Exhibit 10.1

 

EXECUTION VERSION

 

 

--------------------------------------------------------------------------------

 

CREDIT AGREEMENT

 

dated as of

 

February 25, 2016

 

among

 

VIRTUSA CORPORATION,

 

as Borrower,

 

THE OTHER LOAN PARTIES PARTY HERETO,

 

THE LENDERS PARTY HERETO,

 

and

 

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

--------------------------------------------------------------------------------

 

J.P. MORGAN SECURITIES LLC, and
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED

 

as Joint Bookrunners and Lead Arrangers

 

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. Definitions

 

6

 

 

 

SECTION 1.01

Defined Terms

6

SECTION 1.02

Classification of Loans and Borrowings

39

SECTION 1.03

Terms Generally

39

SECTION 1.04

Accounting Terms; GAAP

39

SECTION 1.05

Status of Obligations

40

 

 

 

ARTICLE II. The Credits

 

40

 

 

 

SECTION 2.01

Commitments

40

SECTION 2.02

Loans and Borrowings

41

SECTION 2.03

Requests for Borrowings

42

SECTION 2.04

[Reserved.]

42

SECTION 2.05

[Reserved.]

42

SECTION 2.06

Letters of Credit

42

SECTION 2.07

Funding of Borrowings

48

SECTION 2.08

Interest Elections

48

SECTION 2.09

Termination and Reduction of Commitments

49

SECTION 2.10

Repayment of Loans; Evidence of Debt

50

SECTION 2.11

Prepayment of Loans

52

SECTION 2.12

Fees

54

SECTION 2.13

Interest

55

SECTION 2.14

Alternate Rate of Interest

56

SECTION 2.15

Increased Costs

56

SECTION 2.16

Break Funding Payments

58

SECTION 2.17

Payments Free of Taxes

58

SECTION 2.18

Payments Generally; Allocation of Proceeds; Pro Rata Treatment; Sharing of
Set-offs

62

SECTION 2.19

Mitigation Obligations; Replacement of Lenders

65

SECTION 2.20

Defaulting Lenders

66

SECTION 2.21

Expansion Option; Incremental Facilities

68

 

 

ARTICLE III. Representations and Warranties

70

 

 

SECTION 3.01

Organization; Powers

70

SECTION 3.02

Authorization; Enforceability

70

SECTION 3.03

Governmental Approvals; No Conflicts

71

SECTION 3.04

Financial Condition; No Material Adverse Change

71

SECTION 3.05

Properties; Intellectual Property

71

SECTION 3.06

Litigation and Environmental Matters

72

SECTION 3.07

Compliance with Laws and Agreements

72

SECTION 3.08

Investment Company Status

72

SECTION 3.09

Taxes

72

SECTION 3.10

ERISA

72

SECTION 3.11

Disclosure

73

SECTION 3.12

[Reserved.]

73

 

2

--------------------------------------------------------------------------------


 

SECTION 3.13

Solvency

73

SECTION 3.14

Insurance

73

SECTION 3.15

Capitalization and Subsidiaries

73

SECTION 3.16

Security Interest in Collateral

73

SECTION 3.17

Employment Matters

74

SECTION 3.18

Anti-Corruption and Anti-Terrorism Laws and Sanctions

74

SECTION 3.19

Use of Proceeds

74

SECTION 3.20

Federal Reserve Regulations

75

 

 

 

ARTICLE IV. Conditions

 

75

 

 

 

SECTION 4.01

Effective Date

75

SECTION 4.02

Each Credit Event

79

 

 

 

ARTICLE V. Affirmative Covenants

80

 

 

 

SECTION 5.01

Financial Statements; and Other Information

80

SECTION 5.02

Notices of Material Events

82

SECTION 5.03

Existence; Conduct of Business

82

SECTION 5.04

Payment of Obligations

83

SECTION 5.05

Maintenance of Properties

83

SECTION 5.06

Books and Records; Inspection Rights

83

SECTION 5.07

Compliance with Laws

84

SECTION 5.08

Use of Proceeds and Letters of Credit

84

SECTION 5.09

Insurance

84

SECTION 5.10

Additional Subsidiaries

85

SECTION 5.11

Additional Collateral; Further Assurances

85

SECTION 5.12

Accuracy Of Information

85

SECTION 5.13

Failure of Polaris Acquisition to Timely Close

86

SECTION 5.14

Post-Closing Covenant

86

 

 

 

ARTICLE VI. Negative Covenants

86

 

 

 

SECTION 6.01

Indebtedness

86

SECTION 6.02

Liens

89

SECTION 6.03

Fundamental Changes

91

SECTION 6.04

Investments, Loans, Advances, Guarantees and Acquisitions

91

SECTION 6.05

Swap Agreements

94

SECTION 6.06

Restricted Payments

95

SECTION 6.07

Transactions with Affiliates

95

SECTION 6.08

Restrictive Agreements

96

SECTION 6.09

Amendment to Material Documents; Fiscal Year

97

SECTION 6.10

Financial Covenants

97

SECTION 6.11

Sale and Leaseback Transaction

98

SECTION 6.12

Asset Sales

98

SECTION 6.13

Immaterial Subsidiaries

99

 

 

 

ARTICLE VII. Events of Default

100

 

 

ARTICLE VIII. The Administrative Agent

103

 

 

ARTICLE IX. Miscellaneous

 

106

 

3

--------------------------------------------------------------------------------


 

SECTION 9.01

Notices

106

SECTION 9.02

Waivers; Amendments

109

SECTION 9.03

Expenses; Indemnity; Damage Waiver

111

SECTION 9.04

Successors and Assigns

113

SECTION 9.05

Survival

117

SECTION 9.06

Counterparts; Integration; Effectiveness; Electronic Execution

118

SECTION 9.07

Severability

118

SECTION 9.08

Right of Setoff

118

SECTION 9.09

Governing Law; Jurisdiction; Consent to Service of Process

119

SECTION 9.10

WAIVER OF JURY TRIAL

119

SECTION 9.11

Headings

120

SECTION 9.12

Confidentiality

120

SECTION 9.13

Material Non-Public Information

121

SECTION 9.14

Several Obligations; Nonreliance; Violation of Law

121

SECTION 9.15

USA PATRIOT Act

121

SECTION 9.16

Appointment for Perfection

122

SECTION 9.17

Interest Rate Limitation

122

SECTION 9.18

No Advisory or Fiduciary Responsibility

122

 

 

 

ARTICLE X. LOAN GUARANTY

123

 

 

SECTION 10.01

Guaranty

123

SECTION 10.02

Guaranty of Payment

123

SECTION 10.03

No Discharge or Diminishment of Loan Guaranty

123

SECTION 10.04

Defenses Waived

124

SECTION 10.05

Rights of Subrogation

124

SECTION 10.06

Reinstatement; Stay of Acceleration

125

SECTION 10.07

Information

125

SECTION 10.08

Termination

125

SECTION 10.09

Taxes

125

SECTION 10.10

Maximum Liability

125

SECTION 10.11

Contribution

126

SECTION 10.12

Liability Cumulative

127

SECTION 10.13

Keepwell

127

 

4

--------------------------------------------------------------------------------


 

SCHEDULES:

 

Schedule 1.01A— Existing Letters of Credit

Schedule 1.01B — Immaterial Subsidiaries

Schedule 2.01A — Commitments

Schedule 2.01B — Letters of Credit Commitments

Schedule 3.06 — Disclosed Matters

Schedule 3.14 — Insurance

Schedule 3.15 — Subsidiaries

Schedule 5.14 — Post-Closing Covenant

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.08 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A —                             Form of Assignment and Assumption

Exhibit B —                             Compliance Certificate

Exhibit C-1 —                  U.S. Tax Certificate (For Non-U.S. Lenders that
are not Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-2 —                  U.S. Tax Certificate (For Non-U.S. Lenders that
are Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-3 —                  U.S. Tax Certificate (For Non-U.S. Participants
that are not Partnerships for U.S. Federal Income Tax Purposes)

Exhibit C-4 —                  U.S. Tax Certificate (For Non-U.S. Participants
that are Partnerships for U.S. Federal Income Tax Purposes)

Exhibit D —                             Joinder Agreement

Exhibit E —                              Form of Increasing Lender Supplement —
Existing Lender

Exhibit F —                               Form of Augmenting Lender Supplement —
New Lender

Exhibit G —                             Form of Borrowing Request

Exhibit H —                            Form of Solvency Certificate

Exhibit I —                                 Form of Revolving Note

Exhibit J —                                 Form of Term Note

Exhibit K —                             Form of Interest Election Request

 

5

--------------------------------------------------------------------------------

 


 

CREDIT AGREEMENT dated as of February 25, 2016 (the “Effective Date”) (as it may
be amended, restated, supplemented or otherwise modified from time to time, this
“Agreement”), among VIRTUSA CORPORATION, a Delaware corporation having its chief
executive office at 2000 West Park Drive, Westborough, Massachusetts 01581, as
the Borrower, the other Loan Parties party hereto, the Lenders party hereto, and
JPMORGAN CHASE BANK, N.A., as the Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I.
Definitions

 

SECTION 1.01              Defined Terms.  As used in this Agreement, the
following terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, bear interest at a rate determined
by reference to the Alternate Base Rate.

 

“Acquisition” means any transaction or series of related transactions resulting,
directly or indirectly, in (a) the acquisition of all or substantially all of
the assets of any Person (other than an existing Subsidiary), or any business or
division of any Person (other than an existing Subsidiary), (b) the acquisition
of in excess of fifty percent (50%) of the stock (or other Equity Interest) with
ordinary voting power of any Person (other than an existing Subsidiary), or
(c) the acquisition of another Person (other than an existing Subsidiary) by a
merger, amalgamation or consolidation or any other combination with such Person.

 

“Additional Lender” has the meaning assigned to such term in Section 2.21.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder, and any successor administrative
agent hereunder.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agent Party” has the meaning assigned to it in Section 9.01(d).

 

6

--------------------------------------------------------------------------------


 

“Aggregate Revolving Commitment” means the aggregate amount of the Revolving
Commitments of all of the Lenders, as reduced or increased from time to time
pursuant to the terms and conditions hereof.  As of the Effective Date, the
Aggregate Revolving Commitment is $100,000,000.

 

“Agreement” has the meaning assigned to such term in the preamble.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that, the Adjusted LIBO Rate for any
day shall be based on the LIBO Rate at approximately 11:00 a.m. London time on
such day, subject to the interest rate floors set forth therein.  Any change in
the Alternate Base Rate due to a change in the Prime Rate, the FRBNY Rate or the
Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate,
respectively.

 

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or any of its Subsidiaries from time to
time concerning or relating to bribery or corruption.

 

“Anti-Terrorism Laws” means all laws, rules, and regulations relating to
terrorism or money laundering, including Executive Order No. 13224, the USA
Patriot Act, all laws, rules, and regulations comprising or implementing the
Bank Secrecy Act, any Sanctions laws and the laws, rules, and regulations
administered by OFAC.

 

“Applicable Percentage” means, at any time with respect to any Lender, (a) with
respect to Revolving Loans or LC Exposure, the percentage equal to a fraction,
the numerator of which is such Lender’s Revolving Commitment and the denominator
of which is the Aggregate Revolving Commitment; provided, that if the Revolving
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Revolving Commitments most recently in effect, after
giving effect to any assignments; provided further, that in the case of
Section 2.20 when a Defaulting Lender shall exist, any such Defaulting Lender’s
Revolving Commitment shall be disregarded in the foregoing calculation; and
(b) with respect to Term Loans, a percentage equal to a fraction, the numerator
of which is the aggregate outstanding principal amount of such Lender’s Term
Loans and the denominator of which is the sum of the aggregate outstanding
principal amount of all Term Loans and unfunded Term Loan Commitments; provided,
that in the case of Section 2.20 when a Defaulting Lender shall exist, any such
Defaulting Lender’s Credit Exposure and unused Commitments shall be disregarded
in the foregoing calculation.

 

“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or ABR
Loan or with respect to the commitment fees payable hereunder, as the case may
be, the applicable rate per annum set forth below under the caption “Applicable
Rate for Eurodollar Loans”, “Applicable Rate for ABR Loans” or “Applicable Rate
for Commitment Fee”, as the case may be, based on the Consolidated Total
Leverage Ratio applicable on such date:

 

7

--------------------------------------------------------------------------------


 

Pricing
Level

 

Consolidated Total
Leverage Ratio

 

Applicable Rate
for Eurodollar
Loans

 

Applicable Rate
for ABR Loans

 

Applicable Rate for
Commitment Fee

 

I

 

< 1.50:1.00

 

2.25

%

1.25

%

0.30

%

II

 

> 1.50:1.00

and

< 2.50:1.00

 

2.50

%

1.50

%

0.35

%

III

 

> 2.50:1.00

 

2.75

%

1.75

%

0.40

%

 

For purposes of the foregoing, (a) the Consolidated Total Leverage Ratio shall
be determined as of the end of each fiscal quarter of the Borrower and its
Subsidiaries based on the financial statements delivered pursuant to
Section 5.01(a) or (b) and the corresponding certificate delivered pursuant to
Section 5.01(d); and (b) each change in the Applicable Rate resulting from a
change in the Consolidated Total Leverage Ratio shall be effective during the
period commencing on and including the date of delivery to the Administrative
Agent of such financial statements and certificate indicating such change and
ending on the date immediately preceding the effective date of the next change
in the Applicable Rate; provided, unless waived with the written consistent of
the Required Lenders, Pricing Level III set forth above shall apply if the
Borrower fails to deliver the consolidated financial statements required to be
delivered by it pursuant to Section 5.01(a) or (b) or the corresponding
certificate required to be delivered by it pursuant to Section 5.01(d), during
the period from the expiration of the time for delivery thereof until such
financial statements and certificate are delivered.  Pricing Level II set forth
above shall apply during the period commencing on and including the Effective
Date and ending on the date immediately preceding the delivery of financial
statements covering the fiscal quarter of the Borrower and its Subsidiaries
ending June 30, 2016, pursuant to Section 5.01(b) and the corresponding
certificate pursuant to Section 5.01(d).

 

If at any time the Administrative Agent reasonably and in good faith determines
that the financial statements or compliance certificate upon which the
Applicable Rate was determined were incorrect (whether based on a restatement,
fraud or otherwise), the Administrative Agent shall notify the Borrower in
writing and, subject to confirmation by the Borrower of such error (which
confirmation shall not be unreasonably withheld or delayed), the Borrower shall
be required to retroactively pay any additional amount that the Borrower would
have been required to pay if such financial statements and compliance
certificate had been accurate at the time they were delivered.

 

“Approved Fund” has the meaning assigned to it in Section 9.04(b).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section

 

8

--------------------------------------------------------------------------------


 

9.04), and accepted by the Administrative Agent, in the form of Exhibit A or any
other form approved by the Administrative Agent.

 

“Augmenting Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Available Amount” means, as of any date of determination, an amount, determined
on a cumulative basis, equal to $50,000,000, plus, without duplication:

 

(a)                                 the cumulative amount of all cash
contributions to the common capital of the Borrower or the amount of Net
Proceeds actually received by the Borrower from the issuance of any Equity
Interests (other than Disqualified Equity Interests) on or after the Effective
Date, plus

 

(b)                                 an amount equal to any returns of original
principal or capital accounts actually received by the Borrower or any of the
Subsidiaries in cash in respect of any Investments made after the Effective Date
pursuant to Section 6.04(z), minus

 

(c)                                  the sum of (i) the aggregate amount of
Investments made after the Effective Date pursuant to Section 6.04(z), (ii) the
aggregate amount of Restricted Payments made after the Effective Date pursuant
to clause (x) of Section 6.06(a), and (iii) the aggregate amount of prepayments
of Subordinated Indebtedness.

 

“Banking Services” means any of the following bank services provided to the
Borrower or any Subsidiary by any Banking Services Provider:  (a) credit cards
for commercial customers (including “commercial credit cards” and purchasing
cards), (b) stored value cards and (c) treasury management services (including
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).

 

“Banking Services Agreement” means any agreement entered into in connection with
Banking Services.

 

“Banking Services Provider” means any Person that (i) is a Lender or an
Affiliate of a Lender at the time it enters into the applicable Banking Services
Agreement, in its capacity as a party thereto, or (ii) with respect to any
Banking Services Agreement existing as of the Effective Date, is a Lender or an
Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment;
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof,

 

9

--------------------------------------------------------------------------------


 

unless such ownership interest results in or provides such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Blocked Person” means any Person: (a) listed in the annex to, or is otherwise
subject to the provisions of, Executive Order No. 13224; (b) a Person owned or
controlled by, or acting for or on behalf of, any Person that is listed in the
annex to, or is otherwise subject to the provisions of, Executive Order
No. 13224; (c) a Person with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Laws; (d) a Person
that commits, threatens or conspires to commit or supports “terrorism” as
defined in Executive Order No. 13224; or (e) a Person that is named on the most
current OFAC lists or a Person owned or controlled by a Person or Persons on the
current OFAC lists of designated persons under Anti-Terrorism Laws and Sanctions
laws.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” means Virtusa Corporation, a Delaware corporation.

 

“Borrowing” means (a) Revolving Loans of the same Type and currency, made,
converted or continued on the same date and, in the case of Eurodollar Loans, as
to which a single Interest Period is in effect, or (b) Term Loans of the same
Type and currency (if applicable), made, converted or continued on the same date
and, in the case of Eurodollar Loans, as to which a single Interest Period is in
effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, without duplication, for any period, with respect
to any Person, the aggregate of all expenditures (whether paid in cash or
accrued as liabilities) during such period by such Person for the acquisition or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) that should be capitalized under GAAP on a consolidated balance
sheet of such Person, but excluding (i) the purchase price of equipment that is
purchased contemporaneously with the trade-in of existing equipment to the
extent that the gross amount of such purchase price is reduced by the credit
granted by the seller of such equipment for the equipment being traded in at
such time, (ii) Permitted Acquisitions and other Investments permitted pursuant
to Section 6.04, and (iii) any expenditures which are contractually required to

 

10

--------------------------------------------------------------------------------


 

be, and are, reimbursed to the Loan Parties in cash by a third party (including
landlords) during such period of calculation.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than thirty-five percent (35%) of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of the Borrower;
(b) occupation at any time of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were not (i) directors
of the Borrower on the date of this Agreement or (ii) nominated, approved or
appointed by the board of directors of the Borrower; (c) the Borrower shall
cease to own, directly or indirectly, free and clear of all Liens or other
encumbrances (other than Permitted Encumbrances), all of the outstanding Equity
Interests of Virtusa Securities Corporation and InSource, LLC (other than
pursuant to transactions permitted under Sections 6.03 and 6.12); or (d) the
Borrower or its direct or indirect Subsidiaries shall cease to own and hold,
free and clear of all Liens and other encumbrances (other than Permitted
Encumbrances), at least 50.1% of the aggregate outstanding shares or other
Equity Interests of Target (other than, only after the Delayed Draw Term Loan
Commitment Termination Date, pursuant to transactions permitted under
Section 6.03 and 6.12).

 

“Change in Law” means the occurrence after the date of this Agreement or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of (a) the adoption of or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the interpretation or application thereof by any Governmental Authority or
(c) compliance by any Lender or the Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or the
Issuing Bank’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement; provided that, notwithstanding anything
herein to the contrary,  (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

 

“Charges” has the meaning assigned to such term in Section 9.17.

 

11

--------------------------------------------------------------------------------


 

“Class” when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and any and all other property of any Loan Party, now existing or
hereafter acquired, that may at any time be or become subject to a Lien in favor
of the Administrative Agent, on behalf of the Secured Parties, to secure the
Secured Obligations.  For greater certainty, the term “Collateral” excludes all
“Excluded Property” as defined in Collateral Documents.

 

“Collateral Documents” means, collectively, the Security Agreement, Trademark
Security Agreement, and Patent Security Agreement and all other agreements,
instruments and documents executed in connection with this Agreement that are
intended to create or perfect Liens to secure the Secured Obligations, including
all other security agreements, pledge agreements, mortgages, deeds of trust,
pledges, powers of attorney relating to any of the foregoing, and collateral
assignments or similar collateral documents, whether heretofore, now or
hereafter executed by the Borrower or any of its Subsidiaries and delivered to
the Administrative Agent.

 

“Cost Savings” has the meaning assigned to it in the definition of “Consolidated
EBITDA”.

 

“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment and Term Loan Commitment.  The initial amount of each
Lender’s Commitment is set forth on Schedule 2.01A, or in the Assignment and
Assumption or other documentation contemplated hereby pursuant to which such
Lender shall have assumed its Commitment, as applicable.  .

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Communications” has the meaning assigned to it in Section 9.01(d).

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated” or “consolidated” means, with reference to any term defined
herein, that term as applied to the accounts of the Borrower and its
Subsidiaries, consolidated in accordance with GAAP.

 

“Consolidated EBITDA” means, with reference to any period, Consolidated Net
Income for such period plus

 

(a)                                                   without duplication, to
the extent deducted (and not added back) in determining such Consolidated Net
Income for such period,

 

 

12

--------------------------------------------------------------------------------


 

(i)                                     Consolidated Interest Expense 
(including net losses (or gains) on Swap Obligations or other derivative
instruments entered into for the purpose of hedging interest rate risk, unused
line fees, letter of credit fees, facing fees and bank guaranty fees), net of
interest income;

 

(ii)                                  the provision for taxes based on income,
profits or capital, including federal, foreign, state, local, franchise, excise,
value added and similar taxes paid or accrued during such period (including in
respect of repatriated funds and any future taxes or other levies which replace
or are intended to be in lieu of such taxes and any penalties and interest
related to such taxes or arising from tax examinations) net of any tax credits;

 

(iii)                               depreciation expense;

 

(iv)                              amortization expense;

 

(v)                                 fees and expenses incurred during such
period in connection with any Permitted Acquisitions, sale of assets outside the
ordinary course of business, and Investments permitted under Section 6.04
(a) consummated during such period and (b) to the extent not consummated, in an
aggregate amount for all such transactions in this clause (v)(b), together with
those set forth in clause (vi), not to exceed $5,000,000 during any twelve (12)
month period;

 

(vi)                              any non-cash loss from any sale of assets
outside the ordinary course of business; provided that aggregate amount of all
add-backs in this clause (vi), together with those set forth in clause (v)(b),
shall not exceed $5,000,000 during any twelve (12) month period;

 

(vii)                           non-cash equity-based compensation expenses for
such period;

 

(viii)                        fees and expenses incurred during such period in
connection with the Loan Documents and the Transactions;

 

(ix)                              extraordinary and non-recurring losses or
expenses;

 

(x)                                 the amount of, any non-controlling or
minority interest expense consisting of Subsidiary income attributable to
minority Equity Interests of third parties in any non-wholly owned Subsidiary;

 

(xi)                              the amount of unamortized fees, costs,
prepayment premiums and expenses previously paid in cash and capitalized and
subsequently expensed in connection with the repayment of Indebtedness and any
required prepayment premiums in connection therewith during such period;

 

(xii)                           any expenses and payments covered by third party
indemnification, insurance, reimbursement, guaranty, purchase price adjustment
or similar arrangement, or otherwise reimbursed or reimbursable by a third
party, to the

 

13

--------------------------------------------------------------------------------


 

extent that such expenses and payments have been paid or reimbursed in cash
during such period;

 

(xiii)                        the amount of any cash restructuring and similar
charges, severance costs, lease termination costs, retention, recruiting and
relocation costs, integration and other business optimization expenses, signing
costs, retention or completion bonuses, stock-option or equity-based
compensation expenses, transition costs, costs related to the closure or
consolidation of facilities and curtailments or modifications to pension and
post-retirement employee benefit plans (including any settlement of pension
liabilities), including, without limitation, any one-time expense relating to
enhanced accounting function or other transaction costs, and other one-time
expenses not otherwise added back to Consolidated EBITDA; provided that
aggregate amount of all add-backs in this clause (xiii) shall not exceed
$5,000,000 during any twelve (12) month period;

 

(xiv)                       the amount of “run-rate” cost savings, synergies and
operating expense reductions (the “Cost Savings”) realized or projected by the
Borrower in good faith and certified by an officer of the Borrower in writing to
result from actions taken or with respect to which substantial steps have been
taken prior to the last day of such measurement period (or reasonably
anticipated to be taken or initiated within eighteen (18) months after the date
of the relevant event or transaction) with respect to integrating, consolidating
or discontinuing operations, headcount reductions or closure of facilities, or
otherwise, in each case resulting from the Transactions, other acquisitions
(whether before or after the Effective Date), dispositions outside the ordinary
course of business permitted hereunder, restructurings or cost savings
initiatives, which cost savings, synergies and operating expense reductions
shall be calculated on a Pro Forma Basis as though they had been realized on the
first day of such period, net of the amount of actual benefits realized during
such period from such actions that are otherwise included in the calculation of
Consolidated EBITDA; provided that (i) an officer of the Borrower shall have
provided a reasonably detailed statement or schedule of such Cost Savings and
shall have certified to Administrative Agent that such cost savings, synergies,
operating improvements and operating expense reductions, as the case may be, are
directly attributable to the applicable transaction or initiative, reasonably
identifiable, factually supportable and projected by the Borrower in good faith
to result from actions that have been taken or are expected to be taken (in the
good faith determination of the Borrower), within eighteen (18) months after the
relevant transaction or initiative, and (ii) the aggregate amount of all
add-backs pursuant to this clause (xiv) shall not exceed 10% of Consolidated
EBITDA (calculated without giving effect to this clause (xiv)) for such twelve
(12) month period; and

 

(xv)                          to the extent not already covered in clauses
(a)(i) through (a)(xiv) above, all other non-cash charges, expenses and losses
for such period;

 

minus (b) without duplication and to the extent included in such Consolidated
Net Income for such period, (i) any cash payments made during such period in
respect of items

 

14

--------------------------------------------------------------------------------


 

described in clauses (a)(vi), (a)(vii), (a)(ix) or (a)(xv) above subsequent to
the fiscal quarter in which the relevant non-cash expenses or losses were taken
or incurred, and (ii) extraordinary or non-recurring income or gains, all
calculated for the Borrower and its Subsidiaries on a consolidated basis.

 

For the purposes of calculating Consolidated EBITDA for any Reference Period,
(x) if at any time during such Reference Period the Borrower or any Subsidiary
shall have made any sale or disposition of assets or series of related sales or
dispositions of assets (other than to any Loan Party), the Consolidated EBITDA
for such Reference Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable to the assets that are the
subject of such sale or disposition for such Reference Period or increased by an
amount equal to the Consolidated EBITDA (if negative) attributable thereto for
such Reference Period, and (y) if during such Reference Period the Borrower or
any Subsidiary shall have made any Permitted Acquisition or other Investments
permitted hereunder, Consolidated EBITDA for such Reference Period shall be
calculated after giving effect thereto on a pro forma basis as if such Permitted
Acquisition or other Investment (including the incurrence or assumption of any
Indebtedness in connection therewith) had occurred on the first day of such
Reference Period, without duplicating any other add-back to Consolidated EBITDA.

 

“Consolidated Funded Debt” means all Indebtedness of the types described in
clauses (a) (solely with respect to obligations for borrowed money), (b), (e),
(h) and (k) and, to the extent related to Indebtedness of such types, clauses
(f) and (g) of the definition of “Indebtedness,” and all Guarantees in respect
of any of the foregoing; provided that, with respect to such clauses (e) and
(k), all obligations in respect of the deferred purchase price of property or
services and obligations under any earn-out shall, in each case, be included
only if and to the extent such obligations remain unpaid following the due date
thereof.

 

“Consolidated Interest Expense” means, for any period, for the Borrower and its
Subsidiaries calculated in accordance with GAAP on a consolidated basis (without
duplication) for such period, all interest expense (including interest expense
under Capital Lease Obligations that is treated as interest in accordance with
GAAP) with respect to all outstanding Indebtedness of the Borrower and the
Subsidiaries allocable to such period in accordance with GAAP (including all
commissions, discounts and other fees and charges owed with respect to letters
of credit) less interest income.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of the Borrower and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis (without duplication) for such period.

 

“Consolidated Total Leverage Ratio” means, as of the last day of any fiscal
quarter, the ratio of (a) Consolidated Funded Debt as of such date to
(b) Consolidated EBITDA for the Reference Period ended on such date.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

15

--------------------------------------------------------------------------------


 

“Credit Exposure” means, with respect to any Lender at any time, the sum of
(a) such Lender’s Revolving Credit Exposure at such time, plus (b) an amount
equal to the aggregate principal amount of such Lender’s (i) Term Loans
outstanding at such time and (ii) the Delayed Draw Term Loan Commitment at such
time.

 

“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit,
(iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, or (iv) comply with its obligations under this Agreement,, unless, in
the case of clause (i) above, such Lender notifies the Administrative Agent in
writing that such failure is the result of such Lender’s good faith
determination that a condition precedent to funding (specifically identified and
including the particular default, if any) has not been satisfied, (b) has
notified the Borrower or any Credit Party in writing, or has made a public
statement to the effect, that it does not intend or expect to comply with any of
its funding obligations under this Agreement (unless such writing or public
statement indicates that such position is based on such Lender’s good faith
determination that a condition precedent (specifically identified and including
the particular default, if any) to funding a loan under this Agreement cannot be
satisfied) or generally under other agreements in which it commits to extend
credit, (c) has failed, within three Business Days after request by a Credit
Party, acting in good faith, to provide a certification in writing from an
authorized officer of such Lender that it will comply with its obligations (and
is financially able to meet such obligations) to fund prospective Loans and
participations in then outstanding Letters of Credit under this Agreement;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon such Credit Party’s (x) receipt of such certification in form
and substance satisfactory to it and the Administrative Agent, and (y) becoming
compliant with its obligations under this Agreement, or (d) has become the
subject of a Bankruptcy Event.

 

“Delayed Draw Term Loans” has the meaning set forth in Section 2.01(c).

 

“Delayed Draw Term Loan Commitment” means, in aggregate, the undrawn portion of
the Term Loan Commitment available for Delayed Draw Term Loans, which shall be
equal to an aggregate amount of the Term Loan Commitment minus the principal
amount of Term Loans funded on the Effective Date and the aggregate amount of
any Delayed Draw Term Loans previously funded under the terms of
Section 2.01(c); and, with respect to each Lender, the commitment of such Lender
to make Delayed Draw Term Loans hereunder which shall be determined by its
Applicable Percentage of the aggregate Delayed Draw Term Loan Commitment.

 

“Delayed Draw Term Loan Commitment Termination Date” means August 25, 2016.

 

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

 

16

--------------------------------------------------------------------------------

 


 

“Disqualified Equity Interests” means Equity Interests that by their terms (or
by the terms of any security into which they are convertible or for which they
are exchangeable), or upon the happening of any event, (a) require the payment
of any dividends (other than dividends payable solely in shares of Qualified
Equity Interests), (b) mature or are mandatorily redeemable or subject to
mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in whole or in part and whether upon the occurrence of any event,
pursuant to a sinking fund obligation, on a fixed date or otherwise, prior to
the first anniversary of the then Latest Maturity Date at such time, or (c) are
convertible or exchangeable, automatically or at the option of any holder
thereof, into any debt securities or any Equity Interest referred to in clause
(a) or (b) above, prior to the first anniversary of the then Latest Maturity
Date at such time; provided that if such Equity Interests are issued pursuant to
a plan for the benefit of employees of the Borrower or any Subsidiary, such
Equity Interests shall not constitute Disqualified Equity Interests solely
because they may be required to be repurchased by the Borrower or its
Subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death or disability.

 

“dollars” or “$” refers to lawful money of the U.S.

 

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any State of the United States
or the District of Columbia.

 

“EDGAR System” means the Electronic Data Gathering Analysis and Retrieval System
owned and operated by the SEC or any replacement system.

 

“Effective Date” has the meaning assigned to it in the introductory paragraph of
this Agreement.

 

“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a person with
the intent to sign, authenticate or accept such contract or record.

 

“Electronic System” means any electronic system, including e-mail,
e-fax, Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or

 

17

--------------------------------------------------------------------------------


 

disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests”  means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excluded Person” means any competitor of Borrower or its Subsidiaries
identified by Borrower in writing to Lenders from time to time; provided,
however, that no state or federally-chartered bank, savings and loan or other
regulated financial institution (including financial institutions regulated by a
Governmental Authority of any nation or any political subdivision thereof or any
central bank or supranational entity, such as the European Union) shall be an
Excluded Person.

 

18

--------------------------------------------------------------------------------


 

“Excluded Subsidiary” means (a) any Subsidiary that is by applicable law or
regulation or contractual obligations existing on the date of this Agreement
(or, in the case of any newly acquired or organized Subsidiary, in existence at
the time of acquisition or organization but not entered into in contemplation
thereof) from guaranteeing the Obligations, (b) any Subsidiary with respect to
which the Administrative Agent and the Borrower agree that the burden or cost or
other consequences (including any material adverse tax consequences) of
providing a guarantee of the Obligations would be excessive in view of the
practical benefits to be obtained by the Lenders therefrom, (c) any Foreign
Subsidiary of the Borrower or of any other direct or indirect Domestic
Subsidiary or any Domestic Subsidiary of a Foreign Subsidiary that is a CFC,
(d) any direct or indirect Domestic Subsidiary if it has no material assets
other than Equity Interests or indebtedness of one or more Foreign Subsidiaries
that are CFCs, (e) any Subsidiary that is a captive insurance company, (f) any
Subsidiary that is a Massachusetts Securities Corporation, (g) any Subsidiary
that is a special purpose entity reasonably satisfactory to the Administrative
Agent, (h) any Immaterial Subsidiary, and (i) any joint venture.

 

“Excluded Swap Obligations” means, with respect to any Loan Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Guarantor of, or the grant by such Loan Guarantor of a security interest to
secure, such Swap Obligation (or any Guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) (a) by virtue of such Loan Guarantor’s failure
for any reason to constitute an “eligible contract participant” (determined
after giving effect to any “keepwell, support or other agreement” for the
benefit of such Loan Guarantor) as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Loan Guarantor, or the
grant of such security interest, becomes effective with respect to such Swap
Obligation or (b) in the case of a Swap Obligation subject to a clearing
requirement pursuant to Section 2(h) of the Commodity Exchange Act (or any
successor provision thereto), because such Loan Guarantor is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Guarantor,
or the grant of such security interest, becomes or would become effective with
respect to such related Swap Obligation.  If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guarantee or security interest is or becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan, Letter of Credit or
Commitment pursuant to a law in effect on the date on which (i) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.19(b)) or
(ii) such Lender changes its lending office, except in each case to the extent
that, pursuant to Section 2.17, amounts with

 

19

--------------------------------------------------------------------------------


 

respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan, Letter of Credit
or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement dated as of
December 31, 2013, among Virtusa Corporation, as borrower, the other loan
parties thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent.

 

“Existing Letters of Credit” means, collectively, the letters of credit set
forth on Schedule 1.01A.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions depository institutions (as
determined in such manner as the New York Fed shall set forth on its public
website from time to time) and published on the next succeeding Business Day by
the FRBNY as the federal funds effective rate.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Financial Statements” means the financial statements to be furnished pursuant
to Sections 5.01(a) and (b).

 

“Fixed Charge Coverage Ratio” means, for any period, the ratio of
(a) Consolidated EBITDA for such period minus the aggregate amount of Capital
Expenditures made during such period (to the extent not financed with
Indebtedness (other than Revolving Loans), an issuance of Equity Interests or
capital contributions, or proceeds of asset sales, the proceeds of casualty
insurance used to replace or restore assets), to (b) Fixed Charges for such
period, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP.

 

“Fixed Charges” means, for any period, without duplication, regularly scheduled
Consolidated Interest Expense paid in cash for such period, plus regularly
scheduled amortization payments on Indebtedness in cash during such period
(regularly scheduled amortization payments shall be determined without giving
effect to any reduction of such scheduled payments resulting from the
application of any voluntary or mandatory prepayments made during the applicable
period), plus expense for income taxes paid in cash for such period, plus the
interest component of Capital Lease Obligation payments for such period paid in
cash, all calculated for the Borrower and its Subsidiaries on a consolidated
basis in accordance with GAAP except as otherwise stated above.

 

20

--------------------------------------------------------------------------------


 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” means any Subsidiary that is not incorporated under the
laws of the United States or its territories or possessions.

 

“FRBNY” means the Federal Reserve Bank of New York.

 

“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m. on such day received by the
Administrative Agent from a Federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.

 

“Guarantor Payment” has the meaning assigned to such term in Section 10.11.

 

“Guarantors” means each Subsidiary of the Borrower, any other guarantors of the
Guaranteed Obligations, and any other Person who becomes a party to this
Agreement pursuant to Section 5.11 or a Joinder Agreement and their successors
and assigns; provided, however, that in no case shall an Excluded Subsidiary be
a Guarantor.

 

21

--------------------------------------------------------------------------------


 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Home Page” means the Borrower’s corporate home page on the World Wide Web
accessible through the Internet via the universal resource locator (URL)
identified as http://www.virtusa.com or such other universal resource locator
that it shall designate in writing to the Agent as its corporate home page on
the World Wide Web.

 

“Historical Financial Statements” means (a) the audited consolidated balance
sheets of the Borrower and its Subsidiaries as of March 31, 2014 and March 31,
2015 and the related audited consolidated statements of income, shareholders’
equity and cash flows of the Borrower and its Subsidiaries for such fiscal
years, in each case, prepared in accordance with GAAP, and (b) unaudited
consolidated balance sheets  of the Borrower and its Subsidiaries as of June 30,
2015, September 30, 2015 and December 31, 2015 and the related unaudited
consolidated statements of income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries for such fiscal quarters.

 

“Immaterial Subsidiary” means each of the Subsidiaries listed on Schedule 1.01B
and each other Subsidiary (other than a Guarantor) designated as an “Immaterial
Subsidiary” from time to time by the Borrower in a written notice to the
Administrative Agent; provided that (i) no Immaterial Subsidiary shall,
individually, comprise more than two and a half percent (2.5%) of the Borrower’s
consolidated assets or Consolidated EBITDA as of the end of or for the most
recently ended Reference Period (it being understood and agreed that if, at any
time, any designated Immaterial Subsidiary exceeds such threshold, it shall
automatically cease to be an Immaterial Subsidiary until such time, if any, as
the Borrower may re-designate it as an “Immaterial Subsidiary” in accordance
herewith), and (ii) all Immaterial Subsidiaries shall not, collectively,
comprise more than five percent (5%) of the Borrower’s consolidated assets or
Consolidated EBITDA as of the end of or for the most recently ended Reference
Period.

 

“Impacted Interest Period” has the meaning assigned to it in the definition of
“LIBO Rate.”

 

“Increasing Lender” has the meaning assigned to such term in Section 2.21(a).

 

“Incremental Term Loan” has the meaning assigned to such term in
Section 2.21(a).

 

“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.21(e).

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase

 

22

--------------------------------------------------------------------------------


 

price of property or services (excluding accounts payable incurred in the
ordinary course of business and not more than 90 days overdue), (f) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (g) all Guarantees by such Person of
Indebtedness of others, (h) all Capital Lease Obligations of such Person,
(i) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, in each case, to the
extent not cash collateralized, (j) all obligations, contingent or otherwise, of
such Person in respect of bankers’ acceptances, (k) obligations under any
earn-out to the extent recognized under GAAP, (l) any Off-Balance Sheet
Liability, and (m) net obligations payable at the termination of any and all
Swap Agreements, determined by reference to the Swap Termination Value thereof
to the extent not cash collateralized.  The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a) hereof, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08, in the form of
Exhibit K or any other form reasonably approved by the Administrative Agent.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the first
Business Day of each fiscal quarter and the Maturity Date, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than one month’s duration, each day
prior to the last day of such Interest Period that occurs at intervals of one
month’s duration after the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two or three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period.  For purposes hereof, the date of a
Borrowing initially

 

23

--------------------------------------------------------------------------------


 

shall be the date on which such Borrowing is made and, in the case of a
Revolving Borrowing, thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.

 

“Interpolated  Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period; and (b) the LIBO
Screen Rate for the shortest period (for which that LIBO Screen Rate is
available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.

 

“Investment” means, as applied to the Borrower and its Subsidiaries, (a) the
purchase or acquisition of any Equity Interest, evidence of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of any other Person (including any Subsidiary), (b) any loan,
advance or extension of credit (excluding accounts receivable arising in the
ordinary course of business and not more than 90 days overdue) to, or
contribution to the capital of, or Guarantee of any obligations of, any other
Person (including any Subsidiary), (c) any other investment or interest in any
other Person (including any Subsidiary), and (d) any Acquisition. The amount of
any Investment shall be the original principal or capital amount thereof less
all returns of principal or equity thereon (without adjustment by reason of the
financial condition of such other Person) and shall, if made by the transfer or
exchange of property other than cash, be deemed to have been made in an original
principal or capital amount equal to the fair market value of such property
exchanged.

 

“Investment Policy” means the Fifth Amended and Restated Virtusa Corporation
Investment Policy and Procedures approved on May 28, 2015 by the Audit Committee
of the board of directors of the Borrower and as in effect on November 5, 2015,
or as amended with the consent of the Administrative Agent in its discretion
(such consent not to be unreasonably withheld, conditioned or delayed).

 

“IRS” means the United States Internal Revenue Service.

 

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

“Issuing Bank” means JPMorgan Chase Bank, N.A., Bank of America, N.A., and any
other Lender that agrees to act as an Issuing Bank, each in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.06(i).  Any Issuing Bank may, in its discretion, arrange
for one or more Letters of Credit to be issued by Affiliates of such Issuing
Bank, in which case the term “Issuing Bank” shall include any such Affiliate
with respect to Letters of Credit issued by such Affiliate.  Each reference
herein to the “Issuing Bank” shall be deemed to be a reference to the relevant
Issuing Bank.

 

“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit D.

 

24

--------------------------------------------------------------------------------


 

“Latest Maturity Date” means, at any date of determination, the latest maturity
date applicable to any Loan or Commitment hereunder at such time (and excluding
any earlier acceleration of the Loans or termination of the Commitments), in
each case as extended in accordance with this Agreement from time to time.

 

“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).

 

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time.  The LC Exposure of any Revolving Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.  For
purposes of computing the amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 2.06(k).  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

“Lead Arrangers” means JPMorgan Securities LLC and Merrill Lynch, Pierce,
Fenner & Smith Incorporated in their capacity as the Lead Arrangers and Joint
Bookrunners.

 

“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

 

“Lenders” means the Persons listed on Schedule 2.01A and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter of Credit” means any letter of credit issued or deemed to be issued
pursuant to this Agreement and shall include the Existing Letters of Credit
issued by the Lenders.

 

“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder.  The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.01B, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for U.S. Dollars for a period equal in length to such Interest Period as
displayed on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such
rate (or, in the event such rate does not appear on a Reuters page or screen, on
any successor or substitute page on such screen that displays such rate, or on
the appropriate page of such other information service that publishes such rate
from time to time as selected by

 

25

--------------------------------------------------------------------------------


 

the Administrative Agent in its reasonable discretion; in each case the “LIBO
Screen Rate”) at approximately 11:00 a.m., London time, two Business Days prior
to the commencement of such Interest Period; provided that if the LIBO Screen
Rate shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement; provided further that if the LIBO Screen Rate shall
not be available at such time for such Interest Period (an “Impacted Interest
Period”) then the LIBO Rate shall be the Interpolated  Rate; provided that if
any Interpolated Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

 

“LIBO Screen Rate” has the meaning assigned to it in the definition of “LIBO
Rate.”

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities. In no event
shall an operating lease be deemed to be a Lien.

 

“Loan Documents” means, collectively, this Agreement, each note delivered
pursuant to this Agreement, each Letter of Credit application, the Collateral
Documents and any other agreements, instruments, documents and certificates
executed by or on behalf of any Loan Party and delivered to or in favor of the
Credit Parties concurrently herewith or hereafter in connection with the
Transactions hereunder.  Any reference in this Agreement or any other Loan
Document to a Loan Document shall include all appendices, exhibits or schedules
thereto, and all amendments, restatements, supplements or other modifications
thereto, and shall refer to such Loan Document as the same may be in effect at
any and all times such reference becomes operative.

 

“Loan Guarantor” means each Loan Party (other than the Borrower).

 

“Loan Guaranty” means Article X of this Agreement.

 

“Loan Parties” means the Borrower and each Guarantor.

 

“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement.

 

“Margin Stock” has the meaning assigned thereto in Regulation U of the Board.

 

“Massachusetts Securities Corporation” means any Domestic Subsidiary that is
classified as a “security corporation” by the Massachusetts Department of
Revenue pursuant to Massachusetts General Law c. 63, § 38B, or any successor
statute.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition, of the Borrower and its Subsidiaries
(including after giving effect to the Polaris Acquisition, the Target) taken as
a whole, (b) the ability of the Borrower, or of the Guarantors taken as a whole,
to perform any of their material obligations under this Agreement and the other
Loan Documents, (c) the Collateral (taken as a whole), or the

 

26

--------------------------------------------------------------------------------


 

Administrative Agent’s liens (on behalf of itself and the other Secured Parties)
on a material portion of the Collateral or the priority of such liens or (d) the
material rights of or remedies available to the Lenders under this Agreement or
any other Loan Document taken as a whole.

 

“Material Indebtedness” means any Indebtedness (other than the Loans and Letters
of Credit), or obligations in respect of one or more Swap Agreements, of any one
or more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000.  For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means February 24, 2021.

 

“Maximum Liability” has the meaning assigned to such term in Section 10.10.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.17.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received in cash, (ii) in the case of a casualty, casualty
insurance proceeds and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses paid to third parties (other than
Affiliates) in connection with such event (including legal and accounting fees),
(ii) in the case of a sale, transfer or other disposition of an asset (including
pursuant to a sale and leaseback transaction or a casualty or a condemnation or
similar proceeding), the amount of all payments required to be made as a result
of such event to repay Indebtedness (other than the Loans) secured by such asset
or otherwise subject to mandatory prepayment as a result of such event and
(iii) the amount of all taxes paid (or reasonably estimated to be payable) and
the amount of any reserves established to fund contingent liabilities reasonably
estimated to be payable, in each case during the year that such event occurred
or the next succeeding year and that are directly attributable to such event (as
determined reasonably and in good faith by a Financial Officer).

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders, all Lenders
of a particular Class or Type of Loan, or all affected Lenders in accordance
with the terms of Section 9.02 and (b) has been approved by the Required
Lenders, the Required Term Lenders, or the Required Revolving Lenders, as
applicable.

 

27

--------------------------------------------------------------------------------

 


 

“Note” means a promissory note of the Borrower payable to any Lender or its
registered assigns, substantially in the form of Exhibit I and Exhibit J hereto,
evidencing the aggregate Indebtedness of the Borrower to such Lender resulting
from the Loans made by such Lender.

 

“Obligated Party” has the meaning assigned to such term in Section 10.02.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against the Borrower of any proceeding under any debtor
relief laws naming the Borrower as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Treasury
Department.

 

“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of borrowing but which does not
constitute a liability on the balance sheet of such Person (other than operating
leases).

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.—managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the New York Fed shall commence
to publish such composite rate).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

28

--------------------------------------------------------------------------------


 

“Patent Security Agreement” means that certain Patent Security Agreement, dated
as of the date hereof, between the Borrower and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, as the
same may be amended, restated or otherwise modified from time to time.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquisition” means any Acquisition by the Borrower or any Subsidiary
that satisfies all of the following conditions:

 

(a)   (i) immediately prior to signing of the applicable purchase or acquisition
agreement, and immediately after giving effect to such signing, no Default or
Event of Default shall have occurred, exist and be continuing and
(ii) immediately before the consummation thereof and giving effect to such
Acquisition and the incurrence or assumption of any Indebtedness in connection
therewith, no Event of Default shall have occurred, exist and be continuing
under Sections 7.01(a), (b), (h), (i) or (j);

 

(b)   immediately after giving effect to such Acquisition the Borrower shall be
in compliance with Section 6.03(b);

 

(c)   such Acquisition is not hostile (i.e. the board of directors or other
governing body of the acquired business has consented to such Acquisition) or
has been approved by a court in a bankruptcy or an insolvency proceeding;

 

(d)   immediately after giving effect to such Acquisition and the incurrence or
assumption of any Indebtedness in connection therewith, the Borrower shall be in
compliance on a Pro Forma Basis with the Consolidated Total Leverage Ratio
financial covenant set forth in Section 6.10(b) (but reduced by 0.25 to 1.00) as
of the most recent fiscal quarter end for which financial statements are
available, and the Borrower shall have delivered to the Administrative Agent a
certificate demonstrating such compliance on a Pro Forma Basis as required
pursuant to this clause (d), including its calculations of pro forma
Consolidated Funded Debt and pro forma Consolidated EBITDA, in each case in form
and substance satisfactory to the Administrative Agent;

 

(e)   to the extent required in accordance with Sections 5.10 and 5.11, (i) the
property, assets and businesses acquired in such Acquisition shall become
Collateral, (ii) any such newly created or acquired Subsidiary that is required
to become a Guarantor shall become a Guarantor and (iii) in the case of an
Acquisition involving the merger, amalgamation or consolidation of any Loan
Party, the surviving entity shall be or shall become concurrently with such
Acquisition a Loan Party; provided, that if any security interest in any
Collateral (including the creation or perfection of any security interest) is
not or cannot reasonably be created and/or perfected on the closing date of such
Permitted Acquisition after Borrower’s use of commercially reasonable efforts to
do so, or without undue burden or expense, then the creation and/or perfection
of any such Collateral shall not constitute a requirement to close such
Permitted Acquisition, but instead shall be created and/or perfected within 90
days after the closing date of such Permitted Acquisition or such later date as
the Administrative Agent may reasonably agree; and

 

29

--------------------------------------------------------------------------------


 

(f)    the Borrower has given the Administrative Agent at least 5 Business Days’
(or such shorter period to which the Administrative Agent may agree in its sole
discretion) prior written notice of such Acquisition, and the Borrower has
provided the Administrative Agent with such information and data relating to
such Acquisition as may be reasonably requested by any Credit Party through the
Administrative Agent; provided that such information or data shall be required
only to the extent it is reasonably available without undue burden to the
Borrower.

 

“Permitted Encumbrances” means:

 

(a)   Liens for Taxes to the extent that payment of the same may be postponed or
is not required in accordance with the provisions of Section 5.04;

 

(b)   real property lessors’, carriers’, laborers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s and other like Liens imposed by law, arising in the
ordinary course of business and securing obligations that are not overdue by
more than 30 days or are being contested in compliance with Section 5.04;

 

(c)   pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance and other social security
laws or regulations or other similar legislation, or in connection with appeal
and similar bonds incidental to litigation;

 

(d)  (i) pledges and deposits to secure the performance of bids, trade
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business (including such deposits to secure letters of credit issued
for such purpose) and (ii) pledges and deposits in the ordinary course of
business securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to the Borrower or any Subsidiary;

 

(e)   judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and

 

(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness for borrowed money.

 

“Permitted Investments” means:

 

(a)   Investments made in accordance with the Investment Policy;

 

(b)   direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

 

30

--------------------------------------------------------------------------------


 

(c)   investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;

 

(d)   investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 270 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000;

 

(e)   fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(f)    money market funds that (i) comply with the criteria set forth in SEC
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000;
and

 

(g)   in the case of any Foreign Subsidiary, other short-term investments that
are analogous to the foregoing, and are of comparable credit quality.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

 

“Polaris Acquisition” means (a) the acquisition by the Borrower through its
direct or indirect wholly-owned Subsidiary, Virtusa Consulting Services Private
Limited (the “Acquirer”), of at least 50.1% of the outstanding shares or other
Equity Interests of Polaris Consulting & Services Limited, a company
headquartered and listed in India and its subsidiaries (collectively, the
“Target”), and (b) the establishment and funding of the Polaris Escrow Account,
in each case pursuant to the Polaris Acquisition Agreement.

 

“Polaris Acquisition Agreement” means the Share Purchase Agreement dated as of
November 5, 2015, executed by Acquirer, Target, the persons set forth on the
signature pages thereto and becoming party thereto as the “Sellers” (together
with all exhibits, schedules and disclosure letters thereto, and as the same may
be amended in accordance with the terms of this Agreement).

 

“Polaris Escrow Account” means a noninterest bearing escrow account opened by
the Acquirer as security for the performance of its obligations pursuant to or
otherwise in connection

 

31

--------------------------------------------------------------------------------


 

with the Polaris Acquisition Agreement in accordance with the terms of
Regulation 17 of the SEBI Takeover Regulations.

 

“Polaris Investments” has the meaning assigned to it in Section 6.01(n).

 

“Polaris Tender Offer” means that certain public tender offer to acquire up to
26% of the outstanding shares or other Equity Interests of the Target.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its office
located at 270 Park Avenue, New York, New York; each change in the Prime Rate
shall be effective from and including the date such change is publicly announced
as being effective.

 

“Pro Forma Basis” means, with respect to compliance with any test or covenant,
that Consolidated EBITDA shall be calculated giving effect to (a) additional add
backs (subject to the cap or limitation on the amount of each add back or type
of add back set forth in the definition of Consolidated EBITDA) which are
(i) determined by Borrower on a basis consistent with Article 11 of Regulation
S-X promulgated under the Exchange Act and as interpreted by the staff of the
Securities and Exchange Commission (or any successor agency); (ii) recommended
by any due diligence quality of earnings report conducted by (y) a firm of
independent public accountants of recognized national standing or (z) any other
accounting firm reasonably satisfactory to the Administrative Agent, selected by
the Borrower and retained by the Borrower; or (iii) otherwise determined in such
other manner reasonably acceptable to the Administrative Agent, and (b) pro
forma adjustments, without duplication for any add backs otherwise added back in
Consolidated EBITDA, in each case as if such Acquisition, Permitted
Acquisitions, related Indebtedness, or permitted asset sales, synergies, cost
savings, fees, costs or expenses had occurred at the beginning of the applicable
period; provided further, for the avoidance of doubt, that notwithstanding the
foregoing, the caps or limitations on the amounts of respective add backs set
forth in the definition of Consolidated EBITDA will not be exceeded.

 

“Projections” has the meaning assigned to such term in Section 5.01(f).

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Qualified Equity Interests” means any Equity Interests other than Disqualified
Equity Interests.

 

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank.

 

“Reference Period” means, as of the last day of any fiscal quarter, the period
of four (4) consecutive fiscal quarters of the Borrower and its Subsidiaries
ending on such date.

 

32

--------------------------------------------------------------------------------


 

“Register” has the meaning assigned to such term in Section 9.04(b).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, partners, members, trustees,
employees, agents, administrators, managers, representatives and advisors of
such Person and such Person’s Affiliates.

 

“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrower’s assets from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.

 

“Required Lenders” means, at any time, subject to Section 2.20(b), Lenders
having Credit Exposures and unused Commitments representing more than fifty
percent (50%) of the sum of the total Credit Exposures and unused Commitments at
such time; provided that, for the purpose of determining the Required Lenders
needed for any waiver, amendment, modification or consent, any Lender that is
the Borrower, or any Affiliate of the Borrower, shall be deemed to have voted on
a pro rata basis based on the aggregate votes of the other Lenders.

 

“Required Revolving Lenders” means, at any time, subject to Section 2.20(b),
 Revolving Lenders having Revolving Credit Exposures and unused Revolving
Commitments representing more than fifty percent (50%) of the sum of the total
Revolving Credit Exposures and unused Revolving Commitments at such time.

 

“Required Term Lenders” means, at any time, subject to Section 2.20(b),  Term
Lenders having Term Loans and unused Term Loan Commitments representing more
than fifty percent (50%) of the sum of the aggregate principal amount of all
Term Loans and the total unused Term Loan Commitments at such time.

 

“Requirement of Law” means, as to any Person, the certificate or articles of
incorporation or organization and bylaws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

 

“Responsible Officer” of any Person means the chief executive officer, president
or any Financial Officer of such Person, and any other officer (or, in the case
of any such Person that is a Foreign Subsidiary, director or managing partner or
similar official) of such Person with responsibility for the administration of
the obligations of such Person under this Agreement.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower,
excluding any tax payments made by Borrower pursuant to the vesting, exercise or
other taxable event with

 

33

--------------------------------------------------------------------------------


 

respect to such awards of Equity Interests of employees or directors of Borrower
and its Subsidiaries, on behalf of such employees or directors,  pursuant to or
under the terms and conditions of the Borrower’s 2007 Stock Option and Incentive
Plan or the 2015 Stock Option and Incentive Plan, as amended and related
agreements thereto.

 

“Revolving Commitment” means, with respect to each Lender, the commitment of
such Lender to make Revolving Loans and to acquire participations in Letters of
Credit hereunder, expressed as an amount representing the maximum aggregate
amount of such Lender’s Revolving Credit Exposure hereunder, as such commitment
may be (a) reduced or terminated from time to time pursuant to Section 2.09,
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04 and (c) increased from time to time pursuant to
Section 2.21.  The initial amount of each Lender’s Revolving Commitment is set
forth on Schedule 2.01A, or in the Assignment and Assumption or other
documentation contemplated hereby pursuant to which such Lender shall have
assumed its Revolving Commitment, as applicable.

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.

 

“Revolving Lender” means, as of any date of determination, each Lender that has
a Revolving Commitment or, if the Revolving Commitments have terminated or
expired, a Lender with Revolving Credit Exposure.

 

“Revolving Loan” means a revolving loan made by a Revolving Lender pursuant to
Section 2.03.

 

“S&P” means Standard & Poor’s.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea, Sudan and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).

 

“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state or
Her Majesty’s Treasury of the United Kingdom.

 

“SEC” means the Securities and Exchange Commission of the United State of
America.

 

34

--------------------------------------------------------------------------------


 

“Secured Banking Services Obligations” means any and all obligations of the
Borrower or any Subsidiary, whether absolute or contingent and howsoever and
whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) under any and
all Banking Services Agreements with a Banking Services Provider.

 

“Secured Obligations” means, collectively, all Obligations, Secured Swap
Obligations and Secured Banking Services Obligations.

 

“Secured Parties” means, collectively, the holders of the Secured Obligations
from time to time and shall include (a) each Lender and the Issuing Bank in
respect of their Loans and LC Exposure, (b) the Administrative Agent, the
Issuing Bank and the Lenders in respect of all other present and future
obligations and liabilities of the Loan Parties of every type and description
arising under or in connection with this Agreement or any other Loan Document,
(c) each Swap Provider and Banking Services Provider in respect of Secured Swap
Obligations and Secured Banking Services Obligations, (d) each indemnified party
under Section 9.03 in respect of the obligations and liabilities of the Loan
Parties to such Person hereunder and under the other Loan Documents, and (e) the
respective successors and (in the case of a Lender, permitted) transferees and
assigns of the foregoing Persons.

 

“Secured Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Swap Provider, and (b) any and all
cancellations, buy backs, reversals, terminations or assignments of any such
Swap Agreement transaction; provided, however, that for any applicable
Guarantor, the Secured Swap Obligations shall not include Swap Obligations that
constitute Excluded Swap Obligations with respect to such Guarantor.

 

“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Administrative Agent and the other Secured Parties, and any
other pledge or security agreement securing the Secured Obligations entered into
after the date of this Agreement by any other Loan Party (as required by this
Agreement or any other Loan Document) or any other Person, as the same may be
amended, restated or otherwise modified from time to time.

 

“Solvency Certificate” means the solvency certificate executed and delivered by
a Financial Officer of the Borrower on the Effective Date, substantially in the
form of Exhibit H.

 

“Solvent” means, with respect to the Borrower and its Subsidiaries, on a
consolidated basis, that as of the date of determination (a) the fair value of
the assets of the Borrower and its Subsidiaries, on a consolidated basis,
exceeds, on a consolidated basis, their debts and liabilities, subordinated,
contingent or otherwise; (b) the present fair saleable value of the property of
the Borrower and its Subsidiaries, on a consolidated basis, will be or is
greater than the amount that will be required to pay the probable liability, on
a consolidated basis, of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries, on a consolidated basis, are
able to

 

35

--------------------------------------------------------------------------------


 

pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries, on a consolidated basis, are not engaged in, and are not about to
engage in, business for which they have unreasonably small capital.  For
purposes of this definition, the amount of any contingent liability at any time
shall be computed as the amount that would reasonably be expected to become an
actual and matured liability.

 

“Specified Acquisition Agreement Representations” means the representations and
warranties made by or with respect to the Target in the Polaris Acquisition
Agreement that are material to the interests of the Lenders, but only to the
extent that the Borrower (or any of its Affiliates) has the right, pursuant to
the Polaris Acquisition Agreement, to terminate its obligations under the
Polaris Acquisition Agreement to consummate the Polaris Acquisition (or the
right not to consummate the Polaris Acquisition pursuant to the Polaris
Acquisition Agreement) as a result of a breach of such representations and
warranties.

 

“Specified Representations” means the representations and warranties made by the
Borrower and the Guarantors set forth in Section1 3.01 (solely with respect to
the Borrower and the Guarantors), Section 3.02 (solely with respect to the
execution, delivery and performance of the Loan Documents), Section 3.03 (solely
with respect to the execution, delivery and performance of the Loan Documents,
the incurrence of Indebtedness thereunder and the granting of the Guarantees and
security interests in respect thereof), Section 3.08, Section 3.13, Section 3.16
(subject to the penultimate paragraph of Section 4.01), Section 3.18 (solely
with respect to the Borrower and the Guarantors), and Section 3.20.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board).  Such reserve
percentage shall include those imposed pursuant to such Regulation D. 
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation.  The Statutory Reserve
Rate shall be adjusted automatically on and as of the effective date of any
change in any reserve percentage.

 

“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary that is expressly subordinated in right of payment and performance to
the Obligations to the written satisfaction of the Administrative Agent.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the

 

36

--------------------------------------------------------------------------------


 

equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.

 

“Subsidiary” means any direct or indirect subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.

 

“Swap Obligation” means any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of section
1a(47) of the Commodity Exchange Act.

 

“Swap Provider” means any Person that (i) is a Lender or an Affiliate of a
Lender at the time it enters into the applicable Swap Agreement with the
Borrower or a Guarantor, in its capacity as a party thereto, or (ii) with
respect to any Swap Agreement existing as of the Effective Date, is a Lender or
an Affiliate of a Lender as of the Effective Date, in its capacity as a party
thereto, in each case together with such Person’s successors and permitted
assigns.

 

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

 

“Target” has the meaning assigned to it in the definition of “Polaris
Acquisition.”

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

 

“Term Lender” means, as of any date of determination, each Lender having a Term
Loan Commitment or holding Term Loans.

 

“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder (including the Delayed Draw Term Loan
Commitment).  The initial amount of each Lender’s Term Loan Commitment
(including the Delayed Draw Term Loan Commitment) is set forth on Schedule
2.01A, or in the Assignment and Assumption or

 

37

--------------------------------------------------------------------------------


 

other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Term Loan Commitment (including the Delayed Draw Term Loan
Commitment), as applicable.

 

“Term Loans” means the term loans made by the Term Lenders to the Borrowers
pursuant to Section 2.01.

 

“Trademark Security Agreement” means that certain Trademark Security Agreement,
dated as of the date hereof, between the Borrower and the Administrative Agent,
for the benefit of the Administrative Agent and the other Secured Parties, as
the same may be amended, restated or otherwise modified from time to time.

 

“Transactions” means the execution, delivery and performance by each Loan Party
of each Loan Document to which it is a party, the borrowing of Loans, the use of
the proceeds thereof (including to consummate the Polaris Acquisition and, upon
its consummation, the Polaris Tender Offer) and the issuance of Letters of
Credit hereunder.

 

“Transfer Pricing Obligations” means any obligation, liability, any payable or
payments owed and/or made by Borrower (or any Subsidiary) to or for a Subsidiary
pursuant to transfer  pricing agreements with such Subsidiary.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided, that if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.

 

“U.S.” means the United States of America.

 

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).

 

“USA Patriot Act” has the meaning assigned to such term in Section 9.15.

 

38

--------------------------------------------------------------------------------

 


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02              Classification of Loans and Borrowings.  For purposes
of this Agreement, Loans may be classified and referred to by Class (e.g., a
“Revolving Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type
(e.g., a “Eurodollar Revolving Loan”).  Borrowings also may be classified and
referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).

 

SECTION 1.03              Terms Generally.  The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined. 
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms.  The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall”.  Unless the context requires otherwise, (a) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference in any definition to the phrase “at any time”
or “for any period” shall refer to the same time or period for all calculations
or determinations within such definition, and (f) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

SECTION 1.04              Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if after the date hereof there occurs any change in GAAP or in the
application thereof on the operation of any provision hereof and the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of such change in GAAP or in the
application thereof (or if the Administrative Agent notifies the Borrower that
the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing and for the avoidance of doubt, notwithstanding any change in GAAP
after the date hereof that would require lease obligations that would be treated
as operating leases as of the date hereof to be classified and accounted for as
capital leases or otherwise reflected on the Borrowers’ consolidated balance
sheet, for the purposes of determining compliance with any covenant contained
herein, such

 

39

--------------------------------------------------------------------------------


 

obligations (whether entered into as of the date hereof or thereafter) shall be
treated in the same manner as operating leases are treated on the date hereof. 
Notwithstanding any other provision contained herein, all terms of an accounting
or financial nature used herein shall be construed, and all computations of
amounts and ratios referred to herein shall be made, without giving effect to
any election under Financial Accounting Standards Board Accounting Standards
Codification 825 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of the Borrower
or any Subsidiary at “fair value”, as defined therein.

 

SECTION 1.05              Status of Obligations.  In the event that any Loan
Party shall at any time issue or have outstanding any Subordinated Indebtedness,
the Borrowers shall take or cause such other Loan Party to take all such actions
as shall be necessary to cause the Secured Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated
Indebtedness.  Without limiting the foregoing, the Secured Obligations are
hereby designated as “senior indebtedness” and as “designated senior
indebtedness” and words of similar import under and in respect of any indenture
or other agreement or instrument under which such Subordinated Indebtedness is
outstanding.

 

ARTICLE II.
The Credits

 

SECTION 2.01              Commitments.  Subject to the terms and conditions set
forth herein:

 

(a)                                 Each Revolving Lender agrees to make
Revolving Loans to the Borrower from time to time during the Availability Period
in an aggregate principal amount that will not result (after giving effect to
any application of proceeds of such Borrowing pursuant to Section 2.10) in
(a) such Lender’s Revolving Credit Exposure exceeding such Lender’s Commitment
or (b) the total Revolving Credit Exposures exceeding the Aggregate Revolving
Commitments.  Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow
Revolving Loans; and

 

(b)                                 Each Term Lender agrees to make Term Loans
to the Borrower on the Effective Date in an aggregate amount not to exceed such
Lender’s Term Loan Commitment.  Amounts repaid or prepaid in respect of Term
Loans may not be reborrowed. Each Term Loan made to the Borrower on the
Effective Date shall result in an immediate and permanent reduction in the Term
Loan Commitment in the principal amount of such Term Loan so made, to be shared
by the Term Lenders in accordance with Term Lender’s Applicable Percentage then
in effect. Notwithstanding the foregoing, the definition of “Term Loans” shall
include references to Delayed Draw Term Loans once the Delayed Draw Term Loans
are funded; and

 

(c)                                  Each Term Lender will make loans to
Borrower (“Delayed Draw Term Loans”) on no more than three (3) occasions
following the Effective Date until the Delayed Draw Term Loan Commitment
Termination Date, in such Term Lender’s Applicable Percentage of such aggregate
amounts as Borrower may request for such Delayed Draw Term Loans; provided, that
after giving effect to such Delayed Draw Term Loans, for each Lender, such Term
Lender’s Applicable Percentage of the Delayed Draw Term Loans will not at any

 

40

--------------------------------------------------------------------------------


 

time exceed its Applicable Percentage of the Delayed Draw Term Loan Commitment. 
Delayed Draw Term Loans that are repaid or prepaid by Borrower, in whole or in
part, may not be reborrowed.  The amount of the Delayed Draw Term Loans must be
a minimum of at least $500,000 or such lesser amount that is the remaining
undrawn Delayed Draw Term Loan Commitment.  The Delayed Draw Term Loan
Commitment shall automatically reduce to $0, and the commitments of Lenders to
make Delayed Draw Term Loans shall automatically terminate, on the Delayed Draw
Term Loan Commitment Termination Date.  All other terms and provisions of the
Delayed Draw Term Loans (if any) shall be identical to the Term Loans.  Unless
otherwise specifically provided herein, all references in the Loan Documents to
Term Loans shall be deemed, unless the context otherwise requires, to include
references to Delayed Draw Term Loans, once funded. The failure of any Lender to
make any Delayed Draw Term Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Delayed Draw Term Loans as required. The Delayed Draw Term Loans
shall amortize as set forth in Section 2.10.

 

SECTION 2.02              Loans and Borrowings.  (a) Each Revolving Loan shall
be made as part of a Borrowing consisting of Revolving Loans made by the
Revolving Lenders ratably in accordance with their respective Revolving
Commitments.  Each Term Loan shall be made as part of a Borrowing on the
Effective Date consisting of Term Loans made by the Term Lenders ratably in
accordance with their respective Term Loan Commitments.  The failure of any
Lender to make any Loan required to be made by it shall not relieve any other
Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required. The Term Loans shall amortize as set forth in
Section 2.10.

 

(b)                                 Subject to Section 2.14, each Borrowing
shall be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith.  Each Lender at its option may make any
Eurodollar Loan by causing any domestic or foreign branch or Affiliate of such
Lender to make such Loan; provided that any exercise of such option shall not
affect the obligation of the Borrower to repay such Loan in accordance with the
terms of this Agreement.

 

(c)                                  At the commencement of each Interest Period
for any Eurodollar Revolving Borrowing, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 and not less than $500,000.  At
the time that each ABR Revolving Borrowing is made, such Borrowing shall be in
an aggregate amount that is an integral multiple of $100,000 and not less than
$500,000; provided that an ABR Revolving Borrowing may be in an aggregate amount
that is equal to the entire unused balance of the total Revolving Commitments or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e).  Borrowings of more than one Type and Class may
be outstanding at the same time; provided that there shall not at any time be
more than a total of 8 Eurodollar Revolving Borrowings outstanding.

 

(d)                                 Notwithstanding any other provision of this
Agreement, the Borrower shall not be entitled to request, or to elect to convert
or continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

 

41

--------------------------------------------------------------------------------


 

SECTION 2.03              Requests for Borrowings.  (I) To request a Term Loan
Borrowing or a Revolving Borrowing, the Borrower shall notify the Administrative
Agent of such request by telephone (a) in the case of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three Business Days before the
date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., New York City time, on
the date of the proposed Borrowing.  Each such telephonic Borrowing Request
shall be irrevocable and shall be confirmed promptly by hand delivery,
electronic transmission or telecopy to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower.  Each such telephonic and written Borrowing Request shall specify
the following information in compliance with Section 2.02:

 

(i)                                     the aggregate amount of the requested
Borrowing;

 

(ii)                                  the date of such Borrowing, which shall be
a Business Day;

 

(iii)                               whether such Borrowing is to be an ABR
Borrowing or a Eurodollar Borrowing;

 

(iv)                              in the case of a Eurodollar Borrowing, the
initial Interest Period to be applicable thereto, which shall be a period
contemplated by the definition of the term “Interest Period”; and

 

(v)                                 the location and number of the Borrower’s
account to which funds are to be disbursed, which shall comply with the
requirements of Section 2.07.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Revolving Borrowing, then the Borrower shall
be deemed to have selected an Interest Period of one month’s duration.  Promptly
following receipt of a  Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

SECTION 2.04              [Reserved.]

 

SECTION 2.05              [Reserved.]

 

SECTION 2.06              Letters of Credit.(a)  General.  Subject to the terms
and conditions set forth herein, the Borrower may request the issuance of
Letters of Credit as the applicant thereof for the support of its or its
Subsidiaries’ obligations, in a form reasonably acceptable to the Administrative
Agent and the Issuing Bank, at any time and from time to time during the
Availability Period.  In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, the Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control. 
Notwithstanding anything herein to the contrary, the Issuing Bank shall have no
obligation

 

42

--------------------------------------------------------------------------------


 

hereunder to issue, and shall not issue, any Letter of Credit (i) the proceeds
of which would be made available to any Person (A) to fund any activity or
business of or with any Sanctioned Person, or in any country or territory that,
at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Effective Date, or shall
impose upon the Issuing Bank any unreimbursed loss, cost or expense which was
not applicable on the Effective Date and which the Issuing Bank in good faith
deems material to it, or (iii) if the issuance of such Letter of Credit would
violate one or more policies of the Issuing Bank applicable to letters of credit
generally; provided that, notwithstanding anything herein to the contrary,
(x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements or directives thereunder or issued in
connection therewith or in the implementation thereof, and (y) all requests,
rules, guidelines, requirements or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed
not to be in effect on the Effective Date for purposes of clause (ii) above,
regardless of the date enacted, adopted, issued or implemented. The Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of any Subsidiary’s obligations as provided in the
first sentence of this paragraph, the Borrower will be fully responsible for the
reimbursement of LC Disbursements in accordance with the terms hereof, the
payment of interest thereon and the payment of fees due under Section 2.12 to
the same extent as if it were the sole account party in respect of such Letter
of Credit (the Borrower hereby irrevocably waiving any defenses that might
otherwise be available to it as a guarantor or surety of the obligations of such
Subsidiary that is an account party in respect of any such Letter of Credit).

 

(b)                                 Notice of Issuance, Amendment, Renewal,
Extension; Certain Conditions.  To request the issuance of a Letter of Credit
(or the amendment, renewal or extension of an outstanding Letter of Credit), the
Borrower shall hand deliver or telecopy (or transmit by electronic
communication, if arrangements for doing so have been approved by the Issuing
Bank) to the Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension, but in any
event no less than three Business Days) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the date of issuance, amendment, renewal or extension
(which shall be a Business Day), the date on which such Letter of Credit is to
expire (which shall comply with paragraph (c) of this Section), the amount of
such Letter of Credit, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit.  If requested by the Issuing Bank, the Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit.  A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon

 

43

--------------------------------------------------------------------------------


 

issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) (x) the aggregate undrawn amount
of all outstanding Letters of Credit issued by the Issuing Bank at such time
plus (y) the aggregate amount of all LC Disbursements made the Issuing Bank that
have not yet been reimbursed by or on behalf of the Borrower at such time shall
not exceed its Letter of Credit Commitment, (ii) no Lender’s Revolving Credit
Exposure shall exceed its Revolving Commitment and (iii) the sum of the total
Revolving Credit Exposure plus the aggregate principal amount of outstanding
Term Loans shall not exceed the total Commitments.  The Borrower may, at any
time and from time to time, reduce the Letter of Credit Commitment of any
Issuing Bank with the consent of such Issuing Bank; provided that the Borrower
shall not reduce the Letter of Credit Commitment of any Issuing Bank if, after
giving effect of such reduction, the conditions set forth in clauses (i) through
(iii) above shall not be satisfied.

 

(c)                                  Expiration Date.  Each Letter of Credit
shall expire (or be subject to termination by notice from the Issuing Bank to
the beneficiary thereof) at or prior to the close of business on the earlier of
(i) the date one year after the date of the issuance of such Letter of Credit
(or, in the case of any renewal or extension thereof, one year after such
renewal or extension) and (ii) the date that is five Business Days prior to the
Maturity Date; provided that any Letter of Credit with a one year tenor may
contain customary automatic renewal provisions acceptable to the Issuing Bank
pursuant to which the expiration date of such Letter of Credit shall be
automatically extended for a period of up to twelve (12) months (but not to a
date later than the date set forth in clause (ii) above, except to the extent
otherwise cash collateralized pursuant to arrangements reasonably acceptable to
the Issuing Bank and the Administrative Agent).

 

(d)                                 Participations.  By the issuance of a Letter
of Credit (or an amendment to a Letter of Credit increasing the amount thereof)
and without any further action on the part of the Issuing Bank or the Revolving
Lenders, the Issuing Bank hereby grants to each Revolving Lender, and each
Revolving Lender hereby acquires from the Issuing Bank, a participation in such
Letter of Credit equal to such Revolving Lender’s Applicable Percentage of the
aggregate amount available to be drawn under such Letter of Credit.  In
consideration and in furtherance of the foregoing, each Revolving Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Revolving Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section, or of any
reimbursement payment required to be refunded to the Borrower for any reason. 
Each Revolving Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.

 

(e)                                  Reimbursement.  If the Issuing Bank shall
make any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent an amount
equal to such LC Disbursement not later than

 

44

--------------------------------------------------------------------------------


 

12:00 noon, New York City time, on the date that such LC Disbursement is made,
if the Borrower shall have received notice of such LC Disbursement prior to
10:00 a.m., New York City time, on such date, or, if such notice has not been
received by the Borrower prior to such time on such date, then not later than
12:00 noon, New York City time, on the Business Day immediately following the
day that the Borrower receives such notice, if such notice is not received prior
to such time on the day of receipt; provided that the Borrower may, subject to
the conditions to borrowing set forth herein, request in accordance with
Section 2.03 that such payment be financed with an ABR Revolving Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Revolving Borrowing.  If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Revolving
Lender’s Applicable Percentage thereof.  Promptly following receipt of such
notice, each Lender shall pay to the Administrative Agent its Applicable
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.07 with respect to Loans made by such Revolving Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of
the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Revolving Lenders.  Promptly
following receipt by the Administrative Agent of any payment from the Borrower
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear.  Any payment made by a
Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or as contemplated
above) shall not constitute a Loan and shall not relieve the Borrower of its
obligation to reimburse such LC Disbursement.

 

(f)                                   Obligations Absolute.  The Borrower’s
obligation to reimburse LC Disbursements as provided in paragraph (e) of this
Section shall be absolute, unconditional and irrevocable, and shall be performed
strictly in accordance with the terms of this Agreement under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein or herein, (ii) any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect, (iii) payment
by the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder.  Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the

 

45

--------------------------------------------------------------------------------


 

foregoing shall not be construed to excuse the Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by the Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof.  The parties hereto
expressly agree that, in the absence of gross negligence or wilful misconduct on
the part of the Issuing Bank (as finally determined by a court of competent
jurisdiction), the Issuing Bank shall be deemed to have exercised care in each
such determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole discretion, either accept
and make payment upon such documents without responsibility for further
investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.

 

(g)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit.  The Issuing Bank
shall promptly notify the Administrative Agent and the Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether the Issuing Bank
has made or will make an LC Disbursement thereunder; provided that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to any
such LC Disbursement.

 

(h)                                 Interim Interest.  If the Issuing Bank shall
make any LC Disbursement, then, unless the Borrower shall reimburse such LC
Disbursement in full on the date such LC Disbursement is made or notice of such
LC Disbursement is received pursuant to Section 2.06(e), the unpaid amount
thereof shall bear interest, for each day from and including the date such LC
Disbursement is made or notice of such LC Disbursement is received pursuant to
Section 2.06(e) to but excluding the date that the reimbursement is due and
payable at the rate per annum then applicable to ABR Revolving Loans and such
interest shall be due and payable on the date when such reimbursement is
payable; provided that, if the Borrower fails to reimburse such LC Disbursement
when due pursuant to paragraph (e) of this Section, then Section 2.13(d) shall
apply.  Interest accrued pursuant to this paragraph shall be for the account of
the Issuing Bank, except that interest accrued on and after the date of payment
by any Lender pursuant to paragraph (e) of this Section to reimburse the Issuing
Bank shall be for the account of such Lender to the extent of such payment.

 

(i)                                     Replacement of the Issuing Bank.  The
Issuing Bank may be replaced at any time by written agreement among the
Borrower, the Administrative Agent, the replaced Issuing Bank and the successor
Issuing Bank.  The Administrative Agent shall notify the Revolving Lenders of
any such replacement of the Issuing Bank.  At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Bank pursuant to Section 2.12(b).  From and
after the effective date of any such replacement, (i) the successor Issuing Bank
shall have all the rights and obligations of the Issuing Bank under this
Agreement with respect to Letters of Credit to be

 

46

--------------------------------------------------------------------------------


 

issued thereafter and (ii) references herein to the term “Issuing Bank” shall be
deemed to refer to such successor or to any previous Issuing Bank, or to such
successor and all previous Issuing Banks, as the context shall require.  After
the replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Bank under this Agreement with respect to Letters of Credit issued
by it prior to such replacement, but shall not be required to issue additional
Letters of Credit.

 

(j)                                    Cash Collateralization.  If any Event of
Default shall occur and be continuing, on the Business Day that the Borrower
receives written notice from the Administrative Agent or the Required Lenders
(or, if the maturity of the Loans has been accelerated, the Required Revolving
Lenders) demanding the deposit of cash collateral pursuant to this paragraph,
the Borrower shall deposit in an account with the Administrative Agent, in the
name of the Administrative Agent and for the benefit of the Secured Parties (the
“LC Collateral Account”), an amount in cash equal to 102% of the LC Exposure as
of such date plus accrued and unpaid interest thereon; provided that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
other notice of any kind, upon the occurrence of any Event of Default with
respect to the Borrower described in clause (h) or (i) of Article VII.  The
Borrower also shall deposit cash collateral in accordance with this paragraph as
and to the extent required by Section 2.11(b) or 2.20.  Each such deposit shall
be held by the Administrative Agent as collateral for the payment and
performance of the Secured Obligations.  The Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the LC Collateral Account and the Borrower hereby grants the Administrative
Agent a security interest in the LC Collateral Account and all moneys or other
assets on deposit therein or credited thereto.  Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest.  Interest or profits,
if any, on such investments shall accumulate in such account.  Moneys in such
account shall be applied by the Administrative Agent to reimburse the Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of the Required
Revolving Lenders), be applied to satisfy other Secured Obligations.  If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

 

(k)                                 LC Exposure Determination.  For all purposes
of this Agreement, the amount of a Letter of Credit that, by its terms or the
terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof shall be deemed to be the maximum stated
amount of such Letter of Credit after giving effect to all such increases,
whether or not such maximum stated amount is in effect at the time of
determination.

 

(l)                                     Existing Letters of Credit.  On the
Effective Date, the Existing Letters of Credit issued by the Lenders or their
Affiliates shall automatically, and without any action on the

 

47

--------------------------------------------------------------------------------


 

part of any Person, be deemed to be Letters of Credit issued hereunder, and from
and after the Effective Date shall be subject to and governed by the terms and
conditions hereof.  In connection therewith, each Revolving Lender shall
automatically, and without any action on the part of any Person, be deemed to
have acquired from the Issuing Bank a participation in each such Existing Letter
of Credit in accordance with Section 2.06(d).

 

SECTION 2.07              Funding of Borrowings.  (a)  Each Lender shall make
each Loan to be made by it hereunder on the proposed date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders.  The Administrative Agent will make such Loans
available to the Borrower by promptly crediting the amounts so received, in like
funds, to an account of the Borrower designated by the Borrower in the
applicable Borrowing Request or, absent such designation, at an account of the
Borrower maintained with the Administrative Agent in New York City; provided
that ABR Revolving Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.06(e) shall be remitted by the Administrative Agent to
the Issuing Bank.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may assume that such Lender
has made such share available on such date in accordance with paragraph (a) of
this Section and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount.  In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.

 

SECTION 2.08              Interest Elections.  (a)  Each Revolving Borrowing
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Revolving Borrowing, shall have an initial
Interest Period as specified in such Borrowing Request.  Each Term Loan
Borrowing initially shall be comprised of ABR Loans or Eurodollar Loans.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Revolving
Borrowing, may elect Interest Periods therefor, all as provided in this
Section.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)                                 To make an election pursuant to this
Section, the Borrower shall notify the Administrative Agent of such election by
telephone by the time that a Borrowing Request

 

48

--------------------------------------------------------------------------------

 


 

would be required under Section 2.03 if the Borrower were requesting a Revolving
Borrowing of the Type resulting from such election to be made on the effective
date of such election.  Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy or
electronic transmission to the Administrative Agent of a written Interest
Election Request signed by the Borrower.

 

(c)                                  Each telephonic and written Interest
Election Request shall specify the following information in compliance with
Section 2.02:

 

(i)                                     the Borrowing to which such Interest
Election Request applies and, if different options are being elected with
respect to different portions thereof, the portions thereof to be allocated to
each resulting Borrowing (in which case the information to be specified pursuant
to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);

 

(ii)                                  the effective date of the election made
pursuant to such Interest Election Request, which shall be a Business Day;

 

(iii)                               whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

(iv)                              if the resulting Borrowing is a Eurodollar
Borrowing, the Interest Period to be applicable thereto after giving effect to
such election, which shall be a period contemplated by the definition of the
term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)                                 Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)                                  If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall (i) in the case of a Term Borrowing, be continued as a Eurodollar
Borrowing for an additional Interest Period of one month or (ii) in the case of
a Revolving Borrowing, be converted to an ABR Borrowing.  Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Revolving Borrowing may be converted to or continued as a Eurodollar
Borrowing and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

SECTION 2.09              Termination and Reduction of Commitments.  (a)  Unless
previously terminated (i) the Term Loan Commitment shall terminate on the
Effective Date

 

49

--------------------------------------------------------------------------------


 

immediately after the funding of the Term Loans on the Effective Date, (ii) the
Delayed Draw Term Loan Commitment shall terminate on the Delayed Draw Term Loan
Commitment Termination Date, (iii) all other Commitments shall terminate on the
Maturity Date and (iv)  notwithstanding the foregoing, all Commitments shall
terminate on the date that is nine (9) Business Days after the Effective Date in
the event that the Polaris Acquisition shall not have been consummated pursuant
to the Polaris Acquisition Agreement resulting in the Borrower or its
wholly-owned Subsidiary acquiring at least 50.1% of the outstanding shares (or
other Equity Interests) of the Target or the Borrower shall not have obtained
control of a majority of the Target’s board of directors (or equivalent
governing body).

 

(b)                                 The Borrower may at any time terminate, or
from time to time reduce, the Delayed Draw Term Loan Commitments; provided that
(i) each reduction of the Delayed Draw Term Loan Commitments shall be in an
amount that is an integral multiple of $250,000 and not less than $500,000 and
(ii) the Borrower shall not terminate or reduce the Delayed Draw Term Loan
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.11, the sum of the total Delayed Draw Term Loans of
all Delayed Draw Term Loan Lenders would exceed the total Delayed Draw Term Loan
Commitments.

 

(c)                                  The Borrower may at any time terminate, or
from time to time reduce, the Revolving Commitments; provided that (i) each
reduction of the Revolving Commitments shall be in an amount that is an integral
multiple of $250,000 and not less than $500,000 and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Loans in accordance with Section 2.11, the sum of
the total Revolving Credit Exposures of all Revolving Lenders would exceed the
total Revolving Commitments.

 

(d)                                 The Borrower shall notify the Administrative
Agent of any election to terminate or reduce the Commitments under paragraphs
(b) or (c) of this Section at least three Business Days prior to the effective
date of such termination or reduction, specifying such election and the
effective date thereof.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or transactions, in which case such notice may be
revoked or extended by the Borrower (by notice to the Administrative Agent on or
prior to the specified effective date) if such condition is not satisfied.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.

 

SECTION 2.10              Repayment of Loans; Evidence of Debt.  (a)  The
Borrower hereby unconditionally promises to pay to the Administrative Agent for
the account of each Revolving Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date. The Term Loans shall be paid, for the
account of each Term Loan Lender, in the installments and on the dates set forth
below, it being acknowledged that each installment shall be in the applicable
percentage set forth below, which shall be (i) the applicable percentage of the
original principal amount of the Term Loans funded on the Effective Date, plus
(ii) if any Delayed Draw Term

 

50

--------------------------------------------------------------------------------


 

Loans are funded, upon the end of the first full fiscal quarter after each such
Delayed Draw Term Loans were funded, the applicable percentage of such Delayed
Draw Term Loans funded on such date:

 

Date

 

Amount

June 30, 2016

 

1.25%

September 30, 2016

 

1.25%

December 31, 2016

 

1.25%

March 31, 2017

 

1.25%

June 30, 2017

 

1.25%

September 30, 2017

 

1.25%

December 31, 2017

 

1.25%

March 31, 2018

 

1.25%

June 30, 2018

 

1.875%

September 30, 2018

 

1.875%

December 31, 2018

 

1.875%

March 31, 2019

 

1.875%

June 30, 2019

 

2.5%

September 30, 2019

 

2.5%

December 31, 2019

 

2.5%

March 31, 2020

 

2.5%

June 30, 2020

 

3.75%

September 30, 2020

 

3.75%

December 31, 2020

 

3.75%

Maturity Date

 

The remaining unpaid principal balance of the Term Loans

 

51

--------------------------------------------------------------------------------


 

To the extent not previously repaid, all unpaid Term Loans (including, for
avoidance of doubt, all Delayed Draw Term Loans) shall be paid in full by the
Borrower on the Maturity Date.

 

(b)                                 Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness of
the Borrower to such Lender resulting from each Loan made by such Lender,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.

 

(c)                                  The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Class and Type thereof and the Interest Period applicable thereto, (ii) the
amount of any principal or interest due and payable or to become due and payable
from the Borrower to each Lender hereunder and (iii) the amount of any sum
received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.

 

(d)                                 The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the Obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

(e)                                  Any Lender may request that Loans made by
it be evidenced by a promissory note.  In such event, the Borrower shall
prepare, execute and deliver to such Lender a promissory note payable to such
Lender (or, if requested by such Lender, to such Lender and its registered
assigns) and in a form approved by the Administrative Agent.  Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

 

SECTION 2.11              Prepayment of Loans.  (a) The Borrower shall have the
right at any time and from time to time to prepay any Borrowing in whole or in
part, subject to prior notice in accordance with paragraph (e) of this Section;
provided that each prepayment shall be in an aggregate amount that is (i) an
integral multiple of $250,000, and (ii) not less than $500,000.  All voluntary
prepayments shall be applied to the remaining amortization payments as directed
by the Borrower and, absent such direction, in direct order of maturity of the
principal balance. In the absence of such direction by the Borrower, voluntary
prepayments shall be applied first, to any outstanding ABR Loans until such ABR
Loans are repaid in full, and then, to any outstanding LIBOR Loans (in each
case, in direct order of maturity).  In accordance with Section 5.13, in the
event that the Polaris Acquisition shall not have been consummated pursuant to
the Polaris Acquisition Agreement resulting in the Borrower or its wholly-owned
Subsidiary acquiring at least 50.1% of the outstanding shares (or other Equity
Interests) of the Target, or the Borrower shall not have obtained control of a
majority of the Target’s board of directors (or equivalent governing body), in
each case within eight (8) Business Days after the funding of the Term Loan and
Revolving Loans funded on the Effective Date, then the Borrower shall
immediately and no later than the date that is nine (9) Business Days after the
Effective Date,

 

52

--------------------------------------------------------------------------------


 

prepay in full to the Administrative Agent (for the account of the Lenders) the
entire principal amount of all of the Term Loan and Revolving Loans, together
with all interest accrued thereon.

 

(b)                                 In the event and on each occasion that any
Net Proceeds are received by or on behalf of any Loan Party in respect of the
incurrence by any Loan Party of any Indebtedness, other than Indebtedness
permitted under Section 6.01, the Borrower shall, within five (5) Business Days
after such Net Proceeds are received by such Loan Party, prepay the Obligations
as set forth in Section 2.11(d) below in an aggregate amount equal to 100% of
such Net Proceeds.

 

(c)                                  In the event and on each occasion that any
Net Proceeds are received by or on behalf of any Loan Party in respect of any
sale, transfer or other disposition (including pursuant to a sale and leaseback
transaction) in excess of $250,000 of any property or asset of any Loan Party
(other than (A) sales of assets expressly permitted by Sections 6.12(a),
6.12(b), 6.12(c),  6.12(g), 6.12(i), 6.12(l), 6.12(m), and 6.12(n) and (B) sales
of assets not in excess of $500,000 for each fiscal year, in the aggregate), the
Borrower shall, within five (5) Business Days after such Net Proceeds are
received by such Loan Party, prepay the Term Loans as set forth in
Section 2.11(d) below in an aggregate amount equal to 100% of such Net Proceeds;
provided, however, that, if the Borrower shall within such 5 Business Days
deliver to the Administrative Agent a certificate of a Financial Officer to the
effect that the Loan Parties intend to apply the Net Proceeds from such event
(or a portion thereof specified in such certificate), within twelve (12) months
after receipt of such Net Proceeds, to acquire (or replace or rebuild) real
property, equipment or other tangible assets (excluding inventory) to be used in
the business of the Loan Parties, and certifying that no Default has occurred
and is continuing, then no prepayment shall be required pursuant to this
paragraph in respect of the Net Proceeds specified in such certificate to the
extent that the Net Proceeds specified in such certificate are reinvested, or if
within such twelve (12) month period the Net Proceeds are committed to
reinvestment, then reinvested within such 180 days after the end of such twelve
(12) month period.

 

(d)                                 All such amounts pursuant to Sections
2.11(b) and (c) shall be applied first to the next eight (8) amortization
installments of the Term Loans in direct order of maturity and, thereafter, pro
rata to the remaining scheduled amortization installments (excluding the final
payment on the Maturity Date) of the Term Loans.

 

(e)                                  The Borrower shall notify the
Administrative Agent by telephone (confirmed by telecopy) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 11:00 a.m., New York City time, one Business Day before the date of
prepayment.  Each such telephonic and written notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Revolving
Commitments as contemplated by Section 2.09 or is otherwise conditioned upon the
consummation of a transaction, then such notice of prepayment may be revoked (or
extended) if such notice of termination is revoked or extended in accordance
with Section 2.09 or such transaction does not occur.  Promptly following
receipt of any such notice

 

53

--------------------------------------------------------------------------------


 

relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each prepayment of a Revolving Borrowing shall be applied
ratably to the Revolving Loans included in the prepaid Revolving Borrowing. 
Each voluntary prepayment of a Term Loan Borrowing shall be applied against the
remaining amortization installments of the Term Loans in such order as the
Borrower shall direct.  Absent the Borrower’s direction, each prepayment shall
be applied, in direct order of maturity, first, to any outstanding ABR Loans
until such ABR Loans are repaid in full, and then, to any outstanding LIBOR
Loans.  Prepayments shall be accompanied by accrued interest to the extent
required by Section 2.13 and break funding payments to the extent required by
Section 2.16.

 

SECTION 2.12              Fees.   (a)  The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee, which
shall accrue at the Applicable Rate on the average daily unused amount of the
Revolving Commitment and the Delayed Draw Term Loan Commitment of such
applicable Lender during the period from and including the Effective Date to but
excluding the date on which such applicable Commitment terminates; provided
that, if such Lender continues to have any Revolving Credit Exposure after its
Revolving Commitment terminates, then such commitment fee shall continue to
accrue on the daily amount of such Lender’s Revolving Credit Exposure from and
including the date on which its Revolving Commitment terminates to but excluding
the date on which such Lender ceases to have any Revolving Credit Exposure. 
Accrued commitment fees shall be payable in arrears on the first Business Day of
each fiscal quarter of each year and on the date on which the Revolving
Commitments terminate, commencing on April 1, 2016; provided that any commitment
fees accruing after the date on which the Revolving Commitments terminate shall
be payable on demand.  All commitment fees shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).

 

(b)                                 The Borrower agrees to pay (i) to the
Administrative Agent for the account of each Revolving Lender a participation
fee with respect to its participations in Letters of Credit, which shall accrue
at the same Applicable Rate used to determine the interest rate applicable to
Eurodollar Revolving Loans on the average daily amount of such Revolving
Lender’s LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Revolving Lender’s Revolving
Commitment terminates and the date on which such Revolving Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at  the rate or rates per annum separately agreed upon between the Borrower and
the Issuing Bank on the average daily amount of the LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the Revolving Commitments and the date on which there ceases to
be any LC Exposure, as well as the Issuing Bank’s standard fees with respect to
the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder pursuant to written documentation separately
agreed to by the Borrower.  Participation fees and fronting fees accrued through
and including the last day of March, June, September and December of each year
shall be payable on the third Business Day following such last day, commencing
on the first such date to occur after the Effective Date; provided that all such
fees shall be payable on the date on which the Revolving Commitments terminate
and any such fees accruing after the date on which the Revolving Commitments
terminate

 

54

--------------------------------------------------------------------------------


 

shall be payable on demand.  Any other fees payable to the Issuing Bank pursuant
to this paragraph shall be payable within 10 days after demand.  All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

(c)                                  The Borrower agrees to pay to the
Administrative Agent and the Lead Arranger, for their own respective accounts,
fees payable in the amounts and at the times separately agreed upon in writing
between the Borrower, on the one hand, and the Administrative Agent and the Lead
Arranger, on the other.

 

(d)                                 All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent (or
to the Issuing Bank, in the case of fees payable to it) for distribution, in the
case of commitment fees and participation fees, to the Lenders.  Fees paid shall
not be refundable under any circumstances.

 

SECTION 2.13              Interest.  (a)  The Loans comprising each ABR
Borrowing shall bear interest at the Alternate Base Rate plus the Applicable
Rate.

 

(b)                                 The Loans comprising each Eurodollar
Borrowing shall bear interest, at the Adjusted LIBO Rate for the Interest Period
in effect for such Borrowing plus the Applicable Rate.

 

(c)                                  [Reserved.]

 

(d)                                 Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder is not paid when due, whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the  rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(e)                                  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and, in the case
of Revolving Loans, upon termination of the Revolving Commitments; provided that
(i) interest accrued pursuant to paragraph (d) of this Section shall be payable
on demand, (ii) in the event of any repayment or prepayment of any Loan (other
than a prepayment of an ABR Revolving Loan prior to the end of the Availability
Period), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment and (iii) in the event of
any conversion of any Eurodollar Revolving Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.

 

(f)                                   All interest hereunder shall be computed
on the basis of a year of 360 days, except that interest computed by reference
to the Alternate Base Rate at times when the Alternate Base Rate is based on the
Prime Rate shall be computed on the basis of a year of 365 days (or 366 days in
a leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day).  The applicable
Alternate

 

55

--------------------------------------------------------------------------------


 

Base Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.

 

SECTION 2.14              Alternate Rate of Interest.  If prior to the
commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                 the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Adjusted LIBO Rate or the
LIBO Rate, as applicable, for such Interest Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period will not adequately and fairly reflect the cost to such
Lenders (or Lender) of making or maintaining their Loans (or its Loan) included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing; provided that if the circumstances
giving rise to such notice affect only one Type of Borrowings, then the other
Type of Borrowings shall be permitted.

 

SECTION 2.15              Increased Costs.  (a)  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, liquidity or similar requirement (including any
compulsory loan requirement, insurance charge or other assessment) against
assets of, deposits with or for the account of, or credit extended by, any
Lender (except any such reserve requirement reflected in the Adjusted LIBO Rate)
or the Issuing Bank;

 

(ii)                                  impose on any Lender or the Issuing Bank
or the London interbank market any other condition, cost or expense (other than
Taxes) affecting this Agreement or Loans made by such Lender or any Letter of
Credit or participation therein; or

 

(iii)                               subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting or maintaining
any Eurodollar Loan (or of maintaining its obligation to make any such Loan) or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such

 

56

--------------------------------------------------------------------------------


 

Lender, the Issuing Bank or such other Recipient hereunder (whether of
principal, interest or otherwise), then the Borrower will, following receipt of
a certificate from such Lender or Issuing Bank in accordance with clause (c) of
this Section, pay to such Lender, Issuing Bank or such other Recipient, as the
case may be, such additional amount or amounts as will compensate such
Lender, Issuing Bank or such other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank determines
that any Change in Law regarding capital or liquidity requirements has or would
have the effect of reducing the rate of return on such Lender’s or the Issuing
Bank’s capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of any Loan Document or the Loans made by, or
participations in Letters of Credit held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy and liquidity),
then from time to time the Borrower will, following receipt of a certificate
from such Lender or Issuing Bank in accordance with clause (c) of this Section, 
pay to such Lender or Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or Issuing Bank or such Lender’s or
Issuing Bank’s holding company for any such reduction suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower and
shall be conclusive absent manifest error; provided, that in each case such
Lender or Issuing Bank shall determine such amount or amounts in good faith and
in a manner generally consistent with such Lender’s or Issuing Bank’s treatment
of similarly situated borrowers of such Lender or Issuing Bank (with respect to
similarly affected commitments, loans or participations under agreements having
provisions similar to this Section 2.15) after consideration of such factors as
such Lender or Issuing Bank then reasonably determines to be relevant.  The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender’s or the Issuing Bank’s right to demand such
compensation; provided that the Borrower shall not be required to compensate a
Lender or the Issuing Bank pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender or the
Issuing Bank, as the case may be, notifies the Borrower of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
Issuing Bank’s intention to claim compensation therefor by delivery of a
certificate in accordance with clause (c) of this Section 2.15; provided further
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 270-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

57

--------------------------------------------------------------------------------

 


 

SECTION 2.16              Break Funding Payments.  In the event of (a) the
payment of any principal of any Eurodollar Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of Default
or as a result of any prepayment pursuant to Section 2.11), (b) the conversion
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto, (c) the failure to borrow, convert, continue or prepay any
Eurodollar Loan on the date specified in any notice delivered pursuant hereto
(regardless of whether such notice may be revoked under Section 2.11(b) and is
revoked in accordance therewith), or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.19, then, in any such event,
after receipt of a written request by such Lender (which request shall set forth
the basis for requesting such amount and, absent manifest error, the amount
requested shall be conclusive), the Borrower shall compensate such Lender for
the loss, cost and expense attributable to such event, but excluding any losses
of anticipated profits.  In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be the excess, if any, of (i) the amount of interest which would have
accrued on the principal amount of such Loan had such event not occurred, at the
Adjusted LIBO Rate that would have been applicable to such Loan, for the period
from the date of such event to the last day of the then current Interest Period
therefor (or, in the case of a failure to borrow, convert or continue, for the
period that would have been the Interest Period for such Loan), over (ii) the
amount of interest which would accrue on such principal amount for such period
at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for dollar deposits of a comparable amount and
period from other banks in the eurodollar market, but excluding any losses of
anticipated profits.  A certificate of any Lender setting forth the amount or
amounts that such Lender is entitled to receive pursuant to this Section shall
be delivered to the Borrower and shall be conclusive absent manifest error.  The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

SECTION 2.17              Payments Free of Taxes.  (a)  Any and all payments by
or on account of any obligation of any Loan Party under any Loan Document shall
be made without deduction or withholding for any Taxes, except as required by
applicable law.  If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.

 

(b)                                 Payment of Other Taxes by the Loan Parties. 
The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 2.17, such Loan Party shall deliver to the
Administrative Agent the original or a certified copy of a

 

58

--------------------------------------------------------------------------------


 

receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent, within 10 days after
demand therefor, for (i) any Indemnified Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 9.04(c) relating to
the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under any
Loan Document or otherwise payable by the Administrative Agent to the Lender
from any other source against any amount due to the Administrative Agent under
this paragraph (e).

 

(f)                                   Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion,

 

59

--------------------------------------------------------------------------------


 

execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. Federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

(2)                                 in the case of a Foreign Lender claiming
that its extension of credit will generate U.S. effectively connected income,
executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit C-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E; or

 

60

--------------------------------------------------------------------------------


 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit C-4 on behalf of each such direct and
indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

61

--------------------------------------------------------------------------------


 

(g)                                  [Reserved.]

 

(h)                                 Treatment of Certain Refunds.  If any party
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes as to which it has been indemnified pursuant to this
Section 2.17 (including by the payment of additional amounts pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made under this
Section 2.17 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund).  Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this paragraph (g), in
no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid.  This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(i)                                     Survival.  Each party’s obligations
under this Section 2.17 shall survive the resignation or replacement of the
Administrative Agent or any assignment of rights by, or the replacement of, a
Lender, the termination of the Commitments and the repayment, satisfaction or
discharge of all obligations under any Loan Document.

 

(j)                                    Defined Terms.  For purposes of this
Section 2.17, the term “Lender” includes any Issuing Bank and the term
“applicable law” includes FATCA.

 

SECTION 2.18              Payments Generally; Allocation of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.  (a)  The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.15,
2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time, on the date
when due, in immediately available funds, without set off or counterclaim.  Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Bank as
expressly provided herein and except that payments pursuant to Sections 2.15,
2.16, 2.17 and 9.03 shall be made directly to the Persons entitled thereto.  The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof.  If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and, in the case of any payment accruing interest, interest
thereon

 

62

--------------------------------------------------------------------------------


 

shall be payable for the period of such extension.  All payments hereunder shall
be made in dollars.

 

(b)                                 Any proceeds of Collateral received by the
Administrative Agent (i) not constituting a specific payment of principal,
interest, fees or other sum payable under the Loan Documents shall be applied as
specified by the Borrower or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, shall be applied ratably first, to pay that portion of the Obligations
constituting fees, indemnities, expense reimbursements and other amounts payable
to the Administrative Agent; second, to pay that portion of the Obligations
constituting fees, indemnities, expense reimbursements and other amounts (other
than principal, interest, commitment fees, Letter of Credit participation fees
and Letter of Credit fronting fees) payable to the Lenders and the Issuing Bank;
third, to pay that portion of the Obligations constituting accrued and unpaid
commitment fees, Letter of Credit participation fees and Letter of Credit
fronting fees and interest then due and payable on the Loans and other
Obligations other than those in clause fourth, ratably among the Lenders and the
Issuing Bank in proportion to the respective amounts described in this clause
third payable to them; fourth, to pay that portion of the Secured Obligations
constituting unpaid principal on the Loans and unreimbursed LC Disbursements and
any Secured Banking Services Obligations and Secured Swap Obligations then
owing, ratably among the Lenders, the Issuing Bank, the Swap Providers and the
Banking Services Providers in proportion to the respective amounts described in
this clause fourth held by them; fifth, to the Administrative Agent for the
benefit of the Issuing Bank and the Revolving Lenders, to cash collateralize
that portion of the LC Exposure comprised of the aggregate undrawn amount of
Letters of Credit in accordance with Section 2.06(j); and sixth, to pay any
other Secured Obligation then owing, ratably among the Secured Parties in
proportion to the respective amounts described in this clause sixth payable to
them.  Notwithstanding the foregoing, Secured Banking Services Obligations and
Secured Swap Obligations shall be excluded from the application described above
if the Administrative Agent has not received written notice thereof, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Banking Services Provider or Swap Provider.  Each Banking
Services Provider or Swap Provider not a party to this Agreement that has given
the notice contemplated by the preceding sentence shall, by such notice, be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of Article VIII hereof for itself and its Affiliates
as if a “Lender” party hereto.  No Banking Services Provider or Swap Provider
that obtains the benefits of this Section 2.18(b), any Collateral by virtue of
the provisions hereof or any Collateral Document shall have any right to notice
of any action or to vote on or consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Agreement to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Secured Banking Services Obligations or Secured Swap
Obligations unless the Administrative Agent has received written notice of such
Secured Obligations, together with such supporting documentation as the
Administrative Agent may request, from the applicable Banking Services Provider
or Swap Provider.  Secured Swap Obligations that constitute Excluded Swap
Obligations with respect to any

 

63

--------------------------------------------------------------------------------


 

Guarantor shall not be paid with amounts received from such Guarantor or its
assets, but appropriate adjustments shall be made with respect to amounts
received from other Loan Parties or their assets to preserve the allocation to
Secured Swap Obligations otherwise set forth in this Section 2.18(b).

 

(c)                                  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal and unreimbursed LC Disbursements then
due hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.

 

(d)                                 If any Lender shall, by exercising any right
of set off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements resulting in such Lender receiving payment of a greater proportion
of the aggregate amount of its Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall purchase (for cash at face
value) participations in the Loans and participations in LC Disbursements of
other Lenders to the extent necessary so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and
participations in LC Disbursements; provided that (i) if any such participations
are purchased and all or any portion of the payment giving rise thereto is
recovered,  such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest, and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in LC Disbursements to any assignee or participant, other than to the Borrower
or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  The Borrower consents to the foregoing and agrees, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Borrower
in the amount of such participation.

 

(e)                                  Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of

 

64

--------------------------------------------------------------------------------


 

payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(f)                                   If any Lender shall fail to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(d)  or 9.03(c), then the Administrative Agent may, in its discretion  and
notwithstanding any contrary provision hereof, apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section, in the case of each of clause (i) and (ii) above,
in any order as determined by the Administrative Agent in its discretion.

 

SECTION 2.19              Mitigation Obligations; Replacement of Lenders.  (a) 
If any Lender requests compensation under Section 2.15, or if the Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Sections 2.15 or 2.17, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable and documented out-of-pocket costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

 

(b)               If (i) any Lender requests compensation under Section 2.15,
(ii) the Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, or (iii) any Lender becomes a Defaulting Lender or a
Non-Consenting Lender, then, in each case, the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse, all its interests, rights
(other than its existing rights to payments pursuant to Sections 2.15 or 2.17)
and obligations under the Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) to the extent required under Section 9.04, the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Revolving Commitment is being assigned, the Issuing Bank), which
consent shall not unreasonably be withheld or delayed, (ii) such Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans and funded participations in LC Disbursements, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts), (iii) in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments, and (iv) in the case of
any assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable

 

65

--------------------------------------------------------------------------------


 

assignee shall have consented to the applicable amendment, waiver or consent.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
permanently cease to apply. Each party hereto agrees that an assignment and
delegation required pursuant to this paragraph may be effected pursuant to an
Assignment and Assumption executed by the Borrower, the Administrative Agent and
the  assignee and that the Lender required to make such assignment and
delegation need not be a party thereto.

 

SECTION 2.20              Defaulting Lenders.

 

Notwithstanding any provision of this Agreement to the contrary, if any Lender
becomes a Defaulting Lender, then the following provisions shall apply for so
long as such Lender is a Defaulting Lender:

 

(a)                                 fees shall cease to accrue on the unfunded
portion of the Revolving Commitment and Delayed Draw Term Loan Commitment of
such Defaulting Lender pursuant to Section 2.12(a);

 

(b)                                 the Commitment and Credit Exposure of such
Defaulting Lender shall not be included in determining whether all Lenders, the
Required Lenders, the Required Revolving Lenders or the Required Term Lenders,
as applicable, have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to Section 9.02)
and such Defaulting Lender shall not be entitled to vote thereon; provided that
any amendment, waiver or other modification requiring the consent of all Lenders
or each affected Lender affected which affects such Defaulting Lender
disproportionately when compared to the other affected Lenders, or increases or
extends the Commitment of such Defaulting Lender, shall require the consent of
such Defaulting Lender;

 

(c)                                  if any LC Exposure exists at the time such
Lender becomes a Defaulting Lender and such Lender is a Revolving Lender then:

 

(i)                                               all or any part of the LC
Exposure of such Defaulting Lender shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Percentages but only
(x) to the extent that such reallocation does not, as to any non-Defaulting
Lender, cause such non-Defaulting Lender’s Revolving Credit Exposure to exceed
its Commitment and (y) if the conditions set forth in Section 4.02 are satisfied
at such time;

 

(ii)                                            if the reallocation described in
clause (i) above cannot, or can only partially, be effected, the Borrower shall
within one Business Day following notice by the Administrative Agent, cash
collateralize for the benefit of the Issuing Bank only the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure (after giving
effect to any partial reallocation pursuant to clause (i) above) in accordance
with the procedures set forth in Section 2.06(j) for so long as such LC Exposure
is outstanding;

 

66

--------------------------------------------------------------------------------

 


 

(iii)                                         if the Borrower cash
collateralizes any portion of such Defaulting Lender’s LC Exposure pursuant to
clause (ii) above, the Borrower shall not be required to pay any fees to such
Defaulting Lender pursuant to Section 2.12(b) with respect to such Defaulting
Lender’s LC Exposure during the period such Defaulting Lender’s LC Exposure is
cash collateralized;

 

(iv)                                        if the LC Exposure of the
non-Defaulting Lenders is reallocated pursuant to clause (i) above, then the
fees payable to the Lenders pursuant to Section 2.12(a) and 2.12(b) shall be
adjusted in accordance with such non-Defaulting Lenders’ Applicable Percentages;
and

 

(v)                                           if all or any portion of such
Defaulting Lender’s LC Exposure is neither reallocated nor cash collateralized
pursuant to clause (i) or (ii) above, then, without prejudice to any rights or
remedies of the Issuing Bank or any other Lender hereunder, all letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until and to the extent that such
LC Exposure is reallocated and/or cash collateralized; and

 

(d)                                 so long as such Lender is a Defaulting
Lender and a Revolving Lender, the Issuing Bank shall not be required to issue,
amend or increase any Letter of Credit, unless it is satisfied that the related
exposure and such Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Revolving Commitments of the non-Defaulting Lenders and/or cash
collateral will be provided by the Borrower in accordance with Section 2.20(c),
and LC Exposure related to any newly issued or increased Letter of Credit shall
be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.20(c)(i) (and such Defaulting Lender shall not participate therein).

 

If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the date hereof and for so long as such event shall continue or (ii) any Issuing
Bank has a good faith belief that any Lender has defaulted in fulfilling its
obligations under one or more other agreements in which such Lender commits to
extend credit, the Issuing Bank shall not be required to issue, amend or
increase any Letter of Credit, unless the Issuing Bank, as the case may be,
shall have entered into arrangements with the Borrower or such Lender,
satisfactory to each Issuing Bank, as the case may be, to defease any risk to it
in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, each Issuing Bank each
agrees that a Defaulting Lender that is a Revolving Lender has adequately
remedied all matters that caused such Revolving Lender to be a Defaulting
Lender, then the LC Exposure of the Revolving Lenders shall be readjusted to
reflect the inclusion of such Revolving Lender’s Revolving Commitment and on
such date such Revolving Lender shall purchase at par such of the Revolving
Loans of the other Lenders as the Administrative Agent shall determine may be
necessary in order for such Revolving Lender to hold such Revolving Loans in
accordance with its Applicable Percentage.

 

67

--------------------------------------------------------------------------------


 

SECTION 2.21              Expansion Option; Incremental Facilities.

 

(a)                                 The Borrower may from time to time elect to
increase the Revolving Commitments or enter into one or more additional tranches
of term loans (each, an “Incremental Term Loan”), in each case in a minimum
amount of $5,000,000 and an integral multiple of $1,000,000 in excess thereof so
long as, after giving effect thereto, the aggregate amount of all such Revolving
Commitment increases and all such Incremental Term Loans does not exceed the
greater of (i) $50,000,000 and (ii) an amount equal to 100% of the Consolidated
EBITDA of the Borrower and its Subsidiaries for the Reference Period then most
recently ended for which the Borrower has delivered Financial Statements.   Each
request from the Borrower pursuant to this Section 2.21 shall set forth the
requested amount and proposed terms of the relevant Revolving Commitment
increase or Incremental Term Loans.  The Borrower may arrange for any such
Revolving Commitment increase or Incremental Term Loan to be provided by one or
more Lenders (each Lender so agreeing to an increase in its Revolving
Commitment, or to participate in such Incremental Term Loans, an “Increasing
Lender”), or by one or more new banks, financial institutions or other entities
(each such new bank, financial institution or other entity, an “Augmenting
Lender” and, together with each Increasing Lender, collectively, the “Additional
Lenders”), to increase their existing Revolving Commitments, or to participate
in such Incremental Term Loans, or extend Revolving Commitments, as the case may
be; provided, that (i) each Augmenting Lender (other than any Affiliate of an
existing Lender) shall be subject to the approval of the Administrative Agent
and, except in the case of an Incremental Term Loan, the Issuing Bank, which
approvals shall not be unreasonably withheld, conditioned or delayed, and
(ii) (A) in the case of an Increasing Lender, the Borrower and such Increasing
Lender execute an agreement substantially in the form of Exhibit E, and (B) in
the case of an Augmenting Lender, the Borrower and such Augmenting Lender
execute an agreement substantially in the form of Exhibit F hereto.  No existing
Lender shall have any obligation or be required to provide any Revolving
Commitment increase or any Incremental Term Loan unless it expressly so agrees. 
No consent of any Lender (other than the Lenders participating in such Revolving
Commitment increase or Incremental Term Loan) shall be required for any such
increase or Incremental Term Loan pursuant to this Section 2.21.

 

(b)                                 Revolving Commitment increases and
Incremental Term Loans created pursuant to this Section 2.21 shall become
effective on the date agreed by the Borrower, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof.  Notwithstanding the foregoing, no increase in
the Revolving Commitments (or in the Revolving Commitment of any Lender) or
Incremental Term Loan shall become effective under this paragraph unless (i) on
the proposed date of the effectiveness of such Revolving Commitment increase or
Incremental Term Loan, (A) (1) the representations and warranties of the
Borrower set forth in this Agreement are true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof) as of such date; provided that in
the event that the Incremental Term Loans are used to finance a Permitted
Acquisition which the Borrower or one or more of its Subsidiaries has
contractually committed to consummate, the terms of which do not condition the
Borrower’s or such Subsidiary’s, as applicable, obligation to close such
Permitted Acquisition on the availability of third-party financing, the
condition regarding the accuracy of representations and warranties set forth
herein shall be limited to customary “specified representations” and those
representations included in the related acquisition

 

68

--------------------------------------------------------------------------------


 

agreement that are material to the interests of the Lenders and only to the
extent that the Borrower or its Subsidiaries has the right to terminate its
obligations under such acquisition agreement as a result of a breach of such
representations, and (2) no Default exists on such date; provided that in the
event that the Incremental Term Loans are used to finance a Permitted
Acquisition which the Borrower or one or more of its Subsidiaries has
contractually committed to consummate, the terms of which do not condition the
Borrower’s or such Subsidiary’s, as applicable, obligation to close such
Permitted Acquisition on the availability of third-party financing, then no
Event of Default shall have occurred, exist and be continuing under Sections
7.01(a), (b), (h), (i) or (j), and the Administrative Agent shall have received
a certificate to that effect dated such date and executed by a Financial Officer
of the Borrower; and (B) the Borrower shall be in compliance on a Pro Forma
Basis with the financial covenant set forth in Section 6.10(b), recomputed
(1) as if such Revolving Commitment increase or Incremental Term Loan (and the
application of proceeds thereof to the repayment of any other Indebtedness) had
occurred on the first day of the Reference Period then most recently ended for
which the Borrower has delivered Financial Statements, and (2) with Consolidated
Funded Debt measured as of the date of and immediately after giving effect to
any funding in connection with such Revolving Commitment increase or Incremental
Term Loan (and the application of proceeds thereof to the repayment of any other
Indebtedness) and (3) with Consolidated EBITDA measured for the Reference Period
then most recently ended for which the Borrower has delivered Financial
Statements, and the Administrative Agent shall have received a certificate to
that effect dated such date and executed by a Financial Officer of the Borrower;
(ii) the Administrative Agent shall have received documents (including legal
opinions), board resolutions and other customary closing certificates as
reasonably required by the Administrative Agent, in each case consistent with
those delivered on the Effective Date under Article 4, together with such
additional customary documents and filings (including other Collateral
Documents) as the Administrative Agent may reasonably require solely to assure
that the increased commitments and/or Loans created pursuant to Section 2.21 are
secured by the Collateral ratably with the existing Loans; and (iii) solely to
the extent the Borrower in its sole discretion has agreed to pay additional fees
to the Administrative Agent or the Lenders in connection with such Revolving
Commitment increase or Incremental Term Loan, the Borrower shall have paid to
the Administrative Agent and the Lenders such fees; provided, however, that the
conditions set forth in clauses (i) and (ii) shall be subject to Section 5.10..

 

(c)                                  On the effective date of any increase in
the Revolving Commitments, (i) each relevant Increasing Lender and Augmenting
Lender shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such Revolving Commitment increase and the use of such amounts to make
payments to such other Lenders, each Lender’s portion of the outstanding
Revolving Loans of all the Lenders to equal its Applicable Percentage of such
outstanding Revolving Loans, and (ii) the Borrower shall be deemed to have
repaid and reborrowed all outstanding Revolving Loans as of the date of any
increase in the Revolving Commitments (with such reborrowing to consist of the
Types of Revolving Loans, with related Interest Periods if applicable, specified
in a notice delivered by the Borrower, in accordance with the requirements of
Section 2.03).  The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on

 

69

--------------------------------------------------------------------------------


 

the amount prepaid and, in respect of each Eurodollar Loan, shall be subject to
indemnification by the Borrowers pursuant to the provisions of Section 2.16 if
the deemed payment occurs other than on the last day of the related Interest
Periods.

 

(d)                                 The Incremental Term Loans (i) shall rank
pari passu in right of payment with the Revolving Loans and the initial Term
Loans, (ii) shall not mature earlier than the Maturity Date (but may have
amortization prior to such date), (iii) shall have a weighted average life to
maturity that is no earlier than the weighted average life to maturity of the
existing Term Loans, and (iv) shall be treated substantially the same as (and in
any event no more favorably than) the existing Term Loans or Revolving Loans;
provided, that the terms and conditions applicable to any Incremental Term Loan
maturing after the Maturity Date may provide for material additional or
different financial covenants or other covenants or prepayment requirements
applicable only during periods after the Maturity Date. The other terms of the
Incremental Term Loans (including interest, fees and amortization) shall
otherwise be as agreed among the Borrower, the Administrative Agent and the
Additional Lenders.

 

(e)                                  Incremental Term Loans may be made
hereunder pursuant to an amendment or restatement (an “Incremental Term Loan
Amendment”) of this Agreement and, as appropriate, the other Loan Documents,
executed by the Borrower, each Additional Lender participating in such
Incremental Term Loan, as applicable, and the Administrative Agent.  The
Borrower and the Administrative Agent may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent, to effect the provisions of this Section 2.21.  Nothing
contained in this Section 2.21 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Revolving Commitment
hereunder, or provide Incremental Term Loans, at any time.

 

ARTICLE III.
Representations and Warranties

 

The Borrower and each other Loan Party represents and warrants to the Lenders
that:

 

SECTION 3.01              Organization; Powers.  Each of the Borrower and its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.

 

SECTION 3.02              Authorization; Enforceability.  The Transactions are
within each Loan Party’s organizational powers and have been duly authorized by
all necessary organizational and, if required, stockholder or other equity
holder action.  Each Loan Document to which each Loan Party is a party has been
duly executed and delivered by such Loan Party and constitutes a legal, valid
and binding obligation of such Loan Party, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization,

 

70

--------------------------------------------------------------------------------


 

moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.

 

SECTION 3.03              Governmental Approvals; No Conflicts.  The
Transactions (a) do not require any material consent or approval of,
registration or filing with, or any other action by, any Governmental Authority,
except such as have been obtained or made and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (b) will not violate in any material respect any applicable law or
regulation or the charter, by-laws or other organizational documents of the
Borrower or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or its material assets, or give rise to a right thereunder to
require any payment to be made by the Borrower or any of its Subsidiaries, and
(d) will not result in the creation or imposition of any Lien on any asset of
the Borrower or any of its Subsidiaries (other than Liens created pursuant to or
otherwise permitted under the Loan Documents).  All material governmental and
regulatory filings, authorizations and approvals that are required for the
consummation of the Polaris Acquisition and the other transactions contemplated
by the Polaris Acquisition Agreement have been duly made and obtained and are in
full force and effect (except for such filings with the SEC which are required
by the SEC to be made post-closing (such as on Form 8-K)), and all waiting
periods (and any extensions thereof) applicable to such transactions have
expired or been terminated.

 

SECTION 3.04              Financial Condition; No Material Adverse Change.  (a) 
The Borrower has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders equity and cash flows (i) as of and
for the fiscal year ended March 31, 2015, reported on by KPMG LLP, independent
public accountants, and (ii) as of and for the fiscal quarter and the portion of
the fiscal year ended December 31, 2015, certified by its chief financial
officer.  All such financial statements are prepared in accordance with GAAP
(subject to normal year-end audit adjustments and the absence of footnotes in
the case of the statements referred to in clause (ii) above) applied on a
consistent basis throughout the periods specified and present fairly the
financial position of the Borrower and its Subsidiaries as of such dates and the
results of the operations and cash flows of the Borrower and its Subsidiaries
for such periods, in all material respects.

 

(b)                                 Since March 31, 2015, there has been no
Material Adverse Effect.

 

SECTION 3.05              Properties; Intellectual Property.   (a)  Each of the
Borrower and its Subsidiaries has good title to, or valid leasehold interests
in, all its real and personal property material to its business, except (x) for
defects in title that do not interfere with its ability to conduct its business
as conducted from time to time or to utilize such properties for their intended
purposes and (y) to the extent encumbered by Liens permitted under the Loan
Documents.

 

(b)                                 Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all trademarks, trade names, copyrights, patents
and other intellectual property necessary and material to its business as
currently conducted, and the use thereof by the Borrower and its Subsidiaries
does not infringe upon the rights of any other Person, except for any such

 

71

--------------------------------------------------------------------------------


 

infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

SECTION 3.06              Litigation and Environmental Matters.  (a)  There are
no actions, suits, proceedings by or before any arbitrator or Governmental
Authority pending against or, to the knowledge of the Borrower, threatened in
writing against or affecting the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any Loan Document or the Transactions.

 

(b)                                 Except for the Disclosed Matters (i) no Loan
Party nor any of its Subsidiaries has received written notice of any claim with
respect to any material Environmental Liability or knows of any basis for any
such material Environmental Liability and (ii) except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party nor any of its
Subsidiaries (1) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law or (2) has become subject to any Environmental Liability.

 

(c)                                  Since the date of this Agreement, there has
been no change in the status of the Disclosed Matters that, individually or in
the aggregate, has resulted in, or materially increased the likelihood of, a
Material Adverse Effect.

 

SECTION 3.07              Compliance with Laws and Agreements.  Each of the
Borrower and its Subsidiaries is in compliance with all laws, regulations and
orders of any Governmental Authority applicable to it or its property and all
indentures, agreements and other instruments binding upon it or its property,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.08              Investment Company Status.  Neither the Borrower nor
any of its Subsidiaries is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act of 1940.

 

SECTION 3.09              Taxes.  Each Loan Party has timely filed or caused to
be filed all federal and all other material state and local Tax returns and
reports required to have been filed and has paid or caused to be paid all
material Taxes required to have been paid by it, except Taxes that are being
contested in good faith by appropriate proceedings and for which such Loan Party
or such Subsidiary has set aside on its books adequate reserves.  No material
tax liens have been filed and no claims are being asserted with respect to any
such Taxes.

 

SECTION 3.10              ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more

 

72

--------------------------------------------------------------------------------


 

than $2,500,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $2,500,000 the fair
market value of the assets of all such underfunded Plans.

 

SECTION 3.11              Disclosure.  No reports, financial statements,
certificates or other written information furnished by or on behalf of the
Borrower or any of its Subsidiaries to any Credit Party in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, when taken as a whole, not misleading; provided that, with
respect to any projections, the Borrower represents only that such projections
were prepared in good faith based upon assumptions believed by the Borrower to
be reasonable at the time delivered and, if such projections were delivered
prior to the Effective Date, as of the Effective Date, it being recognized by
Lenders that such projections as to future events are not to be viewed as facts
and that actual results during the period or periods covered by any such
projections may differ materially from the projected results.

 

SECTION 3.12              [Reserved.]

 

SECTION 3.13              Solvency.  The Borrower and the Subsidiaries
(including after giving effect to the Polaris Acquisition and Polaris Tender
Offer), on a consolidated basis, are Solvent.

 

SECTION 3.14              Insurance.  Schedule 3.14 sets forth a description of
all insurance maintained by or on behalf of the Loan Parties and the U.S.
Subsidiaries as of the Effective Date.  As of the Effective Date, all premiums
in respect of such insurance have been paid.  The Borrower believes that the
insurance maintained by or on behalf of the Borrower and its Subsidiaries is
adequate.

 

SECTION 3.15              Capitalization and Subsidiaries.  As of the Effective
Date, Schedule 3.15 is a complete list of  each of the Borrower’s Subsidiaries
and such Subsidiary’s jurisdiction of incorporation. All of the issued and
outstanding Equity Interests owned by any Loan Party in each of its Subsidiaries
have been (to the extent such concepts are relevant with respect to such
ownership interests) duly authorized and issued and are fully paid and
non-assessable.

 

SECTION 3.16              Security Interest in Collateral.  The provisions of
this Agreement and the other Loan Documents create legal and valid Liens on and
security interests in, all the Collateral purported to be secured by the
Collateral Documents in favor of the Administrative Agent, for the benefit of
the Secured Parties, and such Liens constitute perfected and continuing Liens on
the Collateral, securing the Secured Obligations, enforceable against the
applicable Loan Party and all third parties, and having priority over all other
Liens on the Collateral except (i) Permitted Encumbrances to the extent any such
Permitted Encumbrances would have priority over the Liens in favor of the
Administrative Agent pursuant to any applicable law and (ii) Liens perfected
only by possession (including possession of any certificate of title), but only
to the

 

73

--------------------------------------------------------------------------------


 

extent the Administrative Agent has not obtained or does not maintain possession
of such Collateral.

 

SECTION 3.17              Employment Matters.  As of the Effective Date, there
are no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of the Loan Parties, threatened in writing.  The
hours worked by and payments made to employees of the Loan Parties and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other material applicable federal, state, local or foreign law dealing with such
matters in a manner resulting in liabilities in excess of $7,500,000.  All
payments due from any Loan Party or any Subsidiary, or for which any claim may
be made against any Loan Party or any Subsidiary, on account of wages and
employee health and welfare insurance and other benefits, have been paid or
accrued as a liability on the books of the Loan Party or such Subsidiary to the
extent required by GAAP.

 

SECTION 3.18              Anti-Corruption and Anti-Terrorism Laws and
Sanctions.  The Borrower has implemented and maintains in effect policies and
procedures designed to ensure compliance by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and their
respective officers and employees and to the knowledge of the Borrower its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects.  None of (a) the Borrower, any Subsidiary or
any of their respective directors, officers or employees, or (b)  to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.   No Borrowing or Letter of Credit,
use of proceeds, the Transactions or other transaction contemplated by this
Agreement will violate any Anti-Corruption Law or applicable Sanctions Without
limiting the foregoing, no Loan Party nor any of its Controlled entities is
(i) in violation of any Anti-Terrorism Laws, (ii) engages in or conspires to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any
Anti-Terrorism Laws, or (iii) is a Blocked Person.  No Loan Party nor any of its
Controlled entities (x) conducts any business or engages in making or receiving
any contribution of funds, goods or services to or for the benefit of any
Blocked Person, or (y) deals in, or otherwise engages in any transaction
relating to, any property or interest in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Laws.

 

SECTION 3.19              Use of Proceeds.  The proceeds of the Revolving Loans
will be used only (i) to refinance loans and other outstanding obligations under
the Existing Credit Agreement and to pay fees and expenses in connection with
such refinancing and the Transactions, (ii) to finance the acquisition of shares
of capital stock of the Target, including, without limitation, through the
Polaris Tender Offer, and to pay fees and expenses in connection therewith, and
(iii) for working capital and other general corporate purposes of the Borrower
and the Subsidiaries (including Permitted Acquisitions, Permitted Investments
and other Investments permitted hereunder, Capital Expenditures and Restricted
Payments to the extent permitted under this Agreement).  The proceeds of the
Term Loans will be used only for financing a portion of the Polaris Acquisition
and of the Polaris Tender Offer, including the fees and expenses incurred in
connection therewith.

 

74

--------------------------------------------------------------------------------

 


 

SECTION 3.20              Federal Reserve Regulations.  Neither the Borrower nor
any Subsidiary is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose, whether immediate, incidental
or ultimate, of buying or carrying margin stock (as defined in Regulation U of
the Board), and no part of the proceeds of any Loan will be used, directly or
indirectly, to buy or carry, or to extend credit to others to buy or carry, any
margin stock or for any other purpose that entails a violation of any
Regulations of the Board, including Regulations T, U and X.

 

ARTICLE IV.
Conditions

 

SECTION 4.01              Effective Date.  Subject to the ultimate paragraph of
this Section, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):

 

(a)                                 The Administrative Agent (or its counsel)
shall have received from each party hereto either (i) a counterpart of this
Agreement signed on behalf of such party or (ii) written evidence satisfactory
to the Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement.

 

(b)                                 The Administrative Agent (or its counsel)
shall have received:

 

(i)                                               from the Loan Parties executed
counterparts of the Security Agreement to be entered into on the Effective  Date
and prior to the funding of the Term Loans and the Effective Date and Revolving
Borrowing,

 

(ii)                                            from the Borrower, a Note
executed by the Borrower for each Lender requesting a Note at least two
(2) Business Days prior to the Effective Date,

 

(iii)                                         with respect to each Loan Party,
UCC-1 financing statements in a form appropriate for filing in the state of
organization of such Loan Party,

 

(iv)                                        executed intellectual property
security agreements to be filed with the United States Patent and Trademark
Office and the United States Copyright Office, as applicable, as required
pursuant to the Security Agreement,

 

(v)                                           delivery of stock certificates for
certificated Equity Interests of the each Subsidiary that constitutes
Collateral, together with appropriate instruments of transfer endorsed in blank,

 

(vi)                                        all promissory notes evidencing the
Collateral accompanied by instruments of transfer endorsed in blank,

 

(vii)                                     an executed Perfection Certificate,

 

75

--------------------------------------------------------------------------------


 

(viii)                                  the results of a search of the UCC
filings with respect to each Loan Party, and

 

(ix)                                        insurance certificates satisfying
the requirements of Section 5.05.

 

(c)                                  The Administrative Agent shall have
received a favorable written opinion (addressed to the Administrative Agent and
the Lenders and dated the Effective Date) of Goodwin Procter LLP, counsel for
the Borrower, and covering such matters relating to the Borrower, this
Agreement, or other Loan Documents as the Administrative Agent shall reasonably
request.

 

(d)                                 The Administrative Agent shall have
received:  (i) a copy of each organizational document of the Borrower and the
Guarantors and, to the extent applicable, certified as of a recent date by the
appropriate governmental official; (ii) signature and incumbency certificates of
the officers of the Borrower and each Guarantor executing the Loan Documents to
which it is a party as of the Effective Date and prior to the funding of the
Term Loans and Revolving Borrowing as of the Effective Date; (iii) resolutions
of the board of directors or similar governing body of the Borrower and the
Guarantors approving and authorizing the execution, delivery and performance of
this Agreement and the other Loan Documents to which such Loan Party is a party
as of the Effective Date and prior to the funding of the Term Loans and
Revolving Borrowing, certified as of the Effective Date by such Loan Party as
being in full force and effect without modification or amendment; and (iv) a
good standing certificate (to the extent such concept is known in the relevant
jurisdiction) from the applicable Governmental Authority of the Borrower’s and
the Guarantors’ respective jurisdiction of incorporation, organization or
formation dated as of a recent date prior to the Effective Date.

 

(e)                                  The Administrative Agent shall have
received a certificate, dated the Effective Date and signed by the President, a
Vice President or a Financial Officer of the Borrower, confirming compliance
with the conditions set forth in paragraphs (b) and (e) of Section 4.02.

 

(f)                                   The Administrative Agent shall have
received all fees due and payable on or prior to the Effective Date, and, to the
extent invoiced at least two (2) days prior to the Effective Date, shall have
been reimbursed for all out of pocket expenses (including legal fees and
expenses) required to be reimbursed by the Borrower hereunder.

 

(g)                                  The Administrative Agent shall have
received a Borrowing Request relating to the Borrowing of the Term Loans and the
Revolving Borrowing on the Effective Date.

 

(h)                                 The Administrative Agent shall have received
a Solvency Certificate.

 

(i)                                     The Administrative Agent shall have
received at least three (3) Business Days prior to the Effective Date all
documentation and other information with respect to the Borrower and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act, as the
Administrative

 

76

--------------------------------------------------------------------------------


 

Agent and Lenders shall have reasonably requested in writing at least ten
(10) Business Days prior to the Effective Date.

 

(j)                                    The Polaris Acquisition shall be
consummated pursuant to the Polaris Acquisition Agreement resulting in the
Borrower or its wholly-owned Subsidiary acquiring at least 50.1% of the
outstanding shares (or other Equity Interests) of the Target, and the Borrower
shall have obtained control of a majority of the Target’s board of directors (or
equivalent governing body), in each case within eight (8) Business Days after
the funding of the Term Loan and Revolving Loans on the Effective Date.  The
Polaris Acquisition Agreement shall not have been amended or waived, and no
consents shall have been given with respect thereto, by the Borrower or its
subsidiaries in a manner materially adverse to the Lenders without the prior
written consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed); provided that (a) any reduction in the amount
of Acquisition Consideration (as defined in the Polaris Acquisition Agreement)
(or other total consideration for the private purchase as set forth in the
Polaris Acquisition Agreement) by 10% or less shall not be deemed to be
materially adverse to the Lenders so long as any reduction shall be applied to
reduce the Term Loan Commitment in respect to the Term Loans to be funded on the
Effective Date by the same amount.

 

(k)                                 There has not occurred any Material Adverse
Effect (as defined in, and interpreted pursuant to, the Polaris Acquisition
Agreement).

 

(l)                                     The Specified Acquisition Agreement
Representations shall be true and correct in all material respects as of the
Effective Date (except to the extent any such Specified Acquisition Agreement
Representation expressly relates to an earlier date, in which case, such
Specified Acquisition Agreement Representation shall be true and correct in all
material respects as of a specified date, if earlier).

 

(m)                             The Specified Representations shall be true and
correct in all material respects as of the Effective Date (except to the extent
any such Specified Representation expressly relates to an earlier date, in which
case, such Specified Representation shall be true and correct in all material
respects as of such earlier date).

 

(n)                                 The Administrative Agent shall have received
a certificate of a Responsible Officer of Borrower certifying that each of the
conditions specified in clauses (j), (k), (l), (m) and (t) of this Section 4.01
has been satisfied.

 

(o)                                 All indebtedness of the Borrower and its
Subsidiaries under the Existing Credit Agreement, shall have been, or,
substantially simultaneously with the funding of the Term Loans and Revolving
Borrowing on the Effective Date, shall be, paid in full, and all commitments,
security interests and guaranties in connection therewith shall have been, or,
substantially simultaneously with the funding of the Term Loans and Revolving
Borrowing on the Effective Date, shall be terminated and released.

 

(p)                                 After giving effect to the Polaris
Acquisition, Borrower and its Subsidiaries shall have no outstanding
indebtedness for borrowed money other than (a) the Loans and other extensions
hereunder, (b) any other indebtedness permitted under the Loan

 

77

--------------------------------------------------------------------------------


 

Documents, (c) intercompany indebtedness existing prior to the Effective Date or
incurred in connection with the consummation of the Transactions, the Polaris
Acquisition or the Polaris Tender Offer, (d) indebtedness of the Target
permitted under the Polaris Acquisition Agreement to survive the consummation of
the Polaris Acquisition and (e) any other indebtedness reflected in the
Borrower’s quarterly financial statements for the period ended September 30,
2015 as filed with the SEC.

 

(q)                                 The Administrative Agent shall have received
copies of the Historical Financial Statements.

 

(r)                                    The Administrative Agent shall have
received copies of Accounts (as defined in the Polaris Acquisition Agreement).

 

(s)                                   The Administrative Agent shall have
received copies of any audited financial statements with respect to the Target
required by the Borrower to be delivered to the Borrower pursuant to
Section 7.1(i)(l) of the Polaris Acquisition Agreement, which shall include all
historical audited financial statements which Borrower reasonably determines are
required to be filed with the SEC in connection with the Polaris Acquisition
including without limitation audited financial statements of the Target in
accordance with US GAAP for the fiscal years ended March 31, 2014 and March 31,
2015 (subject to carve out as accepted by the SEC with respect to the product
business of Target); provided that the Borrower may waive (without the need for
consent from the Administrative Agent or Lenders) the requirement that such
audited financial statements be delivered pursuant to Section 7.1(i)(l) of the
Polaris Acquisition Agreement to the extent the Borrower has reasonably
determined it is not required to file such audited financial statements with the
SEC on the Effective Date.

 

(t)                                    The Administrative Agent shall have
received certified copies of the Investment Policy as in effect on the Effective
Date.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. 
Notwithstanding the foregoing, the obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 3:00 p.m., New York City time, on
March 11, 2016 (and, in the event such conditions are not so satisfied or
waived, the Commitments shall terminate at such time).

 

Notwithstanding the foregoing, if (a) any lien search or security interest in
any Collateral (other than (i) UCC lien searches in each Loan Party’s
jurisdiction of organization and (ii) a security interest in Collateral that may
be perfected by (A) the filing of a financing statement under the UCC or (B) a
pledge and delivery of the capital stock or other certificated Equity Interests
of any Guarantor or any other Subsidiary of the Borrower that constitutes
Collateral) is not or cannot be provided and/or perfected on the Effective Date
after the Borrower’s use of commercially reasonable efforts to do so, then the
provision of any such lien search and/or the perfection of any such security
interest in such Collateral shall not constitute a condition precedent to the
availability of the Term Loans and the Revolving Borrowing on the Effective Date
but shall be required to be provided and/or perfected pursuant to Section 5.14;
provided

 

78

--------------------------------------------------------------------------------


 

that, with respect to the pledge and delivery of the capital stock or other
certificated Equity Interests of any Subsidiary of the Borrower or of any
Guarantor that constitutes Collateral, such capital stock or other Equity
Interests shall be provided within ten Business Days after the Effective Date
(or such longer period as the Administrative Agent may agree).

 

SECTION 4.02              Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuing Bank to issue,
amend, renew or extend any Letter of Credit, in each case, after the Effective
Date, is subject to the satisfaction of each of the following conditions:

 

(a)                                 Within eight (8) Business Days after the
funding of the Term Loan and Revolving Loans to be funded on the Effective Date,
the Polaris Acquisition shall have been consummated pursuant to the Polaris
Acquisition Agreement resulting in the Borrower or its wholly-owned Subsidiary
acquiring at least 50.1% of the outstanding shares (or other Equity Interests)
of the Target, and the Borrower shall have obtained control of a majority of the
Target’s board of directors (or equivalent governing body).

 

(b)                                 For each Borrowing except for Term Loans
used to finance the Polaris Tender Offer and Incremental Term Loans (which shall
be governed by clause (i)(A) of Section 2.21(b)) and for each issuance,
amendment, renewal or extension of a Letter of Credit, the representations and
warranties of the Borrower set forth in this Agreement shall be true and correct
in all material respects (except that such materiality qualifier shall not be
applicable to any representation or warranty to the extent that it is already
qualified or modified by materiality in the text thereof) on and as of the date
of such Borrowing or the date of issuance, amendment, renewal or extension of
such Letter of Credit, as applicable (except to the extent any such
representation or warranty expressly relates to an earlier date, in which case,
such representation or warranty shall be true and correct in all material
respects as of such earlier date).

 

(c)                                  For Borrowings of Term Loans used to
finance the Polaris Tender Offer, the Specified Acquisition Agreement
Representations shall be true and correct in all material respects as of the
Effective Date (except to the extent any such Specified Acquisition Agreement
Representation expressly relates to an earlier date, in which case, such
Specified Acquisition Agreement Representation shall be true and correct in all
material respects as of a specified date, if earlier).

 

(d)                                 For Borrowings of Term Loans used to finance
the Polaris Tender Offer, the Specified Representations shall be true and
correct in all material respects as of the Effective Date (except to the extent
any such Specified Representation expressly relates to an earlier date, in which
case, such Specified Representation shall be true and correct in all material
respects as of such earlier date).

 

(e)                                  For each Borrowing except for Term Loans
used to finance the Polaris Tender Offer and Incremental Term Loans (which shall
be governed by clause (i)(A) of Section 2.21(b)) and for each issuance,
amendment, renewal or extension of a Letter of Credit, at the time of and
immediately after giving effect to such Borrowing or the issuance,

 

79

--------------------------------------------------------------------------------


 

amendment, renewal or extension of such Letter of Credit, as applicable, no
Default shall have occurred and be continuing.

 

(f)                                   Substantially concurrently with the
funding of the Delayed Draw Term Loans and any Revolving Loan made to finance
the Polaris Tender Offer, the Polaris Tender Offer shall be consummated, and no
provision of the Polaris Acquisition Agreement shall have been amended,
consented to or waived in a manner materially adverse to the Lenders without the
prior written consent of the Administrative Agent (it being understood that
(A) any amendment, consent or waiver that results in a reduction of the agreed
Open Offer Consideration (as defined in the Polaris Acquisition Agreement) or
other similar purchase consideration set forth in the Polaris Acquisition
Agreement by 10% or less shall not be deemed to be materially adverse to the
Lenders so long as the outstanding Term Loan Commitments to fund any Delayed
Draw Term Loan are reduced by the same amount, and (B) any amendment, consent or
waiver that results in an increase in the Open Offer Consideration (as defined
in the Polaris Acquisition Agreement) or other similar purchase consideration
set forth in the Polaris Acquisition Agreement by 10% or less shall not be
deemed to be materially adverse to such Lenders).

 

(g)                                  In the case of a borrowing of Delayed Draw
Term Loans, the proceeds of such Delayed Draw Term Loans shall be used by the
Borrower solely to finance the purchase of outstanding shares of capital stock
of the Target, including pursuant to the Polaris Tender Offer, and pay fees and
expenses in connection therewith.

 

(h)                                 The Administrative Agent shall have received
a Borrowing Request meeting the requirements of Section 2.03.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation and warranty by the Borrower on the date thereof
as to the matters specified in paragraphs (b) and (e) of this Section.

 

ARTICLE V.
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated , in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed
(or cash collateralized in accordance with the terms herein), the Borrower
covenants and agrees with the Lenders that:

 

SECTION 5.01              Financial Statements; and Other Information.  The
Borrower will furnish to the Administrative Agent (for distribution to the
Lenders):

 

(a)                                 Via either the EDGAR System or its Home
Page, concurrently with the filing of its annual report on Form 10-K for the
fiscal year then ended with the SEC, but no event later than 120 days after the
end of such fiscal year, the financial statements for such fiscal year as
contained in such annual report on Form 10-K and, as soon as it shall become

 

80

--------------------------------------------------------------------------------


 

available, via either the EDGAR System or its Home Page, the annual report to
its holders of Equity Interests for the fiscal year then ended;

 

(b)                                 Via either the EDGAR System or its Home
Page, (i) concurrently with the filing of its Quarterly Report on Form 10-Q for
the fiscal quarter then ended with the SEC, but no event later than 60 days
after the end of such fiscal quarter, copies of the financial statements for
such fiscal quarter as contained in its Quarterly Report on Form 10-Q, and, as
soon as it shall become available, via either the EDGAR System or its Home Page,
a quarterly report to its shareholders for the fiscal quarter then ended and
(ii) concurrently with the filing thereof with the SEC, copies of any pro forma
financial statements filed under Regulation S-X or other financial statements
filed with the SEC related to the Target and/or the Polaris Acquisition;

 

(c)                                  Via either the EDGAR System or its Home
Page, promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by the Borrower to its shareholders generally, as the
case may be;

 

(d)                                 concurrently with any delivery of financial
statements under clause (a) or (b) above (excluding any pro forma financial
statements under clause (b)), a certificate of a Financial Officer of the
Borrower in substantially the form of Exhibit B (i) certifying, in the case of
the financial statements delivered under clause (b), that such financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis as of the date thereof in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, (ii) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or
proposed to be taken with respect thereto, and (iii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.10;

 

(e)                                  [Reserved];

 

(f)                                   as soon as available, and in any event no
later than 120 days after the end of each fiscal year of the Borrower and its
Subsidiaries, a detailed consolidated budget for the following fiscal year
(including a projected consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the following fiscal year, and the related
consolidated statements of projected cash flow, projected changes in financial
position and projected income), (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer stating that such Projections are prepared in good faith based on
estimates, information and assumptions believed by the Borrower to be reasonable
as of the date of such certificate; and

 

(g)                                  promptly following any request therefor,
such other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms any
Loan Document, as the Administrative Agent or

 

81

--------------------------------------------------------------------------------


 

any Lender may reasonably request and to the extent reasonably available to the
Borrower; provided, none of the Borrower or any Subsidiary will be required to
disclose or deliver information (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any law or by any binding agreement or (ii) that
is subject to attorney-client privilege or constitutes attorney work product.

 

SECTION 5.02              Notices of Material Events.  The Borrower will furnish
to the Administrative Agent (for distribution to the Lenders) prompt written
notice of the following:

 

(a)                                 Promptly upon becoming aware of the
existence of any condition or event that constitutes a Default, written notice
thereof specifying the nature and duration, thereof and the action being or
proposed to be taken with respect thereto;

 

(b)                                 Promptly upon becoming aware of any
litigation or of any investigative proceedings by a Governmental Authority
commenced or threatened in writing against the Borrower or any of its
Subsidiaries of which they have notice, the outcome of which could reasonably be
expected to have a Material Adverse Effect on the Borrower and its Subsidiaries
on a consolidated basis, written notice thereof and the action being or proposed
to be taken with respect thereto;

 

(c)                                  The occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $5,000,000; and

 

(d)                                 Promptly after any occurrence or after
becoming aware of any condition affecting the Borrower or any Subsidiary that
results in, or could reasonably be expected to result in, a Material Adverse
Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.

 

SECTION 5.03              Existence; Conduct of Business.  Each Loan Party will,
and will cause each Subsidiary to, (a) do or cause to be done all things
reasonably necessary to preserve, renew and keep in full force and effect its
legal existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
material to the conduct of the Borrower’s business when taken as a whole, and
maintain all requisite authority to conduct its business in each jurisdiction in
which its business is conducted, except, in each case,  where failure to
maintain such requisite authority or failure to maintain such right,
qualification, license, permit, franchise, governmental authorization,
intellectual property right, license or permit would not reasonably be expected
to result in a Material Adverse Effect; provided that the foregoing shall not
prohibit any merger, consolidation, liquidation or dissolution permitted under
Section 6.03 and (b) carry on and conduct its business in substantially the same
manner and in substantially the same fields of enterprise as it is

 

82

--------------------------------------------------------------------------------


 

presently conducted or as are reasonably related, incidental, ancillary or
complementary to or a natural extension of the same.

 

SECTION 5.04              Payment of Obligations.  Each Loan Party will, and
will cause each Subsidiary to, pay or discharge all federal income and other
material Taxes, before the same shall become delinquent or in default (taking
into account applicable grace periods), except where (a) the validity or amount
thereof is being contested in good faith by appropriate proceedings, (b) such
Loan Party or such Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP and (c) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect; provided, that each Loan Party will, and will cause each
Subsidiary to, remit material withholding taxes and other payroll taxes to
appropriate Governmental Authorities as and when due and payable,
notwithstanding the foregoing exceptions.

 

SECTION 5.05              Maintenance of Properties.  Each Loan Party will, and
will cause each Subsidiary to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear and damage by fire or other casualty excepted.

 

SECTION 5.06              Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each Subsidiary to, (a) keep proper books of record and
account in which true and complete entries in all material respects in
accordance with GAAP will be made reflecting all of its and its Subsidiaries
business and financial transactions, and (b) permit any representatives
designated by the Administrative Agent on behalf of the Lenders (including
employees of the Administrative Agent, any Lender or any consultants,
accountants, lawyers, agents and appraisers retained by the Administrative
Agent, in each case, who have signed a non-disclosure agreement in form and
substance reasonably satisfactory to the Borrower, and, in all cases, excluding
Excluded Persons), upon reasonable prior written notice, to visit and inspect
its properties, to examine and make copies from its books and records, including
to discuss its affairs, finances and condition with its officers, all at such
reasonable times during Borrower’s normal business hours and as often as
reasonably requested.  The Loan Parties acknowledge that the Administrative
Agent, after exercising its rights of inspection, may prepare and distribute to
the Lenders certain Reports pertaining to the Loan Parties’ assets for internal
use by the Administrative Agent and the Lenders.  In the absence of a continuing
Event of Default only one such examination in any period of 12 consecutive
calendar months shall be conducted (as coordinated by the Administrative Agent)
and shall be at the Borrower’s expense, and during the continuance of an Event
of Default all such examinations shall be at the Borrower’s expense (and may
occur with greater frequency); provided, that any and all expenses incurred by a
Lender pursuant to this Section shall be solely at such Lender’s expense and
Borrower shall have no obligation to reimburse any such Lender’s expenses. 
Notwithstanding anything to the contrary in this Section, none of the Borrower
or any Subsidiary will be required to disclose, permit the inspection,
examination or making copies of abstracts of, or discussion of, any document,
information or other matter (i) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by any law or by any binding agreement or (ii) that
is subject to attorney-client privilege or constitutes attorney work product.

 

83

--------------------------------------------------------------------------------

 


 

SECTION 5.07              Compliance with Laws.  The Borrower will, and will
cause each of its Subsidiaries to, comply with all material laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.  The
Borrower will maintain in effect and enforce policies and procedures designed to
ensure compliance in all material respects by the Borrower, its Subsidiaries and
their respective directors, officers, employees and agents with  Anti-Corruption
Laws and applicable Sanctions.

 

SECTION 5.08              Use of Proceeds and Letters of Credit.  The proceeds
of the Loans will be used only for purposes permitted under Section 3.19.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
to buy or carry, or to extend credit to others to buy or carry, any Margin Stock
or for any other purpose that entails a violation of any of the Regulations of
the Board, including Regulations T, U and X.   All Letters of Credit will be
issued only to support general corporate purposes of the Borrower and its
Subsidiaries.  The Borrower will not request any Borrowing or Letter of Credit,
and the Borrower shall not use, and shall procure that its Subsidiaries and its
or their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (A) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, businesses or transaction would be
prohibited by Sanctions if conducted by a corporation incorporated in the United
States or in a European Union member state, or (C)  in any manner that would
result in the violation of  any Sanctions applicable to any party hereto.

 

SECTION 5.09              Insurance.  Each Loan Party will, and will cause each
Subsidiary to, maintain with financially sound and reputable carriers
(a) insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as the senior
officers of the Borrower in the exercise of their reasonable judgment deem to be
adequate, as are customary in the industry for companies of established
reputation engaged in the same or similar business in the same or similar
locations and owning or operating similar properties and as shall be reasonably
satisfactory to the Lenders, and (b) all insurance required pursuant to the
Collateral Documents.  The Borrower will furnish to the Administrative Agent,
upon reasonable request of the Administrative Agent, information in reasonable
detail as to the insurance so maintained. The Borrower shall deliver, within 90
days after the Effective Date, to the Administrative Agent endorsements (x) to
all property or casualty insurance policies covering Collateral naming the
Administrative Agent as lender loss payee, (y) to all general liability and
other liability policies naming the Administrative Agent an additional insured,
which endorsements shall be in effect at all times and (z) providing that 30
days’ advance notice will be given to Administrative Agent prior to any
cancellation or non-renewal of such policy (or 10 days’ advance notice prior to
any such cancellation due to non-payment of premium).  In the event the Borrower
or any Subsidiary at any time hereafter shall fail to obtain or maintain any of
the policies or insurance required herein or to pay any premium in whole or in
part relating thereto, then the Administrative Agent, without waiving or
releasing any obligations or resulting Default hereunder, may at any time or
times thereafter (but shall be under no obligation to do so), in consultation
with the Borrower,

 

84

--------------------------------------------------------------------------------


 

obtain and maintain such policies of insurance and pay such premiums and take
any other action with respect thereto which the Administrative Agent deems
advisable to ensure compliance under this Section 5.09.  All sums so disbursed
by the Administrative Agent shall constitute part of the Obligations, payable as
provided in this Agreement.  No later than ninety (90) days (as such period may
be extended in the reasonable discretion of the Administrative Agent) after the
Effective Date (or the date any such insurance is obtained, renewed or extended
in the case of insurance obtained, renewed or extended after the Effective
Date), the Borrower will cause all property and casualty insurance policies with
respect to Collateral to be endorsed or otherwise amended to include a lender’s
loss payable, mortgagee or additional insured, as applicable, endorsement, or
otherwise reasonably satisfactory to the Administrative Agent.

 

SECTION 5.10              Additional Subsidiaries.  In the event (i) the
Borrower acquires or creates any Subsidiary (other than an Excluded Subsidiary),
or (ii) any Excluded Subsidiary ceases to be an Excluded Subsidiary after the
Effective Date, the Borrower shall forthwith promptly (and in any event within
60 days (or such longer time as the Administrative Agent may agree in its sole
discretion) after the acquisition or creation of such Subsidiary, or change in
such Subsidiary’s status as an Excluded Subsidiary) cause such Subsidiary to
become a Guarantor by delivering to the Administrative Agent a Joinder
Agreement, duly executed by such Subsidiary, pursuant to which such Subsidiary
agrees to be bound by the terms and provisions of this Agreement, such joinder
to be accompanied by appropriate corporate resolutions, other corporate
organizational documentation and customary legal opinions upon the request of
the Administrative Agent in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.

 

SECTION 5.11              Additional Collateral; Further Assurances.

 

(a)                                 The Borrower will, and will cause each
Subsidiary (other than an Excluded Subsidiary) to, cause all of its personal
property (whether tangible, intangible or mixed, subject to the exceptions
expressly contained in the Security Agreement) to be subject at all times to
first priority, perfected Liens in favor of the Administrative Agent for the
benefit of the Secured Parties to secure the Secured Obligations in accordance
with the terms and conditions of the Collateral Documents, subject in any case
to Liens permitted by Section 6.02.

 

(b)                                 Without limiting the foregoing, the Borrower
will, and will cause each Subsidiary (other than an Excluded Subsidiary) to,
execute and deliver, or cause to be executed and delivered, to the
Administrative Agent such documents, agreements and instruments, and will take
or cause to be taken such further actions (including the filing and recording of
financing statements and other documents and such other actions or deliveries of
the type required by Section 4.01, as applicable), which may be required by law
or which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents (and subject to the exceptions set
forth therein), all at the expense of the Borrower.

 

SECTION 5.12              Accuracy Of Information.  The Borrower will ensure
that any written information, including financial statements or other documents,
furnished to the Credit

 

85

--------------------------------------------------------------------------------


 

Parties by or on behalf of the Loan Parties in connection with the Loan
Documents or any amendment or modification thereof or waiver thereunder, taken
as a whole, as of the date of delivery, contains no material misstatement of
fact or omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, and when
taken as a whole with all other written information, not materially misleading;
provided, that with respect to any projections, the Borrower covenants only that
it will cause the projections to be prepared in good faith based upon
assumptions believed by the Borrower to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ materially from the projected results.

 

SECTION 5.13              Failure of Polaris Acquisition to Timely Close.  In
the event that the Polaris Acquisition shall not have been consummated pursuant
to the Polaris Acquisition Agreement resulting in the Borrower or its
wholly-owned Subsidiary acquiring at least 50.1% of the outstanding shares (or
other Equity Interests) of the Target, or the Borrower shall not have obtained
control of a majority of the Target’s board of directors (or equivalent
governing body), in each case within eight (8) Business Days after the funding
of the Term Loan and Revolving Loans funded on the Effective Date, then the
Borrower shall immediately and no later than the date that is nine (9) Business
Days after the Effective Date, repay in full to the Administrative Agent (for
the account of the Lenders) the entire principal amount of all of the Term Loan
and Revolving Loans, together with all interest accrued thereon.

 

SECTION 5.14              Post-Closing Covenant.  The Borrower agrees to
deliver, or cause to be delivered (or to use commercially reasonable efforts to
deliver or cause to be delivered, to the extent applicable and specified on
Schedule 5.14), to the Administrative Agent, the items described on
Schedule 5.14 hereof on or before the dates specified with respect to such
items, or such later dates as may be agreed to by the Administrative Agent in
its reasonable discretion.

 

ARTICLE VI.
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees  payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed (or cash
collateralized in accordance with the terms herein), the Borrower covenants and
agrees with the Lenders that:

 

SECTION 6.01              Indebtedness.  The Borrower will not, and will not
permit any Subsidiary to, create, incur, assume or permit to exist any
Indebtedness, except:

 

(a)                                 Indebtedness created under the Loan
Documents;

 

(b)                                 Indebtedness existing on the date hereof and
set forth in Schedule 6.01, and extensions, renewals and replacements of any
such Indebtedness provided that the amount of such Indebtedness is not increased
at the time of such refinancing, refunding, renewal or extension except by an
amount equal to a reasonable premium or other reasonable amount

 

86

--------------------------------------------------------------------------------


 

paid, and reasonable fees and expenses reasonably incurred, in connection with
such refinancing;

 

(c)                                  Indebtedness of the Borrower to any
Subsidiary and of any Subsidiary to the Borrower or any other Subsidiary;
provided that (A) Indebtedness of any Subsidiary that is not a Loan Party to the
Borrower or any other Loan Party shall be subject to Section 6.04(g) and
(B) Indebtedness of any Loan Party to any Subsidiary that is not a Loan Party
shall be subordinated to the Secured Obligations on terms reasonably
satisfactory to the Administrative Agent;

 

(d)                                 Guarantees by the Borrower of Indebtedness
of any Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary; provided that (A) the Indebtedness so Guaranteed is permitted
under this Section 6.01, (B) Guarantees by the Borrower or any Subsidiary that
is a Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall
be subject to Section 6.04(h) and (C) Guarantees permitted under this clause
(d) shall be subordinated to the Secured Obligations of the applicable
Subsidiary on the same terms as the Indebtedness so Guaranteed is subordinated
to the Secured Obligations;

 

(e)                                  [Reserved];

 

(f)                                   Indebtedness consisting of guarantees
resulting from endorsement of negotiable instruments for collection by Borrower
or any other Loan Party in the ordinary course of business;

 

(g)                                  Indebtedness incurred to finance Capital
Expenditures, including Capital Lease Obligations, and any Indebtedness incurred
or assumed in connection with the acquisition, construction or improvement of
any such assets and secured by a Lien on any such assets prior to the
acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount  plus other
reasonable amounts paid, and reasonable interest, fees and expenses incurred in
connection therewith, result in an earlier maturity date or decreased remaining
weighted average life to maturity thereof or change the parties directly or
indirectly responsible for the payment thereof; provided that (i) such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvement and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (g) shall not exceed,
in each case, the cost of such acquisition, construction or improvement in the
ordinary course of business; provided further that (A) if secured, the
collateral therefor consists solely of the assets being financed, the products
and proceeds thereof and books and records related thereto, and (B) the
aggregate outstanding principal amount of such Indebtedness does not exceed
$30,000,000 at any time outstanding;

 

(h)                                 Indebtedness of any Person that becomes a
Subsidiary after the date hereof; provided that (i) such Indebtedness exists at
the time such Person becomes a Subsidiary and is not created in contemplation of
or in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (h) shall not exceed
$15,000,000 at any time outstanding;

 

87

--------------------------------------------------------------------------------


 

(i)                                     (A) Indebtedness incurred by Borrower or
its Subsidiaries arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations (including customary
earn-outs, and any other deferred payments of a similar nature incurred in
connection with any investment by any Subsidiary), in each case, whether or not
evidenced by a note, and incurred or assumed in connection with any Permitted
Acquisition or any asset sale permitted under this Agreement or Investment
permitted under this Agreement (any such obligations, “Deferred Acquisition
Obligations”), so long as no Default or Event of Default exists and is
continuing at the time of incurrence of such Indebtedness or would result
therefrom, or (B) from guarantees or letters of credit, surety bonds,
performance bonds or other similar obligations securing the performance of
Borrower or any Subsidiary pursuant to such agreements;

 

(j)                                    Indebtedness in respect of netting
services, automatic clearing house arrangements, overdraft protections and
otherwise in connection with deposit accounts and employees’ credit or purchase
cards;

 

(k)                                 Indebtedness consisting of financing of
insurance premiums in the ordinary course of business;

 

(l)                                     Indebtedness under Swap Agreements
permitted under Section 6.05;

 

(m)                             any Transfer Pricing Obligations not covered by
Section 6.01(c), and facilities to finance real estate acquisitions and
improvements, and renewals and refinancings thereof; provided, that any such
Indebtedness (other than Indebtedness related to or arising from Transfer
Pricing Obligations) under this clause (m) shall not exceed $50,000,000 in the
aggregate at any time outstanding;

 

(n)                                 loans made by (x) Virtusa C.V. to Virtusa
Financing C.V. as evidenced by that certain Promissory Note, dated as of
February 25, 2016, in the original principal amount of $180,000,000, (y) Virtusa
Financing C.V. to Virtusa Netherlands Coöperatief U.A. as evidenced by that
certain Promissory Note, dated as of February 25, 2016, in the original
principal amount of $180,000,000, and (z) Virtusa Netherlands Coöperatief U.A.
to Virtusa Consulting Services Private Limited in the form of a non-convertible
debenture in the original principal amount of $200,000,000, and in each case,
any capitalized interest paid-in-kind or fees thereon (including premiums)
(collectively, the “Polaris Investments”);

 

(o)                                 other Indebtedness in an aggregate principal
amount not exceeding $20,000,000 at any time outstanding, provided that not more
than $5,000,000 in aggregate principal amount of the foregoing shall be secured
Indebtedness;

 

(p)                                 Indebtedness of any Subsidiary as an account
party in respect of trade letters of credit;

 

(q)                                 Indebtedness consisting of usual and
customary take or pay obligations contained in supply arrangements, incurred in
the ordinary course of business;

 

(r)                                    Indebtedness representing deferred
compensation to employees incurred in the ordinary course of business;

 

88

--------------------------------------------------------------------------------


 

(s)                                   Indebtedness consisting of promissory
notes issued to current or former officers, directors and employees of Borrower
or any Subsidiary, their respective estates, spouses or former spouses issued in
exchange for the purchase or redemption by Borrower or such Subsidiary of its
Equity Interests to the extent permitted by clause (v) of Section 6.06(a); and

 

(t)                                    Indebtedness of any Foreign Subsidiaries
incurred to finance working capital needs or for other general corporate
purposes, not to exceed at any time outstanding $10,000,000.

 

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall create, incur, assume or permit to exist any Indebtedness (or
any Guarantees of any Indebtedness) other than of the types described under
clauses (f) and (j) of this Section 6.01.

 

SECTION 6.02              Liens.  No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, except:

 

(a)                                 Permitted Encumbrances;

 

(b)                                 Liens created pursuant to any Loan Document;

 

(c)                                  any Lien on any property or asset of the
Borrower or any Subsidiary existing on the date hereof and set forth in Schedule
6.02, including any extensions or amendments thereof; provided that (i) such
Lien shall not apply to any other property or asset of the Borrower or any
Subsidiary (other than proceeds) and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof permitted under Section 6.01(b);

 

(d)                                 any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that becomes a Subsidiary after the date
hereof prior to the time such Person becomes a Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall not apply to any other property or assets of the Borrower or any
Subsidiary (other than proceeds) and (iii) such Lien shall secure only those
obligations which it secures on the date of such acquisition or the date such
Person becomes a Subsidiary, as the case may be and extensions, renewals and
replacements thereof permitted pursuant to Section 6.01;

 

(e)                                  Liens on fixed or capital assets acquired,
constructed or improved by the Borrower or any Subsidiary; provided that
(i) such security interests secure Indebtedness permitted by clause (g) of
Section 6.01, (ii) such security interests and the Indebtedness secured thereby
are incurred prior to or within 90 days after such acquisition or the completion
of such construction or improvement, (iii) the Indebtedness secured thereby does
not exceed the cost of acquiring, constructing or improving such fixed or
capital assets and (iv) such security interests shall not apply to any other
property or assets of the Borrower or any Subsidiary;

 

89

--------------------------------------------------------------------------------


 

(f)                                   Liens arising out of Sale and Leaseback
Transactions permitted by Section 6.11;

 

(g)                                  bankers liens, rights of set-off and
similar Liens incurred on deposits made in the ordinary course of business;

 

(h)                                 Liens on deposits pursuant to Swap
Agreements to secure obligations thereunder to the extent such Swap Agreements
are permitted hereunder;

 

(i)                                     leases, subleases, and non-exclusive
licenses or sublicenses granted to third parties in the ordinary course of
business, and exclusive licenses granted to third parties provided that the fair
market value of all property for which exclusive licenses are granted shall not
exceed $10,000,000 over the term of this Agreement;

 

(j)                                    Liens in favor of customs and revenue
authorities arising as a matter of Law to secure payment of customs duties in
connection with the importation of goods;

 

(k)                                 purported Liens evidenced by the filing of
precautionary UCC financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

 

(l)                                     Liens arising by operation of law or
contract on insurance policies and proceeds thereof to secure premiums payable
thereunder;

 

(m)                             Liens arising solely on any cash earnest money
deposits, escrow arrangements or similar arrangements made by Borrower or any of
its Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

 

(n)                                 Liens in connection with cash collateral for
letters of credit securing real property leases;

 

(o)                                 Liens on real property securing Indebtedness
incurred by Virtusa (Pvt.) Limited and permitted under Section 6.01;

 

(p)                                 in connection with the sale or transfer of
any other assets in a transaction permitted under Section 6.12, customary rights
and restrictions contained in agreements relating to such sale or transfer
pending the completion thereof;

 

(q)                                 Liens arising out of conditional sale, title
retention, consignment or similar arrangements for sale of goods by Borrower or
any Subsidiaries in the ordinary course of business;

 

(r)                                    Liens constituting a renewal, extension
or replacement of any Permitted Encumbrance;

 

(s)                                   Liens securing any Indebtedness financing
real estate acquisitions and improvements to the extent permitted under
Section 6.01(m); and

 

90

--------------------------------------------------------------------------------


 

(t)                                    other Liens, provided that, as of the
Effective Date or immediately after giving pro forma effect to the creation,
incurrence or assumption of any such Lien or of any Indebtedness secured in
reliance on this clause (u) and any substantially concurrent use of proceeds
thereof, the aggregate amount of Indebtedness secured by such Lien shall not
exceed $5,000,000 and to the extent such Indebtedness is permitted under
Section 6.01(o).

 

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall (i) create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, except for any Liens
permitted under clause (a) of the definition of “Permitted Encumbrances” and
Section 6.02(g), or (ii) assign or sell any income or revenues (including
accounts receivable) or rights in respect of any thereof.

 

SECTION 6.03              Fundamental Changes.  (a)  No Loan Party will, nor
will it permit any Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
liquidate or dissolve, except that, if at the time thereof and immediately after
giving effect thereto no Event of Default shall have occurred and be continuing,
(i) any Subsidiary may merge into or liquidate or dissolve into, or consolidate
with, the Borrower in a transaction in which the surviving entity is the
Borrower, (ii) any Subsidiary (other than a Massachusetts Securities
Corporation) may merge into or liquidate or dissolve into, or consolidate with,
any Subsidiary in a transaction in which the surviving entity is a Subsidiary
and, if any party to such merger is a Loan Party, is or becomes a Loan Party
within 30 days (or such longer period as the Administrative Agent may reasonably
agree) of such merger, liquidation or consolidation, and (iii) any Subsidiary
may liquidate or dissolve if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Secured Parties; provided, that any such
merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted under
Section 6.04.

 

(b)                                 The Borrower will not, and will not permit
any of its Subsidiaries to, engage to any material extent in any business other
than businesses of the type conducted by the Borrower and its Subsidiaries on
the date of execution of this Agreement and businesses ancillary, incidental,
complementary or reasonably related thereto.

 

(c)                                  Notwithstanding the foregoing, any
Subsidiary that is a Massachusetts Securities Corporation may merge into or
liquidate or dissolve into, or consolidate with, only the Borrower, and no other
Person or entity.   No Subsidiary that is a Massachusetts Securities Corporation
shall engage in any business activity other than buying, selling, dealing in or
holding securities on its own behalf, within the meaning of Massachusetts
General Law c. 63, § 38B, and the applicable rules, regulations and directives
of the Massachusetts Department of Revenue.

 

SECTION 6.04              Investments, Loans, Advances, Guarantees and
Acquisitions.  No Loan Party will, nor will it permit any Subsidiary to, make or
maintain any Investments other than:

 

91

--------------------------------------------------------------------------------


 

(a)                                 Investments existing on the date hereof in
Subsidiaries and set forth on Schedule 6.04 and any extensions or amendments
thereto not increasing the principal or capital amount thereof;

 

(b)                                 Permitted Investments;

 

(c)                                  Capital Expenditures and capitalized
software development expenses;

 

(d)                                 normal trade credit extended in the ordinary
course of business and consistent with prudent business practice;

 

(e)                                  advances to employees for business related,
education or moving expenses to be incurred in the ordinary course of business
in an amount not to exceed $5,000,000 in the aggregate outstanding at any one
time,

 

(f)                                   Investments by the Borrower and the
Subsidiaries (other than a Massachusetts Securities Corporation) in Equity
Interests in, or capital or asset contributions to, their respective
Subsidiaries; provided, that (i) any such Equity Interests held by a Loan Party
shall be pledged pursuant to the Security Agreement (subject to the limitations
and exceptions applicable to voting stock of a Subsidiary referred to in
Section 5.11) and (ii) the aggregate amount of Investments by Loan Parties in
Subsidiaries that are not Loan Parties (together with outstanding intercompany
loans to Subsidiaries that are not Loan Parties permitted under
Section 6.04(g) and outstanding Guarantees of Indebtedness of Subsidiaries that
are not Loan Parties permitted under Section 6.04(h)) shall not exceed, at any
time outstanding, the greater of (x) $30,000,000 and (y) 15% of Consolidated
EBITDA as of the last day of the Reference Period most recently ended (in each
case determined without regard to any write-downs or write-offs);

 

(g)                                  loans or advances made by the Borrower to
any Subsidiary and made by any Subsidiary (other than a Massachusetts Securities
Corporation) to the Borrower or any other Subsidiary; provided, that (i) any
such loans and advances made by a Loan Party shall be evidenced by a promissory
note pledged pursuant to the Security Agreement and (ii) the amount of such
loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with outstanding Investments in Subsidiaries that are not Loan
Parties permitted under Section 6.04(f) and outstanding Guarantees of
Indebtedness of Subsidiaries that are not Loan Parties permitted under
Section 6.04(h)) shall not exceed, at any time outstanding, the greater of
(x) $30,000,000 and (y) 15% of Consolidated EBITDA as of the last day of the
Reference Period most recently ended (in each case determined without regard to
any write-downs or write-offs);

 

(h)                                 Guarantees (other than by a Massachusetts
Securities Corporation)  constituting Indebtedness permitted by Section 6.01;
provided, that the aggregate principal amount of Indebtedness of Subsidiaries
that are not Loan Parties that is Guaranteed by any Loan Party shall (together
with outstanding Investments in Subsidiary that are not Loan Parties permitted
under Section 6.04(f) and outstanding intercompany loans to Subsidiaries that
are not Loan Parties permitted under Section 6.04(g)) shall not exceed, at any
time outstanding, the greater of (x) $30,000,000 and (y) 15% of Consolidated
EBITDA as of the

 

92

--------------------------------------------------------------------------------


 

last day of the Reference Period most recently ended (in each case determined
without regard to any write-downs or write-offs);

 

(i)                                     Loans or advances made by the Borrower
or any Subsidiary (other than a Massachusetts Securities Corporation) to any
Person (including employees) not in the ordinary course of business not to
exceed $5,000,000 in the aggregate outstanding at any one time;

 

(j)                                    the Polaris Acquisition, the Polaris
Tender Offer and the Polaris Investments, and including any other intercompany
investment necessary to consummate the Polaris Acquisition and the Polaris
Tender Offer;

 

(k)                                 Permitted Acquisitions;

 

(l)                                     Investments in cash and Permitted
Investments and obligations under Swap Agreements permitted by Section 6.05;

 

(m)                             Investments consisting of security deposits with
utilities and other like Persons made in the ordinary course of business;

 

(n)                                 Investments received in connection with any
insolvency proceedings in respect of any customers, suppliers or clients and in
settlement of delinquent obligations of, and other disputes with, customers,
suppliers or clients;

 

(o)                                 [reserved];

 

(p)                                 Investments acquired in a Permitted
Acquisition to the extent that such investments were not made in contemplation
of or in connection with such Permitted Acquisition and were in existence prior
to the date of such Permitted Acquisition;

 

(q)                                 upon foreclosure (or transfer of title in
lieu of foreclosure) with respect to any secured Investment in a Person other
than the Borrower or a Subsidiary and that, in each case, was made without
contemplation of such foreclosure (or transfer of title in lieu of foreclosure);

 

(r)                                    Investments in the ordinary course of
business consisting of Article 3 endorsements for collection or deposit;

 

(s)                                   the Borrower and its Subsidiaries may
acquire and hold receivables and similar items owing to them in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms;

 

(t)                                    Investments constituting customary
deposits made in connection with the purchase of goods or services in the
ordinary course of business;

 

(u)                                 Investments consisting of promissory notes
and other non-cash consideration, in each case received in connection with asset
sales or dispositions permitted

 

93

--------------------------------------------------------------------------------


 

by Section 6.12; provided that the applicable Loan Party complies with the
requirements of the Security Agreement with respect to any such promissory notes
or other instruments;

 

(v)                                 advances of payroll payments to employees in
the ordinary course of business;

 

(w)                               any endorsement of a check or other medium of
payment for deposit or collection, or any similar transaction in the normal
course of business;

 

(x)                                 Investments to the extent that the
consideration for such Investments is made solely with the Equity Interests of
the Borrower;

 

(y)                                 [reserved];

 

(z)                                  so long as no Default or Event of Default
has occurred and is continuing or would result therefrom on a Pro Forma
Basis, Investments by the Borrower or any Subsidiary in an aggregate amount, as
valued at fair market value at the time each such Investment is made and not
exceeding the Available Amount immediately prior to the time of the making of
any such Investment;

 

(aa)                          other Investments (as valued at the fair market
value (as determined in good faith by the Borrower) of such Investment at the
time each such Investment is made) in an aggregate amount not exceeding, the
greater of (x) $20,000,000 and (y) 10% of Consolidated EBITDA as of the last day
of the most recent Reference Period; and

 

(bb)                          Investments by any Loan Party in any and all
Massachusetts Securities Corporations, if and only if, and provided that, at the
time of and immediately after making any such Investments (i) the Borrower and
other Loan Parties shall have at least $30,000,000 in unrestricted cash, cash
equivalents and Permitted Investments (in clauses (b) through (f) of the
definition of Permitted Investment), in aggregate, held in bank deposit accounts
in the United States and (ii) the Borrower will, on a pro forma basis, not
permit the Consolidated Total Leverage Ratio to be greater than 2.50 to 1.00
(with Consolidated Funded Debt measured at each such time and Consolidated
EBITDA measured as of the last day of the most recent Reference Period).

 

Notwithstanding the foregoing, no Subsidiary that is a Massachusetts Securities
Corporation shall make or maintain any Investments, other than Investments
expressly permitted under Sections 6.04(b), (r) and (w).

 

SECTION 6.05              Swap Agreements.  The Borrower will not, and will not
permit any of its Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Subsidiary has actual exposure (other than those in respect of
Equity Interests of the Borrower or any of its Subsidiaries), (b) Swap
Agreements entered into in order to effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of the Borrower or any Subsidiary, or (c) any Swap Agreement as permitted by the
Borrower’s investment policy, as in effect on the Effective Date.

 

94

--------------------------------------------------------------------------------

 


 

SECTION 6.06              Restricted Payments.

 

(a)                                 No Loan Party will, nor will it permit any
Subsidiary to, declare or make, or agree to pay or make, directly or indirectly,
any Restricted Payment, or incur any obligation (contingent or otherwise) to do
so (unless such obligation is contingent upon the termination of the Commitments
and the payment in full of all Loans, interest and fees hereunder), except
(i) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its Equity Interests;
(ii) (x) Subsidiaries may declare and pay dividends ratably with respect to
their Equity Interests to the Borrower or any other Person pro rata and (y) any
Subsidiary may declare and pay Restricted Payments to any Loan Party; provided
that, notwithstanding the foregoing, any Massachusetts Securities Corporation
may declare and pay dividends or other Restricted Payments only to the Borrower,
and not to any Subsidiary or any other Person; (iii) the Borrower may redeem
shares of its capital stock which are “restricted securities” (as defined in
Rule 144 promulgated under the Securities Act of 1933) in an amount not to
exceed 5.0% of the aggregate total voting stock of the Borrower issued and
outstanding on a fully diluted basis as of the date hereof; (iv) the Borrower
may redeem shares of its capital stock to settle any applicable tax obligations
of a grantee of shares of any equity award (including any shares of restricted
stock and any stock appreciation rights) which arise in connection with the
vesting, exercise or other taxable event with respect to such awards; (v) the
Borrower may repurchase shares of its capital stock pursuant to and in
accordance with any stock repurchase (or similar) program as approved by the
board of directors of the Borrower for repurchase of up to an aggregate of
$25,000,000; (vi) the Transfer Pricing Obligations; (vii) the Borrower may
repurchase Equity Interests upon the cashless exercise of stock options or
warrants if such Equity Interests represent all or a portion of the exercise
price of such options or warrants; (viii) the Borrower may make cash payments in
lieu of the issuance of fractional shares representing insignificant interests
in the Borrower in connection with the exercise of warrants, options or other
securities convertible into or exchangeable for Equity Interests in the
Borrower; (ix) Deferred Acquisition Obligations; and (x) the Borrower and its
Subsidiaries may make additional Restricted Payments in an aggregate amount not
to exceed the Available Amount immediately prior to the time of the making of
such Restricted Payment; provided, that with respect to such Restricted Payments
made with the Available Amount, (A) no Default or Event of Default shall exist
and be continuing at the time of the making of such Restricted Payment or would
result therefrom, and (B) the Borrower shall be in compliance with a
Consolidated Total Leverage Ratio of not more than 1.50:1.00 on a Pro Forma
Basis immediately prior to and after the time of the making of such Restricted
Payment.

 

(b)                                 No Loan Party will, nor will it permit any
Subsidiary to, make or agree to make payment on any Subordinated Indebtedness
prohibited by the provisions of the governing subordination or intercreditor
agreement.

 

SECTION 6.07              Transactions with Affiliates.  The Borrower will not,
and will not permit any of its Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions that are at prices and on other terms
and conditions, taken as a whole, not less favorable to such Loan Party or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties; (b) transactions

 

95

--------------------------------------------------------------------------------


 

between or among the Borrower and any wholly-owned Subsidiary that is a Loan
Party and transactions solely between or among Subsidiaries that are not Loan
Parties, in each case, not involving any other Affiliate; (c) any Investment
permitted by Sections 6.04(f) or 6.04(g), (h), or (v); (d) any Indebtedness
permitted under clause (c) of Section 6.01; (e) any Restricted Payment permitted
by Section 6.06; (f) loans or advances to employees permitted under
Section 6.04(e) or 6.04(i); (g) the payment of reasonable fees and expense
reimbursements to directors of the Borrower or any Subsidiary who are not
employees of such Borrower or any Subsidiary, and compensation, bonuses and
severance and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business; (h) customary employment and
consulting agreements entered into the ordinary course of business; (i) any
issuances of securities or other payments, awards or grants in cash, securities
or otherwise pursuant to, or the funding of, employment agreements, stock
options and stock ownership plans approved by a Borrower’s board of directors;
(j) intercompany transactions, including the (A) provision of management
services and other corporate overhead services, (B) provision of personnel to
other locations within the Borrower’s consolidated group on a temporary basis
and (C) provision, purchase or lease of services, operational support, assets,
equipment, data, information and technology, that, in the case of any such
intercompany transaction referred to in this clause (j), are subject to
reasonable reimbursement or cost-sharing arrangements (as determined in good
faith by the Borrower), which reimbursement or cost sharing arrangements may be
effected through transfers of cash or other assets or through book-entry credits
or debits made on the ledgers of each involved Subsidiary (provided that any
such intercompany transaction is either (1) entered into in the ordinary course
of business or (2) otherwise entered into pursuant to the reasonable
requirements of the business of the Borrower and the Subsidiaries); and (k) any
transaction involving consideration or value of less than $1,000,000; provided,
however, that this Section shall not limit the operation or effect of, or any
payments under, (i) any license entered into in the ordinary course of business
on customary terms between any Subsidiary and Borrower or any other Subsidiary
or (ii) any agreement with respect to any joint venture to which Borrower or any
Subsidiary is a party entered into in connection with, or reasonably related to,
its lines of business (provided that such agreement is approved by Borrower’s
board of directors).  Notwithstanding the foregoing, no Subsidiary that is a
Massachusetts Securities Corporation may sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any Subsidiary
that is not a Loan Party.

 

SECTION 6.08              Restrictive Agreements.  The Borrower will not, and
will not permit any of its Subsidiaries to, directly or indirectly, enter into,
incur or permit to exist any agreement or other arrangement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit to exist any Lien upon any of its property
or assets, or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any shares of its Equity Interests or to make or
repay loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law or by
this Agreement, (ii) the foregoing shall not apply to restrictions and
conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained

 

96

--------------------------------------------------------------------------------


 

in agreements relating to the sale of a Subsidiary or assets pending such sale;
provided that such restrictions and conditions apply only to the Subsidiary or
assets that is or are to be sold and such sale is permitted hereunder,
(iv) clause (a) of the foregoing shall not apply to restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness, (v) clause (a) of the foregoing shall not
apply to customary provisions in leases restricting the assignment thereof and
(vi) the foregoing shall not apply to any stockholder agreement, charter,
by-laws or other organizational documents of Borrower or any Subsidiary as in
effect on the date hereof and as amended to the extent permitted hereunder,
(vii) the foregoing shall not apply to any Permitted Encumbrances, and
(viii) clauses (a) and (b) of the foregoing shall not apply to restrictions on
pledging joint venture interests included in customary provisions in joint
venture agreements or arrangements and other agreements and other similar
agreements applicable to joint ventures.

 

SECTION 6.09              Amendment to Material Documents; Fiscal Year.  No Loan
Party will, nor will it permit any Subsidiary to, amend, modify or waive any of
its rights under any agreement relating to any Subordinated Indebtedness in a
manner materially adverse to the Lenders.  Borrower will not, nor will it permit
any Subsidiary to, amend or modify its certificate or articles of incorporation
or organization and bylaws or other organizational or governing documents to the
extent such amendment or modification could reasonably be expected to have a
Material Adverse Effect.  Any Subsidiary that is a Massachusetts Securities
Corporation shall not amend or modify its certificate, articles of incorporation
or organization, or bylaws or other organizational or governing documents in any
material respect.  The Borrower and its Subsidiaries shall not change their
March 31 fiscal year end without the prior written consent of the Required
Lenders.

 

SECTION 6.10              Financial Covenants.

 

(a)                                 Minimum Cash and Unrestricted Long-Term
Securities Investments.  The Borrower will not permit, prior to the delisting of
the Target, at any time when the Consolidated Total Leverage Ratio exceeds 1.50
to 1.00 as of the last day of such quarter, the Borrower and its Subsidiaries 
to have less than (i) $30,000,000 in unrestricted cash, cash equivalents and
Permitted Investments (in clauses (b) through (f) of the definition of Permitted
Investment), in the aggregate, held in bank deposit accounts in the United
States and (ii) $20,000,000 in unrestricted cash, Permitted Investments (in
clauses (b) through (f) of the definition of Permitted Investment) and long-term
securities investments, in the aggregate, held in accordance with the Investment
Policy (as in effect on the Effective Date).

 

(b)                                 Consolidated Total Leverage Ratio.  The
Borrower will not permit the Consolidated Total Leverage Ratio to be greater
than (i) 3.25 to 1.00 as of the last day of any Reference Period, commencing
with June 30, 2016, tested for all quarters ending on or prior to the first
anniversary of the Effective Date, (ii) thereafter, 3.00 to 1.00 as of the last
day of any Reference Period for all quarters after the first anniversary of the
Effective Date and ending on or prior to the second anniversary of the Effective
Date, and (iii) after the date of the second anniversary of the Effective Date,
2.75 to 1.00 as of the last day of any Reference Period for all quarters
thereafter.

 

97

--------------------------------------------------------------------------------


 

(c)                                  Consolidated Fixed Charge Coverage Ratio. 
The Borrower will not permit the Consolidated Fixed Charge Coverage Ratio as of
the last day of any Reference Period, commencing with June 30, 2016, to be less
than 1.25 to 1.00.

 

SECTION 6.11              Sale and Leaseback Transaction.  No Loan Party will,
nor will it permit any Subsidiary to, enter into any arrangement, directly or
indirectly, whereby it shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property sold or
transferred, except for any such sale of any fixed or capital assets by the
Borrower or any Subsidiary that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after such Borrower or such Subsidiary acquires or completes the
construction of such fixed or capital asset.

 

SECTION 6.12              Asset Sales.  No Loan Party will, nor will it permit
any Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary or otherwise in compliance with
Section 6.04), except:

 

(a)                                 (i) sales, transfers and dispositions of
inventory, obsolete or worn-out equipment, and other obsolete, worn-out, used or
surplus assets or other property no longer used or useful in the business, in
each case in the ordinary course of business, (ii) inventory and goods held for
sale or other immaterial assets, and (iii) cash and Cash Equivalents;

 

(b)                                 sales, transfers and dispositions of assets
to the Borrower or any Subsidiary, provided that any such sales, transfers or
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Section 6.07;

 

(c)                                  sales, transfers and dispositions of
accounts receivable made only to the account debtors obligated therefor
(excluding sales or dispositions in a factoring arrangement) in connection with
the compromise, settlement or collection thereof;

 

(d)                                 sales, transfers and dispositions of
Permitted Investments in the ordinary course of business;

 

(e)                                  Sale and Leaseback Transactions permitted
by Section 6.11;

 

(f)                                   dispositions resulting from any casualty
or other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any property or asset of the Borrower or
any Subsidiary;

 

(g)                                  transfers of cash in the ordinary course of
business for equivalent value;

 

(h)                                 dispositions of non-core assets acquired
pursuant to a Permitted Acquisition or other Investment permitted hereunder in
an aggregate amount not to exceed 20% of the total consideration of the total
assets acquired in such Permitted Acquisition or other Investment;

 

98

--------------------------------------------------------------------------------


 

(i)                                     licenses of patents, trademarks and
other intellectual property rights granted by Borrower or its Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of the business of Borrower or such Subsidiary and leases,
subleases, licenses or sublicenses of any real or personal property;

 

(j)                                    sales, transfers and other dispositions
of assets (other than Equity Interests in a Subsidiary unless all Equity
Interests in such Subsidiary are sold, and other than any Massachusetts
Securities Corporation) that are not permitted by any other clause of this
Section; provided that the aggregate fair market value of all assets sold,
transferred or otherwise disposed of in reliance upon this clause (j) shall not
exceed at the time of such disposition an amount equal to 15% of Consolidated
total assets as of the last day of the most recently ended Reference Period,
during the term of this Agreement;

 

(k)                                 Dispositions of Investments in joint
ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the joint venture parties set forth in joint venture
arrangements and similar binding arrangements; and

 

(l)                                     Liens permitted by
Section 6.02, Investments permitted by Section 6.04 and Restricted Payments
permitted by Section 6.06;

 

(m)                             the sale or other transfer by Virtusa UK Ltd, of
its trade debts or accounts receivable generated from sales to British
Telecommunications plc, to Lloyds TSB Commercial Finance Limited (“Lloyds”),
pursuant to the Supplier Finance Facility Agreement dated September 23, 2008,
between Lloyds and Virtusa UK Ltd, as amended, restated, extended, replaced or
otherwise modified in a manner not adverse to the Lenders in any material
respect;

 

(n)                                 Dispositions of real estate and improvements
acquired in connection with the Polaris Acquisition; and

 

(o)                                 Dispositions of property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such disposition are promptly
applied to the purchase price of such replacement property;

 

provided that all sales, transfers, leases and other dispositions permitted
under this Section 6.12 (other than those permitted by clauses (b), (d) and
(f) above) shall be made for fair value.

 

Notwithstanding the foregoing, (i) any Subsidiary that is a Massachusetts
Securities Corporation may sell, transfer, lease or otherwise dispose of its
assets only to the Borrower or another Loan Party, and not to any other Person,
and (ii) the Borrower and other Loan Parties may transfer the Equity Interests
in or assets of any Massachusetts Securities Corporation only to another Loan
Party, and not to any Person.  For the avoidance of doubt, issuances and sales
by the Borrower of its own Equity Securities are not restricted by this
Section 6.12.

 

SECTION 6.13              Immaterial Subsidiaries.  The Borrower will, from time
to time by written notice to the Administrative Agent, un-designate a sufficient
number of Subsidiaries as

 

99

--------------------------------------------------------------------------------


 

Immaterial Subsidiaries, if and to the extent necessary, such that at all times
all Immaterial Subsidiaries, collectively, do not comprise more than five
percent (5%) of the Borrower’s consolidated assets or Consolidated EBITDA as of
the end of or for the most recently ended Reference Period.

 

ARTICLE VII.
Events of Default

 

If any of the following events (“Events of Default”) shall occur:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan or any reimbursement obligation in respect of any LC Disbursement
when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower or any other Loan Party shall
fail to pay any interest on any Loan or any fee or any other amount (other than
an amount referred to in clause (a) of this Article) payable under this
Agreement or any other Loan Document, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of three
Business Days;

 

(c)                                  any representation or warranty made or
deemed made by any Loan Party or any Subsidiary in this Agreement, any other
Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished by or on behalf of any Loan Party or any Subsidiary
pursuant to or in connection with this Agreement, any Loan Document, or any
amendment or modification hereof or thereof or waiver hereunder or thereunder,
shall prove to have been incorrect in any material respect (or in any respect if
such representation or warranty is already qualified by concepts of materiality)
when made or deemed made;

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in
Section 5.01(a) through (d), 5.02(a), 5.03 (solely with respect to legal
existence of the Loan Parties), 5.06 or 5.08 or in Article VI;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or in
any other Loan Document (other than those which constitute a default under
another Section of this Article), and such failure shall continue unremedied for
a period of thirty (30) days after the earlier of any Loan Party’s knowledge of
such breach or written notice thereof from the Administrative Agent (which
notice will be given at the request of any Lender);

 

(f)                                   any Loan Party or any Subsidiary shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after giving effect to any applicable grace period;

 

100

--------------------------------------------------------------------------------


 

(g)                                  any event or condition occurs that results
in any Material Indebtedness becoming due prior to its scheduled maturity or
that enables or permits (with or without the giving of notice, the lapse of time
or both) the holder or holders of any Material Indebtedness or any trustee or
agent on its or their behalf to cause any Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Indebtedness and with respect
to any Indebtedness which is convertible into Equity Interests and permitted
under Section 6.01, the conversion of such Indebtedness into Equity Interests in
accordance with the terms thereof shall not constitute, for purposes of this
clause (g), an event or condition which would allow the holder or holders of
such Indebtedness to cause such Indebtedness to become due prior to its stated
maturity;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary or
its debts, or of a substantial part of its assets, under any  Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Subsidiary or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for sixty (60) days or an order or decree
approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Subsidiary shall
(i) voluntarily commence any proceeding or file any petition seeking
liquidation, reorganization or other relief under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

(j)                                    the Borrower or any Subsidiary shall
become unable, admit in writing its inability to, or publicly declare its
intention not to, or fail generally to pay its debts as they become due;

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $15,000,000 in value, the payment of
which is not fully covered by insurance in excess of any deductibles not
exceeding $1,000,000 in the aggregate or which is not otherwise covered by an
indemnification in favor of the Borrower or its Subsidiaries, as applicable,
shall be rendered against the Borrower, any Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 60 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Subsidiary to enforce any such judgment;

 

101

--------------------------------------------------------------------------------

 


 

(l)                                     an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in a Material
Adverse Effect;

 

(m)                             a Change in Control shall occur;

 

(n)                                 the Loan Guaranty shall fail to remain in
full force or effect or any action shall be taken to discontinue or to assert
the invalidity or unenforceability of the Loan Guaranty, or any Loan Guarantor
shall fail to comply with any of the terms or provisions of the Loan Guaranty to
which it is a party, or any Loan Guarantor shall deny that it has any further
liability under the Loan Guaranty to which it is a party, or shall give notice
to such effect, including any notice of termination delivered pursuant to
Section 10.08;

 

(o)                                 except as permitted by the terms of any
Collateral Document, (i) any Collateral Document shall for any reason fail to
create a valid security interest in any material portion of the Collateral,
taken as a whole, as required by this Agreement or any Collateral Document, or
(ii) any Lien on any material portion of the Collateral, taken as a whole,
securing any Secured Obligation shall cease to be a perfected, first priority
Lien; or

 

(p)                                 any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder or as a result of the termination of
the Commitments and the payment in full of principal and interest on each Loan
and all fees of the Loan Parties thereunder, shall cease to be in full force and
effect; or any Loan Party or any other Person shall contest in any manner the
validity or enforceability of any Loan Document; or any Loan Party shall deny
that it has any or further liability or obligation under any Loan Document, or
shall purport to revoke, terminate or rescind any Loan Document

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued but unpaid interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall become  due and
payable immediately, in each case without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Borrower, and
(iii) require cash collateral for the LC Exposure in accordance with
Section 2.06(j) hereof; and in case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding and cash
collateral for the LC Exposure, together with accrued but unpaid interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower. Upon the occurrence and during the continuance of an Event of
Default, the

 

102

--------------------------------------------------------------------------------


 

Administrative Agent may, and at the request of the Required Lenders shall,
exercise any rights and remedies provided to the Administrative Agent under the
Loan Documents or at law or equity, including all remedies provided under the
UCC.

 

ARTICLE VIII.
The Administrative Agent

 

Each of the Lenders and the Issuing Bank, each on behalf of itself and any of
its Affiliates that is a Secured Party, hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms hereof, together with such actions and powers as are
reasonably incidental thereto.  In addition, to the extent required under the
laws of any jurisdiction other than the U.S., each of the Lenders and the
Issuing Bank hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Issuing Bank’s behalf.  Except for the final
paragraph of this Article VIII, the provisions of this Article are solely for
the benefit of the Credit Parties, and the Loan Parties shall not have rights as
a third party beneficiary of any of such provisions.  It is understood and
agreed that the use of the term “agent” as used herein or in any other Loan
Documents (or any similar term) with reference to the Administrative Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead, such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.

 

Any Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if it were not the Administrative Agent hereunder.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents.  Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity.  The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct as determined by a final nonappealable judgment of a court of
competent jurisdiction.  The Administrative

 

103

--------------------------------------------------------------------------------


 

Agent shall be deemed not to have knowledge of any Default unless and until
written notice thereof is given to the Administrative Agent by the Borrower or a
Lender, and the Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered under
any Loan Document or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document, (v) the creation, perfection or priority of Liens on the
Collateral or the existence of the Collateral, or (vi) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon.  The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower thirty (30) days in
advance.  Upon any such resignation, the Required Lenders shall have the right,
in consultation with the Borrower, to appoint a successor which shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank, which successor, so long as no Event of Default shall have
occurred and be continuing, shall be subject to approval by the Borrower (which
approval shall not be unreasonably withheld or delayed).  If no successor shall
have been so appointed by the Required Lenders and approved by the Borrower (to
the extent required) and shall have accepted such appointment within thirty (30)
days after the retiring Administrative Agent gives notice of its resignation,
then the retiring Administrative Agent may, on behalf of the Lenders and the
Issuing Bank, appoint a successor Administrative Agent which shall be a
commercial bank with an office in New York, New York, or an Affiliate of any
such commercial bank.  Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of

 

104

--------------------------------------------------------------------------------


 

the retiring Administrative Agent, and the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder.  The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor.  Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its intent to resign, the retiring Administrative Agent may give
notice of the effectiveness of its resignation to the Lenders, the Issuing Bank
and the Borrower, whereupon, on the date of effectiveness of such resignation
stated in such notice, (a) the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Documents,
provided that, solely for purposes of maintaining any security interest granted
to the Administrative Agent under any Collateral Document for the benefit of the
Secured Parties, the retiring Administrative Agent shall continue to be vested
with such security interest as collateral agent for the benefit of the Secured
Parties and, in the case of any Collateral in the possession of the
Administrative Agent, shall continue to hold such Collateral, in each case until
such time as a successor Administrative Agent is appointed and accepts such
appointment in accordance with this paragraph (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Collateral Document, including any action required
to maintain the perfection of any such security interest), and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, provided that
(i) all payments required to be made hereunder or under any other Loan Document
to the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (ii) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall also directly be given or made to each Lender and the
Issuing Bank.  Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article,
Section 2.17(d) and Section 9.03, as well as any exculpatory, reimbursement and
indemnification provisions set forth in any other Loan Document, shall continue
in effect for the benefit of such retiring Administrative Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while it was acting as Administrative Agent and in
respect of the matters referred to in the proviso under clause (a) above.

 

Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities.  Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder.  Each
Lender shall, independently and without reliance upon the Administrative Agent
or any other Lender and based on such documents and information (which may
contain material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement or any other Loan
Documents, any related agreement or any document furnished hereunder or
thereunder and in deciding whether or to the

 

105

--------------------------------------------------------------------------------


 

extent to which it will continue as a lender or assign or otherwise transfer its
rights, interests and obligations hereunder.

 

Anything herein to the contrary notwithstanding, no Lead Arranger or Syndication
Agent listed on the cover page hereof shall have any powers, duties or
responsibilities under this Credit Agreement or any of the other Loan Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
the Issuing Bank hereunder.

 

In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the UCC. 
Each Lender authorizes the Administrative Agent to enter into each of the
Collateral Documents to which it is a party and to take all action contemplated
by such documents.  Each Lender agrees that no Secured Party (other than the
Administrative Agent) shall have the right individually to seek to realize upon
the security granted by any Collateral Document, it being understood and agreed
that such rights and remedies may be exercised solely by the Administrative
Agent for the benefit of the Secured Parties upon the terms of the Collateral
Documents.  In the event that any Collateral is hereafter pledged by any Person
as collateral security for the Secured Obligations, the Administrative Agent is
hereby authorized by the Secured Parties, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties.  The Lenders hereby irrevocably authorize the Administrative Agent, at
its option and in its sole discretion, to release any Lien granted to or held by
the Administrative Agent upon any Collateral in accordance with
Section 9.02(d).  Upon any sale or transfer of assets constituting Collateral or
the release of any Subsidiary from its Guarantee that is permitted pursuant to
the terms of any Loan Document, or consented to in writing by the Required
Lenders or all of the Lenders, as applicable, and upon at least ten
(10) Business Days’ prior written request by the Borrower to the Administrative
Agent, the Administrative Agent shall (and is hereby irrevocably authorized by
the Lenders to) execute such documents as may be necessary to evidence the
release of the Liens granted to the Administrative Agent for the benefit of the
Secured Parties herein or pursuant hereto upon the Collateral that was sold or
transferred or to evidence the release of such Guarantor; provided, that (a) the
Administrative Agent shall not be required to execute any such document on terms
which, in the Administrative Agent’s opinion, would expose the Administrative
Agent to liability or create any obligation or entail any consequence other than
the release of such Liens without recourse or warranty or to evidence the
release of such Guarantor, and (b) such release shall not in any manner
discharge, affect or impair the Secured Obligations or any Liens upon (or
obligations of the Borrower or any Subsidiary in respect of) all interests
retained by the Borrower or any other Subsidiary, including the proceeds of the
sale, all of which shall continue to constitute part of the Collateral.

 

ARTICLE IX.
Miscellaneous

 

SECTION 9.01              Notices.  (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, fax or other
electronic communication, as follows:

 

106

--------------------------------------------------------------------------------


 

(i)                                     if to any Loan Party, to it in care of
the Borrower at:

 

Virtusa Corporation

2000 West Park Drive

Westborough, MA  01581

Attention:  Chief Financial Officer

Facsimile No:  (508) 389-7224

 

(ii)                                  if to the Administrative Agent at:

 

JPMorgan Chase Bank, N.A.
Loan and Agency Services Group

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone No. (312) 732-2593

Facsimile No: (888)-303-9732

Electronic mail: jpm.agency.servicing.1@jpmorgan.com

 

with a copy to:

 

One International Place, 42nd Floor

Boston, MA 02110

Attention: Jacob L. Dowden, Senior Vice President

Facsimile No:  (617) 341-7367

 

(iii)                               if to the Issuing Bank, to JPMorgan Chase
Bank, N.A. at:

 

10 S. Dearborn, Floor L2

Chicago, Illinois 60603

Attention: PJ Balaji, LC Account Manager

Telephone No.: 855-609-9959

Facsimile No:  (888) 303-9732

Electronic mail: chicago.lc.agency.activity.team@jpmorgan.com

 

(iv)                              if to any other Lender, to it at its address
(or telecopy number or e-mail address) set forth in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient).  Notices delivered through Electronic Systems, to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

 

(b)                                 Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by using
Electronic Systems pursuant to procedures

 

107

--------------------------------------------------------------------------------


 

approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender.  The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii) above, if such notice, email or other communication is not sent
during the normal business hours of the recipient, such notice or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 

(c)                                  Any party hereto may change its address or
telecopy number or e-mail address for notices and other communications hereunder
by notice to the other parties hereto.

 

(d)                                 Electronic Systems.

 

(i)                  Each Loan Party agrees that the Administrative Agent may,
but shall not be obligated to, make Communications (as defined below) available
to the Issuing Banks and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak, ClearPar or a substantially similar Electronic
System.

 

(ii)               Any Electronic System used by the Administrative Agent is
provided “as is” and “as available.”  The Agent Parties (as defined below) do
not warrant the adequacy of such Electronic Systems and expressly disclaim
liability for errors or omissions in the Communications.  No warranty of any
kind, express, implied or statutory, including any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System.  In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower or the other Loan Parties, any
Lender, the Issuing Bank or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of the
Borrower’s, any Loan Party’s or the Administrative Agent’s transmission of
communications through an Electronic System.  “Communications” means,
collectively, any notice, demand, communication, information, document or other
material provided by or on behalf of any Loan Party pursuant to any

 

108

--------------------------------------------------------------------------------


 

Loan Document or the transactions contemplated therein which is distributed by
the Administrative Agent, any Lender or any Issuing Bank by means of electronic
communications pursuant to this Section, including through an Electronic System.

 

SECTION 9.02              Waivers; Amendments.  (a)  No failure or delay by the
Administrative Agent, the Issuing Bank or any Lender in exercising any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  The
rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder are cumulative and are not exclusive of any rights or remedies
that they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given.  Without limiting the generality of the
foregoing, the making of a Loan or issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Administrative
Agent, any Lender or the Issuing Bank may have had notice or knowledge of such
Default at the time.

 

(b)                                 Subject to Section 9.02(c) through
9.02(f) below and except as provided in Section 2.21 with respect to an
Incremental Term Loan Amendment, neither this Agreement nor any other Loan
Document nor any provision hereof or thereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Borrower and the Required Lenders or by the Borrower and the Administrative
Agent with the consent of the Required Lenders; provided that no such agreement
(including any Incremental Term Loan Amendment) shall (i) increase the
Commitment of any Lender without the written consent of such Lender (including
any such Lender that is a Defaulting Lender)(it being understood that a waiver
of any condition precedent or the waiver of any Default, Event of Default or
mandatory prepayment shall not constitute an increase of any Commitment),
(ii) reduce or forgive the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce or forgive any interest or fees
payable hereunder, without the written consent of each Lender directly and
adversely affected thereby (including any such Lender that is a Defaulting
Lender), provided, however, that only the consent of the Required Lenders shall
be necessary to amend the provisions with respect to the application or amount
of the default rate described in Section 2.13(d) or waive any obligation of any
Borrower to pay interest or fees at such default rate and with respect to
amendments to any financial covenant ratios or related definitions, the impact
of which may reduce interest, (iii) postpone the scheduled date of payment or
amortization of the principal amount of any Loan or LC Disbursement, or any 
date for payment of any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment (in each case excluding,
for the avoidance of doubt, mandatory prepayments under Section 2.11), or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly and adversely affected thereby (including any
such Lender that is a Defaulting Lender), (iv) change Section 2.18(b) or (d) in
a manner that would alter the pro rata sharing of payments required thereby,
without the written consent of each Lender directly and adversely affected
thereby, (v) release the Borrower from its Obligations without the

 

109

--------------------------------------------------------------------------------


 

written consent of each Lender, (vi) change any of the provisions of this
Section or the definition of “Required Lenders” or, except as provided in the
following clause (viii), any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender (it being understood that, solely with the consent of the
parties to an Incremental Term Loan Amendment, Incremental Term Loans may be
included in the determination of the Required Lenders, the Required Revolving
Lenders and the Required Term Lenders, as applicable,  on substantially the same
basis as the Commitments and the Term Loans are included on the Effective Date)
(provided that with the consent of the Administrative Agent, the provisions of
this Section and the definition of the term “Required Lenders” may be amended to
include references to any new class of loans created under this Agreement (or to
lenders extending such loans) on substantially the same basis as the
corresponding references relating to the existing classes of Loans or Lenders),
(vii) change Section 2.20, without the consent of each Lender (other than any
Defaulting Lender), (viii) change the definition of “Required Revolving Lenders”
or “Required Term Lenders”, without the written consent of each Revolving Lender
or each Term Lender, respectively (other than any Defaulting Lender),
(ix) change any provisions of any Loan Document in a manner that by its terms
adversely affects the rights in respect of payments due to Lenders holding Loans
of any Class differently than Lenders holding Loans of any other Class, without
the written consent of the Required Revolving Lenders and the Required Term
Lenders, as the case may be, of the Class of Loans adversely affected thereby,
(x) release all or substantially all of the Loan Guarantors from their
obligations under the Loan Guaranty, without the written consent of each Lender
(other than any Defaulting Lender) (except as otherwise expressly provided for
herein), or (xi) except as provided in paragraph (d) of this Section, release
all or substantially all of the Collateral (except as otherwise expressly
provided for herein), without the written consent of each Lender (other than any
Defaulting Lender); provided further, that no such agreement shall amend, modify
or otherwise affect the rights or duties of the Administrative Agent or the
Issuing Bank hereunder without the prior written consent of the Administrative
Agent or the Issuing Bank, as the case may be (it being understood that any
change to Section 2.20 shall require the consent of the Administrative Agent and
the Issuing Bank).  The Administrative Agent may also amend Schedule 2.01A or
2.01B to reflect assignments entered into pursuant to Section 9.04.

 

(c)                                  Notwithstanding any provision herein to the
contrary, this Agreement may be amended with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (1) to add one or more
additional revolving credit or term loan facilities to this Agreement and to
permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit, as deemed
appropriate by the Administrative Agent, the Lenders providing such additional
credit facilities to participate in any required vote or action required to be
approved by the Required Lenders or by any other number, percentage or class of
Lenders hereunder.

 

(d)                                 If any Lender does not consent to a proposed
amendment, waiver, consent or release with respect to any Loan Document that
requires the consent of each

 

110

--------------------------------------------------------------------------------


 

Lender (or each affected Lender) and that has been approved by the Required
Lenders, the Required Term Lenders, or the Required Revolving Lenders, the
Borrower may replace such Non-Consenting Lender in accordance with Section 2.19;
provided that such amendment, waiver, consent or release can be effected as a
result of the assignment contemplated by such Section (together with all other
such assignments required by the Borrower to be made pursuant to this
paragraph).

 

(e)                                  If the Administrative Agent and the
Borrower acting together identify any ambiguity, omission, mistake,
typographical error or other defect in any provision of this Agreement or any
other Loan Document, then the Administrative Agent and the Borrower shall be
permitted to amend, modify or supplement such provision to cure such ambiguity,
omission, mistake, typographical error or other defect, and such amendment shall
become effective without any further action or consent of any other party to
this Agreement.

 

(f)                                   The Lenders hereby irrevocably authorize
the Administrative Agent, at its option and in its sole discretion, to release
any Liens granted to or held by the Administrative Agent upon any Collateral
(i) upon the termination of all the Commitments, payment and satisfaction in
full in cash of all Secured Obligations (other than (A) contingent obligations
and (B) Secured Swap Obligations and Secured Banking Services Obligations as to
which arrangements satisfactory to the applicable Swap Provider or Banking
Services Provider have been made), and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the Issuing Bank have been made),
(ii) constituting property being sold or disposed of if the Borrower certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of this Agreement (and the Administrative Agent may rely
conclusively on any such certificate, without further inquiry),
(iii) constituting property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII, (v) as otherwise permitted by,
but only in accordance with, the terms of any Loan Document, or (vi) if
approved, authorized or ratified in writing by the Required Lenders, unless such
release is required to be approved by all of the Lenders hereunder.  Upon
request by the Administrative Agent at any time, the Lenders will confirm in
writing the Administrative Agent’s authority to release particular types or
items of Collateral pursuant hereto.  Any such release shall not in any manner
discharge, affect, or impair the Secured Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Domestic Loan Parties, including the
proceeds of any sale, all of which shall continue to constitute part of the
Collateral.

 

SECTION 9.03              Expenses; Indemnity; Damage Waiver.  (a)  The Loan
Parties, jointly and severally, shall pay or promptly reimburse (i) all
reasonable and documented out-of-pocket expenses incurred by the Administrative
Agent, Lead Arrangers and their respective Affiliates (limited, in the case of
legal costs, to the reasonable and documented  fees, charges and disbursements
of one primary counsel for the Administrative Agent and Lead Arrangers
collectively (including reasonably necessary local counsel for the
Administrative Agent and Lead Arrangers collectively), in connection with the
syndication of the credit facilities provided for

 

111

--------------------------------------------------------------------------------

 


 

herein, (ii) all reasonable and documented out-of-pocket expenses incurred by
the Administrative Agent and its Affiliates (limited in the case of legal
costs,  to the reasonable and documented  fees, charges and disbursements of one
primary counsel for the Administrative Agent and reasonably necessary local
counsel for the Administrative Agent), in connection with the preparation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (ii) all reasonable and documented out-of-pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder and
(iii) all documented out-of-pocket expenses incurred by the Administrative
Agent, the Issuing Bank or any Lender (limited in the case of legal costs,  to
the reasonable and documented fees, charges and disbursements of one primary
counsel to all such persons, collectively, one local counsel for each other
relevant jurisdiction, to all such persons, collectively, and additional counsel
(to be shared by similarly situated persons) in light of conflicts of interest
for the Administrative Agent, the Issuing Bank or any Lender) during the
existence of an Event of Default, in connection with the enforcement, collection
or protection of its rights in connection with this Agreement and the other Loan
Documents, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such out-of
pocket expenses incurred during the existence of an Event of Default and during
any workout, restructuring or negotiations in respect of such Loans or Letters
of Credit.

 

(b)                                 Each of the Loan Parties, jointly and
severally, shall indemnify the Administrative Agent, the Issuing Bank and each
Lender, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, incremental taxes, liabilities
and related reasonable and documented expenses, (limited in the case of legal
costs,  to the fees, charges and disbursements of one primary counsel to all
such persons, collectively, one local  counsel to all such persons,
collectively, for each other relevant jurisdiction, and additional counsel (to
be shared by similarly situated persons) in light of conflicts of interest for
any Indemnitee), incurred by or asserted against any Indemnitee arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document, or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the Transactions or
any other transactions contemplated hereby, (ii) any Loan or Letter of Credit or
the use of the proceeds therefrom (including any refusal by the Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit),  or (iii) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether or not
such claim, litigation, investigation or proceeding is brought by the Borrower
or any other Loan Party or their respective equity holders, Affiliates,
creditors or any other third Person and whether based on contract, tort or any
other theory and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent (a) that such losses, claims, damages, penalties, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and nonappealable judgment to have resulted from the gross negligence, or
willful misconduct of such Indemnitee or material breach of such Indemnitee’s

 

112

--------------------------------------------------------------------------------


 

obligations hereunder or under any other Loan Document or (b) any dispute solely
among the Indemnitee that does not involve an act or omission of the Borrower or
any of its Affiliates (other than any claims against an Indemnitee in its
capacity as an administrative agent or arranger or any similar role under the
Loan Documents).This Section 9.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims or damages arising from any non-Tax
claim.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or the
Issuing Bank under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to the Administrative Agent or the Issuing Bank, as the case may
be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount; provided that the unreimbursed expense or indemnified loss, claim,
damage, penalty, liability or related expense, as the case may be, was incurred
by or asserted against the Administrative Agent or the Issuing Bank in their
capacity as such.

 

(d)                                 To the extent permitted by applicable law,
no party hereto shall assert, and each such party hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document, or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this clause (d) shall relieve the
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party.

 

(e)                                  All amounts due under this Section shall be
payable promptly after written demand therefor.

 

SECTION 9.04              Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of the Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign to one or more Persons (other
than an Ineligible Institution or Excluded Person) all or a portion of its
rights and obligations under the Loan Documents (including all

 

113

--------------------------------------------------------------------------------


 

or a portion of its Commitment, participations in Letters of Credit and the
Loans at the time owing to it) with the prior written consent (such consent not
to be unreasonably withheld) of:

 

(A)            the Borrower, provided that, the Borrower shall be deemed to have
consented to an assignment unless it shall have objected thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; provided that no consent of the Borrower shall be
required for an assignment to a Lender, an Affiliate of a Lender, an Approved
Fund or, if an Event of Default has occurred and is continuing, any other
assignee;

 

(B)            the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment of (x) any Revolving
Loan or Revolving Commitment to an assignee that is a Lender immediately prior
to giving effect to such assignment, an Affiliate of such a Lender or an
Approved Fund with respect to such a Lender and (y) all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund; and

 

(C)            the Issuing Bank; provided that no consent of the Issuing Bank
shall be required for an assignment of all or any portion of a Term Loan.

 

(ii)               Assignments shall be subject to the following additional
conditions:

 

(A)            except in the case of an assignment to a Lender or an Affiliate
of a Lender or an assignment of the entire remaining amount of the assigning
Lender’s Commitment or Loans of any Class, the amount of the Commitment or Loans
of the assigning Lender subject to each such assignment (determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent) shall not be less than $5,000,000 or, in the case
of a Term Loan, $1,000,000 unless each of the Borrower and the Administrative
Agent otherwise consent; provided that no such consent of the Borrower shall be
required if an Event of Default under Section 7.01(a), (b), (d) (solely as it
relates to a breach of Section 5.01 and Section 6.10), (f), (g), (h) or (i) has
occurred and is continuing;

 

(B)            each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; provided that this clause shall not be construed to prohibit the
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans;

 

(C)            the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants), together with a processing and
recordation fee of $3,500; provided that only one such

 

114

--------------------------------------------------------------------------------


 

processing and recordation fee shall be payable in the event of simultaneous
assignments from any Lender or its Approved Funds to one or more other Approved
Funds of such Lender; and

 

(D)            the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their Related Parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

For the purposes of this Section 9.04(b), the term “Approved Fund” and
“Ineligible Institution” have the following meanings:

 

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

 

“Ineligible Institution” means a (a) natural person, (b) company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural person or relative(s) thereof; provided that, such company, investment
vehicle or trust shall not constitute an Ineligible Institution if it (i) has
not been established for the primary purpose of acquiring any Loans or
Commitments, (ii) is managed by a professional advisor, who is not such natural
person or a relative thereof, having significant experience in the business of
making or purchasing commercial loans, and (iii) has assets greater than
$25,000,000 and a significant part of its activities consist of making or
purchasing commercial loans and similar extensions of credit in the ordinary
course of its business, (c) a Defaulting Lender or its Lender Parent, or (d) the
Borrower or any of its Subsidiaries or other Affiliates.

 

(iii)                     Subject to acceptance and recording thereof pursuant
to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption the assignee thereunder shall be a
party hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03).  Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.

 

115

--------------------------------------------------------------------------------


 

(iv)                    The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount (and stated interest) of the Loans and LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”).  The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders shall treat each Person whose name is recorded in the Register pursuant
to the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary.  The Register shall be available for
inspection by the Borrower, the Issuing Bank and any Lender, at any reasonable
time and from time to time upon reasonable prior notice.

 

(v)                       Upon its receipt of (x) a duly completed Assignment
and Assumption executed by an assigning Lender and an assignee or (y) to the
extent applicable, an agreement incorporating an Assignment and Assumption by
reference pursuant to a Platform as to which the Administrative Agent and the
parties to the Assignment and Assumption are participants), the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in paragraph
(b) of this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), the Administrative Agent
shall have no obligation to accept such Assignment and Assumption and record the
information therein in the Register unless and until such payment shall have
been made in full, together with all accrued interest thereon.  No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.

 

(c)                                  Any Lender may, without the consent of the
Borrower, the Administrative Agent, the Issuing Bank, sell participations to one
or more banks or other entities (a “Participant”), other than an Ineligible
Institution or Excluded Person, in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that directly or adversely affects such
Participant.  The Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16 and 2.17 (subject to the requirements and

 

116

--------------------------------------------------------------------------------


 

limitations therein, including the requirements under Sections 2.17(f) and
(g) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender and the
information and documentation required under 2.17(g) will be delivered to the
Borrower and the Administrative Agent)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Section 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Section 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive.

 

Each Lender that sells a participation agrees to effectuate the provisions of
Section 2.19(b) with respect to any Participant.  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 2.18(c) as though it were a Lender.  Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such Commitment, Loan, Letter of Credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

SECTION 9.05              Survival.  All covenants, agreements, representations
and warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any Loan Document shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of the
Loan Documents and the making of any Loans and issuance of any Letters of
Credit, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent, the Issuing Bank or
any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the

 

117

--------------------------------------------------------------------------------


 

Commitments have not expired or terminated.  The provisions of Sections 2.15,
2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loans, the expiration or termination of the Letters of
Credit and the Commitments or the termination of this Agreement or any provision
hereof.

 

SECTION 9.06              Counterparts; Integration; Effectiveness; Electronic
Execution.  (a) This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.  Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

(b)                                 Delivery of an executed counterpart of a
signature page of this Agreement by telecopy, emailed pdf. or any other
electronic means that reproduces an image of the actual executed signature
page shall be effective as delivery of a manually executed counterpart of this
Agreement.  The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any  document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

 

SECTION 9.07              Severability.  Any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

 

SECTION 9.08              Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, upon any amount becoming due and payable by the Borrower hereunder (whether
at stated maturity, by acceleration, or otherwise) to set off and apply any and
all deposits (general or special, time or demand, provisional or final) at any
time held and other obligations at any time owing by such Lender or Affiliate to
or for the credit or the account of the Borrower against any of and all the
obligations of the Borrower now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement.  The applicable Lender shall notify the

 

118

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent of such set-off or application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such set-off or application under this Section. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

 

SECTION 9.09              Governing Law; Jurisdiction; Consent to Service of
Process.  (a)  This Agreement shall be construed in accordance with and governed
by the law of the State of New York.

 

(b)                                 Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
the  Borough of Manhattan, and of the United States District Court for the
Southern District of New York sitting in the Borough of Manhattan, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement, or for recognition or enforcement of any judgment,
and each of the parties hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court.  Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law. 
Nothing in this Agreement shall affect any right that the Administrative Agent,
the Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement against the Borrower or its properties in
the courts of any jurisdiction.

 

(c)                                  Each of the parties hereto hereby
irrevocably and unconditionally waives, to the fullest extent it may legally and
effectively do so, any objection which it may now or hereafter have to the
laying of venue of any suit, action or proceeding arising out of or relating to
this Agreement in any court referred to in paragraph (b) of this Section.  Each
of the parties hereto hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 9.01.  Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

SECTION 9.10              WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

119

--------------------------------------------------------------------------------


 

SECTION 9.11              Headings.  Article and Section headings and the Table
of Contents used herein are for convenience of reference only, are not part of
this Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12              Confidentiality.  Each of the Administrative Agent,
the Issuing Bank and the Lenders agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (a) to
its and its Affiliates’ directors, officers, employees and agents, including
accountants, legal counsel and other advisors (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any Governmental Authority
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners) (provided that, unless prohibited by applicable law or
court order, the Administrative Agent, applicable Lender or Issuing Bank, as the
case may be, shall notify the Borrower of any request by any Governmental
Authority (other than any such request in connection with an examination of the
Administrative Agent, applicable Lender or Issuing Bank) for disclosure of any
such nonpublic Information prior to disclosure of such Information), (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
suit, action or proceeding relating to this Agreement any other Loan Document or
the enforcement of rights hereunder or thereunder (provided that the Borrower
shall be given notice thereof and a reasonable opportunity to seek a protective
court order with respect to such Information prior to such disclosure (it being
understood that the refusal by a court to grant such a protective order shall
not prevent the disclosure of such Information thereafter) and any foreclosure,
sale or other disposition of any Collateral in connection with the exercise of
remedies under the Collateral Documents, subject to each potential transferee of
such Collateral having entered into customary confidentiality undertakings with
respect to such Collateral prior to the disclosure thereof to such Person (which
confidentiality obligations will cease to apply to any transferee upon the
consummation of its acquisition of such Collateral)), (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii) 
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) with
the consent of the Borrower or (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a non-confidential basis from a source other than the Borrower that,
to the knowledge of the Administrative Agent or the applicable Lender, Issuing
Bank or Affiliate, is not subject to contractual or fiduciary confidentiality
obligations.  For the purposes of this Section, “Information” means all
information received from or on behalf of  any Loan Party relating to any Loan
Party or its business pursuant to or in connection with the Loan Documents,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a non-confidential basis prior to or
concurrently with disclosure by such Person and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry. 
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has

 

120

--------------------------------------------------------------------------------


 

exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

SECTION 9.13              Material Non-Public Information.

 

(a)                                 EACH LENDER ACKNOWLEDGES THAT INFORMATION AS
DEFINED IN SECTION 9.12 FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND  ITS AFFILIATES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE
SECURITIES LAWS.

 

(b)                                 ALL INFORMATION, INCLUDING REQUESTS FOR
WAIVERS AND AMENDMENTS, FURNISHED BY THE BORROWER OR THE ADMINISTRATIVE AGENT
PURSUANT TO, OR IN THE COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE
SYNDICATE-LEVEL INFORMATION, WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION
ABOUT THE BORROWER, THE LOAN PARTIES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES.  ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND
THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN
MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

 

SECTION 9.14              Several Obligations; Nonreliance; Violation of Law. 
The respective obligations of the Lenders hereunder are several and not joint
and the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder.  Each Lender hereby represents that it is not relying on or looking
to any margin stock (as defined in Regulation U of the Board) for the repayment
of the Borrowings provided for herein.  Anything contained in this Agreement to
the contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.

 

SECTION 9.15              USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “USA Patriot Act”) hereby notifies each Loan Party
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Act.

 

121

--------------------------------------------------------------------------------


 

SECTION 9.16              Appointment for Perfection.  Each Lender hereby
appoints each other Lender as its agent for the purpose of perfecting Liens, for
the benefit of the Administrative Agent and the Secured Parties, in assets
which, in accordance with Article 9 of the UCC or any other applicable law can
be perfected only by possession or control.  Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent (if applicable) or otherwise deal with such Collateral in
accordance with the Administrative Agent’s instructions.

 

SECTION 9.17              Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts which are treated as interest
on such Loan under applicable law (collectively the “Charges”), shall exceed the
maximum lawful rate (the “Maximum Rate”) which may be contracted for, charged,
taken, received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

 

SECTION 9.18              No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), the Borrower acknowledges and agrees that:  (i) (A) the
arranging and other services regarding this Agreement provided by the Lenders
are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Lenders and their Affiliates, on the other
hand, (B) the Borrower has consulted its own legal, accounting, regulatory and
tax advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Lenders and their Affiliates is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person and (B) no Lender or any of its Affiliates has any obligation to the
Borrower or any of its Affiliates with respect to the transactions contemplated
hereby except, in the case of a Lender, those obligations expressly set forth
herein and in the other Loan Documents; and (iii) each of the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
no Lender or any of its Affiliates has any obligation to disclose any of such
interests to the Borrower or its Affiliates.  To the fullest extent permitted by
law, the Borrower hereby waives and releases any claims that it may have against
each of the Lenders and their Affiliates with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

122

--------------------------------------------------------------------------------

 


 

ARTICLE X.
LOAN GUARANTY

 

SECTION 10.01                               Guaranty.  Each Loan Guarantor
(other than those that have delivered a separate Guaranty) hereby agrees that it
is jointly and severally liable for, and, as a primary obligor and not merely as
surety, absolutely, unconditionally and irrevocably guarantees to the Secured
Parties, the prompt payment when due, whether at stated maturity, upon
acceleration or otherwise, and at all times thereafter, of the Secured
Obligations and all costs and expenses including, without limitation, all court
costs and reasonable attorneys’ and paralegals’ fees and expenses paid or
incurred by the Administrative Agent, the Issuing Bank and the Lenders in
endeavoring to collect all or any part of the Secured Obligations from, or in
prosecuting any action against, the Borrower, any Loan Guarantor or any other
guarantor of all or any part of the Secured Obligations (such costs and
expenses, together with the Secured Obligations, collectively the “Guaranteed
Obligations”); provided, however, that the definition of “Guaranteed
Obligations” shall not create any guarantee by any Loan Guarantor of (or grant
of security interest by any Loan Guarantor to support, as applicable) any
Excluded Swap Obligations of such Loan Guarantor for purposes of determining any
obligations of any Loan Guarantor). Each Loan Guarantor further agrees that the
Guaranteed Obligations may be extended or renewed in whole or in part without
notice to or further assent from it, and that it remains bound upon its
guarantee notwithstanding any such extension or renewal. All terms of this Loan
Guaranty apply to and may be enforced by or on behalf of any domestic or foreign
branch or Affiliate of any Lender that extended any portion of the Guaranteed
Obligations.

 

SECTION 10.02                               Guaranty of Payment.  This Loan
Guaranty is a guaranty of payment and not of collection.  Each Loan Guarantor
waives any right to require the Administrative Agent, the Issuing Bank or any
Lender to sue the Borrower, any Loan Guarantor, any other guarantor, or any
other Person obligated for all or any part of the Guaranteed Obligations (each,
an “Obligated Party”), or otherwise to enforce its payment against any
collateral securing all or any part of the Guaranteed Obligations.

 

SECTION 10.03                               No Discharge or Diminishment of Loan
Guaranty.  (a) Except as otherwise provided for herein, the obligations of each
Loan Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
payment in full in cash of the Guaranteed Obligations), including:  (i) any
claim of waiver, release, extension, renewal, settlement, surrender, alteration,
or compromise of any of the Guaranteed Obligations, by operation of law or
otherwise; (ii) any change in the corporate existence, structure or ownership of
the Borrower or any other Obligated Party liable for any of the Guaranteed
Obligations; (iii) any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Obligated Party, or their assets or any resulting
release or discharge of any obligation of any Obligated Party; or (iv) the
existence of any claim, setoff or other rights which any Loan Guarantor may have
at any time against any Obligated Party, the Administrative Agent, the Issuing
Bank, any Lender, or any other Person, whether in connection herewith or in any
unrelated transactions.

 

(b)                                 The obligations of each Loan Guarantor
hereunder are not subject to any defense or setoff, counterclaim, recoupment, or
termination whatsoever by reason of the invalidity, illegality, or
unenforceability of any of the Guaranteed Obligations or otherwise, or

123

--------------------------------------------------------------------------------


 

any provision of applicable law or regulation purporting to prohibit payment by
any Obligated Party, of the Guaranteed Obligations or any part thereof.

 

(c)                                  Further, the obligations of any Loan
Guarantor hereunder are not discharged or impaired or otherwise affected by:
(i) the failure of the Administrative Agent, the Issuing Bank or any Lender to
assert any claim or demand or to enforce any remedy with respect to all or any
part of the Guaranteed Obligations; (ii) any waiver or modification of or
supplement to any provision of any agreement relating to the Guaranteed
Obligations; (iii) any release, non-perfection, or invalidity of any indirect or
direct security for the obligations of the Borrower for all or any part of the
Guaranteed Obligations or any obligations of any other Obligated Party liable
for any of the Guaranteed Obligations; (iv) any action or failure to act by the
Administrative Agent, the Issuing Bank or any Lender with respect to any
collateral securing any part of the Guaranteed Obligations; or (v) any default,
failure or delay, willful or otherwise, in the payment or performance of any of
the Guaranteed Obligations, or any other circumstance, act, omission or delay
that might in any manner or to any extent vary the risk of such Loan Guarantor
or that would otherwise operate as a discharge of any Loan Guarantor as a matter
of law or equity (other than the payment in full in cash of the Guaranteed
Obligations).

 

SECTION 10.04                               Defenses Waived.  To the fullest
extent permitted by applicable law, each Loan Guarantor hereby waives any
defense based on or arising out of any defense of the Borrower or any Loan
Guarantor or the unenforceability of all or any part of the Guaranteed
Obligations from any cause, or the cessation from any cause of the liability of
the Borrower, any Loan Guarantor or any other Obligated Party, other than the
payment in full in cash of the Guaranteed Obligations. Without limiting the
generality of the foregoing, each Loan Guarantor irrevocably waives acceptance
hereof, presentment, demand, protest and, to the fullest extent permitted by
law, any notice not provided for herein, as well as any requirement that at any
time any action be taken by any Person against any Obligated Party, or any other
Person.  Each Loan Guarantor confirms that it is not a surety under any state
law and shall not raise any such law as a defense to its obligations hereunder. 
The Administrative Agent may, at its election, foreclose on any Collateral held
by it by one or more judicial or nonjudicial sales, accept an assignment of any
such Collateral in lieu of foreclosure or otherwise act or fail to act with
respect to any collateral securing all or a part of the Guaranteed Obligations,
compromise or adjust any part of the Guaranteed Obligations, make any other
accommodation with any Obligated Party or exercise any other right or remedy
available to it against any Obligated Party, without affecting or impairing in
any way the liability of such Loan Guarantor under this Loan Guaranty, except to
the extent the Guaranteed Obligations have been fully paid in cash.  To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.

 

SECTION 10.05                               Rights of Subrogation.  No Loan
Guarantor will assert any right, claim or cause of action, including, without
limitation, a claim of subrogation, contribution or indemnification that it has
against any Obligated Party, or any collateral, until the Loan Parties and the
Loan Guarantors have fully performed all their obligations to the Administrative
Agent, the Issuing Bank and the Lenders.

 

124

--------------------------------------------------------------------------------


 

SECTION 10.06                               Reinstatement; Stay of
Acceleration.  If at any time any payment of any portion of the Guaranteed
Obligations is rescinded or must otherwise be restored or returned upon the
insolvency, bankruptcy, or reorganization of the Borrower or otherwise, each
Loan Guarantor’s obligations under this Loan Guaranty with respect to that
payment shall be reinstated at such time as though the payment had not been made
and whether or not the Administrative Agent, the Issuing Bank and the Lenders
are in possession of this Loan Guaranty.  If acceleration of the time for
payment of any of the Guaranteed Obligations is stayed upon the insolvency,
bankruptcy or reorganization of the Borrower, all such amounts otherwise subject
to acceleration under the terms of any agreement relating to the Guaranteed
Obligations shall nonetheless be payable by the Loan Guarantors forthwith on
demand by the Administrative Agent.

 

SECTION 10.07                               Information.  Each Loan Guarantor
assumes all responsibility for being and keeping itself informed of the
Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Loan Guarantor assumes and
incurs under this Loan Guaranty, and agrees that neither the Administrative
Agent, the Issuing Bank nor any Lender shall have any duty to advise any Loan
Guarantor of information known to it regarding those circumstances or risks.

 

SECTION 10.08                               Termination.  Each of the Lenders
and the Issuing Bank may continue to make loans or extend credit to the Borrower
based on this Loan Guaranty until five days after it receives written notice of
termination from any Loan Guarantor.  Notwithstanding receipt of any such
notice, each Loan Guarantor will continue to be liable to the Lenders for any
Guaranteed Obligations created, assumed or committed to prior to the fifth day
after receipt of the notice, and all subsequent renewals, extensions,
modifications and amendments with respect to, or substitutions for, all or any
part of that Guaranteed Obligations. Nothing in this Section 10.08 shall be
deemed to constitute a waiver of, or eliminate, limit, reduce or otherwise
impair any rights or remedies the Administrative Agent or any Lender may have in
respect of, any Default or Event of Default that shall exist under clause (o) of
Article VII hereof as a result of any such notice of termination.

 

SECTION 10.09                               Taxes.  Each payment of the
Guaranteed Obligations will be made by each Loan Guarantor without withholding
for any Taxes, unless such withholding is required by law.  If any Loan
Guarantor determines, in its sole discretion exercised in good faith, that it is
so required to withhold Taxes, then such Loan Guarantor may so withhold and
shall timely pay the full amount of withheld Taxes to the relevant Governmental
Authority in accordance with applicable law.  If such Taxes are Indemnified
Taxes, then the amount payable by such Loan Guarantor shall be increased as
necessary so that, net of such withholding (including such withholding
applicable to additional amounts payable under this Section), the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives the amount it would
have received had no such withholding been made.

 

SECTION 10.10                               Maximum Liability.  The provisions
of this Loan Guaranty are severable, and in any action or proceeding involving
any state corporate law, or any state, federal or foreign bankruptcy,
insolvency, reorganization or other law affecting the rights of creditors
generally, if the obligations of any Loan Guarantor under this Loan Guaranty
would otherwise be

 

125

--------------------------------------------------------------------------------


 

held or determined to be avoidable, invalid or unenforceable on account of the
amount of such Loan Guarantor’s liability under this Loan Guaranty, then,
notwithstanding any other provision of this Loan Guaranty to the contrary, the
amount of such liability shall, without any further action by the Loan
Guarantors or the Administrative Agent, the Issuing Bank or any Lender, be
automatically limited and reduced to the highest amount that is valid and
enforceable as determined in such action or proceeding (such highest amount
determined hereunder being the relevant Loan Guarantor’s “Maximum Liability”). 
This Section with respect to the Maximum Liability of each Loan Guarantor is
intended solely to preserve the rights of the Administrative Agent, the Issuing
Bank and the Lenders to the maximum extent not subject to avoidance under
applicable law, and no Loan Guarantor nor any other Person shall have any right
or claim under this Section with respect to such Maximum Liability, except to
the extent necessary so that the obligations of any Loan Guarantor hereunder
shall not be rendered voidable under applicable law.  Each Loan Guarantor agrees
that the Guaranteed Obligations may at any time and from time to time exceed the
Maximum Liability of each Loan Guarantor without impairing this Loan Guaranty or
affecting the rights and remedies of the Administrative Agent, the Issuing Bank
or the Lenders hereunder, provided that nothing in this sentence shall be
construed to increase any Loan Guarantor’s obligations hereunder beyond its
Maximum Liability. Notwithstanding any other provision of this Loan Guaranty,
the amount guaranteed by each Loan Guarantor hereunder shall be limited to the
extent, if any, required so that its obligations hereunder shall not be subject
to avoidance under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.  In determining the limitations, if any, on the
amount of any Loan Guarantor’s obligations hereunder pursuant to the preceding
sentence, it is the intention of the parties hereto that any rights of
subrogation, indemnification or contribution which such Loan Guarantor may have
under this Loan Guaranty, any other agreement or applicable law shall be taken
into account.

 

SECTION 10.11                               Contribution.

 

(a)                                 To the extent that any Loan Guarantor shall
make a payment under this Loan Guaranty (a “Guarantor Payment”) which, taking
into account all other Guarantor Payments then previously or concurrently made
by any other Loan Guarantor, exceeds the amount which otherwise would have been
paid by or attributable to such Loan Guarantor if each Loan Guarantor had paid
the aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the
same proportion as such Loan Guarantor’s “Allocable Amount” (as defined below)
(as determined immediately prior to such Guarantor Payment) bore to the
aggregate Allocable Amounts of each of the Loan Guarantors as determined
immediately prior to the making of such Guarantor Payment, then, following
payment in full in cash of the Guarantor Payment and the Guaranteed Obligations
(other than Unliquidated Obligations that have not yet arisen), and all
Commitments and Letters of Credit have terminated or expired or, in the case of
all Letters of Credit, are fully collateralized on terms reasonably acceptable
to the Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.

 

126

--------------------------------------------------------------------------------


 

(b)                                 As of any date of determination, the
“Allocable Amount” of any Loan Guarantor shall be equal to the excess of the
fair saleable value of the property of such Loan Guarantor over the total
liabilities of such Loan Guarantor (including the maximum amount reasonably
expected to become due in respect of contingent liabilities, calculated, without
duplication, assuming each other Loan Guarantor that is also liable for such
contingent liability pays its ratable share thereof), giving effect to all
payments made by other Loan Guarantors as of such date in a manner to maximize
the amount of such contributions.

 

(c)                                  This Section 10.11 is intended only to
define the relative rights of the Loan Guarantors, and nothing set forth in this
Section 10.11 is intended to or shall impair the obligations of the Loan
Guarantors, jointly and severally, to pay any amounts as and when the same shall
become due and payable in accordance with the terms of this Loan Guaranty.

 

(d)                                 The parties hereto acknowledge that the
rights of contribution and indemnification hereunder shall constitute assets of
the Loan Guarantor or Loan Guarantors to which such contribution and
indemnification is owing.

 

(e)                                  The rights of the indemnifying Loan
Guarantors against other Loan Guarantors under this Section 10.11 shall be
exercisable upon the full payment of the Guaranteed Obligations in cash (other
than Unliquidated Obligations that have not yet arisen) and the termination or
expiry (or, in the case of all Letters of Credit, full cash collateralization),
on terms reasonably acceptable to the Administrative Agent and the Issuing Bank,
of the Commitments and all Letters of Credit issued hereunder and the
termination of this Agreement, the Swap Agreement Obligations and the Banking
Services Obligations.

 

SECTION 10.12                               Liability Cumulative.  The liability
of each Loan Party as a Loan Guarantor under this Article X is in addition to
and shall be cumulative with all liabilities of each Loan Party to the
Administrative Agent, the Issuing Bank and the Lenders under this Agreement and
the other Loan Documents to which such Loan Party is a party or in respect of
any obligations or liabilities of the other Loan Parties, without any limitation
as to amount, unless the instrument or agreement evidencing or creating such
other liability specifically provides to the contrary.

 

SECTION 10.13                               Keepwell.  Each Qualified ECP
Guarantor hereby jointly and severally absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support as may be needed
from time to time by each other Loan Party to honor all of its obligations under
this Guarantee in respect of a Swap Obligation (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 10.13 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 10.13 or otherwise under this Loan Guaranty
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount).  Except as otherwise provided herein,
the obligations of each Qualified ECP Guarantor under this Section 10.13 shall
remain in full force and effect until the termination of all Swap Obligations. 
Each Qualified ECP Guarantor intends that this Section 10.13 constitute, and
this Section 10.13 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

127

--------------------------------------------------------------------------------


 

[remainder of page intentionally left blank; signature pages follow]

 

128

--------------------------------------------------------------------------------

 


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

 

 

VIRTUSA CORPORATION,

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name: Ranjan Kalia

Title: Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

APPARATUS, INC.,

 

 

 

 

 

 

 

By:

/s/ Ranjan Kalia

 

 

Name: Ranjan Kalia

Title: Treasurer

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as a Lender, 

Issuing Bank and Administrative Agent,

 

 

 

 

 

 

 

By:

/s/ Jacob Dowden

 

 

Name: Jacob Dowden

Title: Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender and Issuing Bank

 

 

 

 

By:

/s/ Molly Kropp

 

 

Name: Molly Kropp

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

CITIZENS BANK, N.A., as a Lender

 

 

 

 

By:

/s/ William M. Clossey

 

 

Name: William A. Clossey

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as a Lender

 

 

 

 

By:

/s/ Pablo Pena

 

 

Name: Pablo Pena

Title: Vice President

 

--------------------------------------------------------------------------------


 

 

SILICON VALLEY BANK, as a Lender

 

 

 

 

By:

/s/ Jack Gaziano

 

 

Name: Jack Gaziano

Title: Managing Director

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO, N.A., as a Lender

 

 

 

 

By:

/s/ Debra E. DelVecchio

 

 

Name: Debra E. DelVecchio

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01A

 

COMMITMENTS

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01B

 

LETTER OF CREDIT COMMITMENTS

 

--------------------------------------------------------------------------------

 


 

Exhibit 10.1A

 

Schedule 1.01A

 

Existing Letters of Credit

 

L/C No.

 

Current Amount

 

Actual Expiry

 

Beneficiary

 

 

 

 

 

 

 

CPCS-858114

 

$

94,664.64

 

March 1, 2016

 

Sherwood 370 Lexington, LLC
C/o Sherwood Equities, Inc.
745 Fifth Avenue
Suite 1707
New York, NY 10151

 

 

 

 

 

 

 

CPCS-938227

 

$

178,382.75

 

February 28, 2016

 

CRP/Capstone
14 W Property Owner, LLC
C/o CB Richard Ellis Inc
14 Wall Street, 5th Floor
New York, NY 10005

 

--------------------------------------------------------------------------------


 

Schedule 1.01B

 

Immaterial Subsidiaries

 

InSource, LLC

 

Virtusa US LLC

 

--------------------------------------------------------------------------------


 

Schedule 2.01A

 

Commitments

 

Lender

 

Term Loan Commitment

 

Revolving Loan Commitment

 

Total

 

JPMorgan Chase Bank, N.A.

 

$

53,333,333.33

 

$

26,666,666.67

 

$

80,000,000.00

 

Bank of America, N.A.

 

$

53,333,333.33

 

$

26,666,666.67

 

$

80,000,000.00

 

Citizens Bank, N.A.

 

$

26,666,666.67

 

$

13,333,333.33

 

$

40,000,000.00

 

Wells Fargo Bank, National Association

 

$

26,666,666.67

 

$

13,333,333.33

 

$

40,000,000.00

 

Silicon Valley Bank

 

$

23,333,333.33

 

$

11,666,666.67

 

$

35,000,000.00

 

HSBC Bank USA, National Association

 

$

16,666,666.67

 

$

8,333,333.33

 

$

25,000,000.00

 

Total

 

$

200,000,000.00

 

$

100,000,000.00

 

$

300,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 2.01B

 

Letters of Credit Commitments

 

Issuing Bank

 

Letters of Commitment

 

JPMorgan Chase Bank, N.A.

 

$

7,500,000.00

 

Bank of America, N.A.

 

$

7,500,000.00

 

Total

 

$

15,000,000.00

 

 

--------------------------------------------------------------------------------


 

Schedule 3.06

 

Disclosed Matters

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 3.14

 

Insurance

 

See attached.

 

--------------------------------------------------------------------------------


 

 

 

POLICY

 

 

 

DEDUCTIBLES/

 

 

 

 

 

COVERAGE

 

DATES

 

LIMITS

 

SIR

 

CARRIER

 

POLICY NO.

 

Property

 

4/1/15 - 4/1/16

 

Blanket Contents

 

$

58,117,521

 

$25,000

 

Federal Insurance Company

 

35832784

 

 

 

 

 

Blanket Business Income

 

$

17,500,000

 

72 Hours

 

(CHUBB)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Liability

 

4/1/15 - 4/1/16

 

Per Occurrence

 

$

1,000,000

 

N/A

 

Federal Insurance Company

 

35832784

 

 

 

 

 

Products Completed Ops

 

$

2,000,000

 

 

 

(CHUBB)

 

 

 

 

 

 

 

General Aggregate

 

$

2,000,000

 

 

 

 

 

 

 

 

 

 

 

Personal & Advertising Injury

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

Fire Legal

 

$

1,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Workers Comp (AOS)

 

4/1/15 - 4/1/16

 

Bodily Injury by Accident

 

$

500,000

 

N/A

 

Pacific Indemnity Company

 

71720913

 

 

 

 

 

Bodily Injury by Disease

 

$

500,000

 

 

 

(CHUBB)

 

 

 

 

 

 

 

Bodily Injury by Disease

 

$

500,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Auto

 

4/1/15 - 4/1/16

 

CSL

 

$

1,000,000

 

N/A

 

Great Northern Insurance Com

 

73560491

 

 

 

 

 

 

 

 

 

 

 

(CHUBB)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Umbrella

 

4/1/15 - 4/1/16

 

Lead Layer

 

$

25,000,000

 

$10,000

 

Federal Insurance Company

 

79838219

 

 

 

 

 

 

 

 

 

 

 

(CHUBB)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Excess

 

4/1/15 - 4/1/16

 

Excess Liability

 

$

5,000,000

 

N/A

 

Travelers Property Casualty

 

ZUP-10N82511-15-NF

 

 

 

 

 

$(5M xs $25M)

 

 

 

 

 

Company Of America

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Lines
(Financial Lines)

 

8/31/15 - 8/31/16

 

Lead D&O

 

$

5,000,000

 

0$ / $250k / $500k / $1M
(Side A, Side B non securities, Securities Claims, Sides B&C M&A Claim)

 

Liberty Insurance Underwriters

 

DOAT694278008

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Lines

 

8/31/15 - 8/31/16

 

1st Excess D&O

 

$

5,000,000

 

$5,000,000

 

National Union Fire Insurance

 

01-693-09-81

 

(Financial Lines)

 

 

 

$(5M xs $5M)

 

 

 

 

 

Company of Pittsburgh, PA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Lines

 

8/31/15 - 8/31/16

 

2nd Excess D&O

 

$

5,000,000

 

$10,000,000

 

North American Specialty

 

DOE 000717303

 

(Financial Lines)

 

 

 

$(5M xs $10M)

 

 

 

 

 

Insurance Company

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Lines

 

8/31/15 - 8/31/16

 

3rd Excess D&O

 

$

5,000,000

 

$15,000,000

 

National Union Fire Insurance

 

01-701-19-05

 

(Financial Lines)

 

 

 

$(5M xs $15M)

 

 

 

 

 

Company of Pittsburgh, PA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Lines

 

8/31/15 - 8/31/16

 

4th Excess D&O

 

$

5,000,000

 

$20,000,000

 

Starr Indemnity & Liability

 

SISIXFL21182614

 

(Financial Lines)

 

 

 

$(5M xs $20M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Lines

 

8/31/15 - 8/31/16

 

Excess Side A (DIC D&O)

 

$

5,000,000

 

$25,000,000

 

Beazley Insurance Company

 

V141B2150301

 

(Financial Lines)

 

 

 

$(5M xs $25M)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Lines

 

8/31/15 - 8/31/16

 

Crime

 

$

10,000,000

 

$50,000

 

Travelers Casualty & Surety

 

105668438

 

(Financial Lines)

 

 

 

 

 

 

 

 

 

Company Of America

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Lines

 

8/31/15 - 8/31/16

 

Fiduciary

 

$

3,000,000

 

0

 

National Union Fire Insurance

 

01-693-10-66

 

(Financial Lines)

 

 

 

 

 

 

 

 

 

Company of Pittsburgh, PA

 

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

POLICY

 

 

 

DEDUCTIBLES/

 

 

 

 

 

COVERAGE

 

DATES

 

LIMITS

 

SIR

 

CARRIER

 

POLICY NO.

 

Executive Liability

 

8/31/15 - 8/31/16

 

Employment Practices

 

$

3,000,000

 

$150,000

 

National Union Fire Insurance

 

01-693-10-71

 

(Financial Lines)

 

 

 

 

 

 

 

 

 

Company of Pittsburgh, PA

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Liability

 

8/31/15 - 8/31/18

 

Kidnap & Ransom

 

$

3,000,000

 

$0

 

HCC Specialty

 

U715-85810

 

(Financial Lines)

 

 

 

(three year prepaid program)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive Liability

 

8/31/14 - 8/31/16

 

Employed Lawyers

 

$

1,000,000

 

$25,000

 

AIG

 

01-481-70-97

 

(Financial Lines)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tech E&O

 

4/1/15 - 4/1/16

 

Each Claim

 

$

10,000,000

 

$500,000

 

Beezley

 

MEDTE1400042

 

Professional Liability

 

 

 

Privacy Notification Costs

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

Cyber Extortion

 

$

5,000,000

 

 

 

 

 

 

 

 

 

 

 

Data Protection Loss

 

$

5,000,000

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 


 

Schedule 3.15

 

Subsidiaries

 

Subsidiary

 

Jurisdiction of Organization

 

Direct Parent

 

Percentage
Ownership

 

Apparatus, Inc.

 

Indiana

 

Virtusa Corporation

 

100

%

InSource, LLC

 

Connecticut

 

Virtusa Corporation

 

100

%

Polaris Consulting & Services Limited

 

India

 

Virtusa Consulting Services Private Limited

 

[>50.1

%](1)

Tradetech Consulting Scandinavia AB

 

Sweden

 

Virtusa International, B.V.

 

100

%

Tradetech Consulting Scandinavia ApS

 

Denmark

 

Tradetech Consulting Scandinavia AB

 

100

%

Virtusa (Private) Limited(2)

 

Sri Lanka

 

Virtusa International, B.V.

 

99.5

%

Virtusa (Private) Limited

 

Sri Lanka

 

Shehan Wijetilaka

 

.5

%

Virtusa Austria GmbH

 

Austria

 

Virtusa International, B.V.

 

100

%

 

--------------------------------------------------------------------------------

(1)  The exact figure will not be known until completion of the Polaris Tender
Offer.

(2)  Ranjan Canekeratne and Shireen Canekeratne also each own 1 share of Virtusa
(Private) Limited.

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of Organization

 

Direct Parent

 

Percentage
Ownership

 

Virtusa C.V.

 

Netherlands

 

Virtusa Corporation

 

99.99

%

Virtusa C.V.

 

Netherlands

 

Virtusa US LLC

 

0.01

%

Virtusa Canada Inc.

 

Canada

 

Virtusa Corporation

 

100

%

Virtusa Consulting Services Private Limited

 

India

 

Virtusa International, B.V.

 

98.91

%

Virtusa Consulting Services Private Limited

 

India

 

Virtusa Corporation

 

0.99

%

Virtusa Consulting Services Private Limited

 

India

 

Virtusa UK Limited

 

0.10

%

Virtusa Financing C.V.

 

Netherlands

 

Virtusa C.V.

 

99.99

%

Virtusa Financing C.V.

 

Netherlands

 

Virtusa US LLC

 

0.01

%

Virtusa Germany GmbH

 

Germany

 

Virtusa International, B.V.

 

100

%

Virtusa Hungary Kft.

 

Hungary

 

Virtusa International, B.V.

 

100

%

Virtusa International, B.V.

 

Netherlands

 

Virtusa Corporation

 

100

%

Virtusa Malaysia Private Limited

 

Malaysia

 

Virtusa International, B.V.

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of Organization

 

Direct Parent

 

Percentage
Ownership

 

Virtusa Netherlands Coöperatief U.A.

 

Netherlands

 

Virtusa Financing C.V.

 

99.99

%

Virtusa Netherlands Coöperatief U.A.

 

Netherlands

 

Virtusa US LLC

 

0.01

%

Virtusa Philippines, Inc.

 

Philippines

 

Virtusa International, B.V.

 

100

%

Virtusa Securities Corporation

 

Massachusetts

 

Virtusa Corporation

 

100

%

Virtusa Singapore Private Limited

 

Singapore

 

Virtusa International, B.V.

 

100

%

Virtusa Software Services, Pvt. Ltd.

 

India

 

Virtusa International, B.V.

 

99.99

%

Virtusa Software Services, Pvt. Ltd.

 

India

 

Virtusa UK Limited

 

0.01

%

Virtusa Switzerland GmbH

 

Switzerland

 

Virtusa International, B.V.

 

100

%

Virtusa Technologies India Private Limited

 

India

 

Virtusa International, B.V.

 

10

%

Virtusa Technologies India Private Limited

 

India

 

Virtusa Software Services, Pvt. Ltd.

 

90

%

Virtusa UK Limited

 

United Kingdom

 

Virtusa International, B.V.

 

100

%

Virtusa US LLC

 

Delaware

 

Virtusa Corporation

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of Organization

 

Direct Parent

 

Percentage
Ownership

 

Intellect Polaris Design LLC

 

New Jersey

 

Polaris Consulting & Services Limited (India)

 

95

%

Intellect Polaris Design LLC

 

New Jersey

 

Polaris Software Lab Inc.

 

5

%

Optimus Global Services Limited

 

India

 

Polaris Consulting & Services Limited (India)

 

100

%

Polaris Consulting & Services B.V.

 

Netherlands

 

Polaris Consulting & Services Limited (United Kingdom)

 

100

%

Polaris Consulting & Services FZ LLC

 

Dubai

 

Polaris Consulting & Services Limited (India)

 

100

%

Polaris Consulting & Services GmbH

 

Germany

 

Polaris Consulting & Services Limited (India)

 

100

%

Polaris Consulting & Services Inc.

 

Canada

 

Polaris Consulting & Services Limited (India)

 

60

%

Polaris Consulting & Services Inc.

 

Canada

 

Polaris Consulting & Services Pte. Ltd.

 

40

%

Polaris Consulting & Services Ireland Ltd

 

Ireland

 

Polaris Consulting & Services Limited (India)

 

100

%

Polaris Consulting & Services Kft.

 

Hungary

 

Polaris Consulting & Services Limited (United Kingdom)

 

100

%

Polaris Consulting & Services Limited

 

United Kingdom

 

Polaris Consulting & Services Limited (India)

 

100

%

Polaris Consulting & Services Pte. Ltd.

 

Singapore

 

Polaris Consulting & Services Limited (India)

 

100

%

 

--------------------------------------------------------------------------------


 

Subsidiary

 

Jurisdiction of Organization

 

Direct Parent

 

Percentage
Ownership

 

Polaris Consulting & Services Pty Ltd

 

Australia

 

Polaris Consulting & Services Limited (India)

 

100

%

Polaris Consulting and Services Japan K.K

 

Japan

 

Polaris Consulting & Services Limited (India)

 

100

%

Polaris Software (Shanghai) Company Limited

 

China

 

Polaris Consulting & Services Pte. Ltd.

 

100

%

Polaris Software Consulting & Services Sdn Bhd

 

Malaysia

 

Polaris Consulting & Services Pte. Ltd.

 

100

%

 

--------------------------------------------------------------------------------


 

Schedule 5.14

 

Post-Closing Covenant

 

None.

 

--------------------------------------------------------------------------------


 

Schedule 6.01

 

Existing Indebtedness

 

1.              Indebtedness secured by the liens set forth on Schedule 6.02.

 

2.              Virtusa Technologies India Private Limited, Virtusa Software
Services, Pvt. Ltd., Virtusa Consulting Services Private Limited and Virtusa
(Private) Limited incur bank guarantees from time to time.

 

3.              Intercompany loans owed by Virtusa UK Limited to Virtusa
Corporation and/or Virtusa US LLC in an aggregate principal amount of $10M.

 

4.              Intercompany loans owed by Virtusa International, B.V. to
Virtusa Corporation and/or Virtusa US LLC in an aggregate principal amount of
$10M.

 

5.

 

Off Balance Sheet Liabilities

 

INR

 

USD @ 66.5

 

Bank Guarantees outstanding as at 30th September 2015

 

82,268,043

 

$

1,237,113

 

Less: Margins

 

(6,014,902

)

$

(90,450

)

Net Bank Guarantees outstanding

 

76,253,141

 

$

1,146,664

 

 

6.

 

Polaris Other Investments

 

Amount (INR)

 

Amount (USD)

 

Loans to employees

 

25,449,170

 

$

382,694

 

Loans to employees

 

66,026,760

 

$

992,884

 

Salary advance

 

16,247,176

 

$

244,318

 

Staff advance

 

21,330,336

 

$

320,757

 

Staff Settlement Receivable

 

36,348,363

 

$

546,592

 

Travel Advance (Net of provisions)

 

7,360,140

 

$

110,679

 

Orbitech Employee welfare trust

 

24,963,878

 

$

375,397

 

Other Advances

 

500,000

 

$

7,519

 

Other Advances

 

60,792,500

 

$

914,173

 

 

7.              Virtusa Corporation will be guaranteeing the obligations of
Virtusa Germany GmbH, as licensor, under one or more licensing agreements
between Virtusa Germany GmbH and SAP SE and/or its Affiliates.

 

8.              Polaris Consulting & Services Limited will be entering into a
bank guarantee in favor of the Directorate of Town & Country Planning, Haryana,
SCO-71-75, 2nd Floor, Sector 17-C, Chandigarh.

 

--------------------------------------------------------------------------------


 

Schedule 6.02

 

Existing Liens

 

Loan Party

 

Secured Party

 

Jurisdiction

 

Filing Number and
Filing Date

 

Collateral Description

 

 

 

 

 

 

 

 

 

Virtusa Corporation

 

Lakeland Bank

 

Delaware

 

20112946534
7/29/11

 

Office furniture as further described therein.

 

 

 

 

 

 

 

 

 

Virtusa Corporation

 

Lakeland Bank

 

Delaware

 

20113836098
10/5/11

 

Office furniture as further described therein.

 

 

 

 

 

 

 

 

 

Virtusa Corporation

 

Lakeland Bank

 

Delaware

 

20114051507
10/20/11

 

Office furniture as further described therein.

 

 

 

 

 

 

 

 

 

Apparatus, Inc.

 

Timepayment Corporation

 

Indiana

 

201400005279838
6/26/14

 

Equipment as described therein.

 

--------------------------------------------------------------------------------


 

Schedule 6.04

 

Existing Investments

 

1.              Investments in Subsidiaries set forth on Schedule 3.15.

 

2.              Investments by Virtusa Corporation and/or Virtusa US LLC in the
form of intercompany loans to Virtusa UK Limited in an aggregate principal
amount of $10M.

 

3.              Investments by Virtusa Corporation and/or Virtusa US LLC in the
form of intercompany loans to Virtusa International, B.V., in an aggregate
principal amount of $10M.

 

4.              Salary advances and other loans in an aggregate amount of
approximately $1.7M to employees of the Borrower or one or more of its
Subsidiaries in the city of Chennai in connection with personal and other losses
resulting from the 2015 South Indian floods.

 

5.              Investments by Virtusa Software Services, Pvt. Ltd. and Virtusa
Consulting Services, Pvt. Ltd. in an aggregate principal amount of approximately
$300,000 in connection with key-employee car lease program.

 

6.              Salary advances and other loans in an aggregate amount of
approximately $600,000 to employees of the Borrower or one or more of its
Subsidiaries for business related, education or moving expenses.

 

7.              Investments by Virtusa Securities Corporation in an aggregate
principal amount of $54,000,000 in money market funds, corporate and agency
bonds and other investments consistent with the Investment Policy.

 

8.              India Top Talent prepaid bonus: $1.2M

 

9.              Sri Lanka Top Talent prepaid bonus: $300,000

 

--------------------------------------------------------------------------------


 

10.

 

 

 

Face

 

As on December 20, 2015

 

 

 

Value

 

Units *

 

Amount

 

 

 

INR

 

No.

 

INR Lakhs

 

USD

 

Investments in Mutual Funds

 

 

 

 

 

 

 

 

 

BSL CASH PLUS FUND

 

100

 

376,352

 

892.49

 

$

1,342,096.28

 

RELIANCE LIQUID FUND

 

1000

 

30,423

 

1,095.28

 

$

1,647,035.38

 

HDFC LIQUID FUND

 

1000

 

30,625

 

892.94

 

$

1,342,764.31

 

ICICI PRUDENTIAL LIQUID FUND

 

100

 

500,822

 

1,095.15

 

$

1,646,842.79

 

SONY ADR

 

 

 

18,415

 

228.63

 

$

343,803.29

 

Total Current investment

 

 

 

 

 

4,204.49

 

$

6,322,542.04

 

 

11.

 

 

 

 

 

Face

 

As at December 20,2015

 

Particulars

 

Currency

 

Value **

 

Units**

 

Amount

 

 

 

 

 

 

 

 

 

INR Lakhs

 

USD

 

Investments in Equity Instruments

 

 

 

Software Sidoun Gmbh, Germany

 

Euro

 

1

 

29400

 

4.96

 

$

7,458.65

 

Investments in Preference shares - others (at cost)

 

 

 

Tyfone Inc Series B Preference shares

 

USD

 

1

 

481,232

 

250.61

 

$

376,857.14

 

15.95 % Cumulative Non-convertible Redeemable preference shares-

 

INR

 

7,500

 

8,000

 

1,000.00

 

$

1,503,759.40

 

 

--------------------------------------------------------------------------------


 

Infrastructure Leasing & Financial Services Ltd

 

 

 

 

 

 

 

 

 

 

 

 

8.4 % Cumulative Non-convertible Redeemable preference shares-L&T Finance
Holdings Limited

 

INR

 

100

 

1,000,000

 

1,000.00

 

$

1,503,759.40

 

8.33 % Cumulative Redeemable Non-participating preference shares- Tata Capital
Limited

 

INR

 

1,000

 

50,000

 

500.00

 

$

751,879.70

 

Investments in bonds

 

 

 

6.30% Indian Railway Finance Corporation Ltd

 

INR

 

100,000

 

500

 

500.00

 

$

751,879.70

 

8.22% Housing and Urban Development Corporation Limited

 

INR

 

1,000

 

20,000

 

200.00

 

$

300,751.88

 

8.51% Housing and Urban Development Corporation Limited

 

INR

 

1,000

 

100,000

 

1,141.40

 

$

1,716,390.98

 

8.30% National Highways Authority of India

 

INR

 

1,000

 

50,000

 

551.00

 

$

828,571.43

 

8.46% National Housing Bank

 

INR

 

1,000,000

 

50

 

564.00

 

$

848,120.30

 

 

--------------------------------------------------------------------------------


 

Schedule 6.08

 

Existing Restrictions

 

None.

 

--------------------------------------------------------------------------------


 

Exhibit 10.1B

 

EXHIBIT A

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor identified in item 1 below and the Assignee identified in item 2
below.  Capitalized terms used but not defined herein shall have the meanings
given to them in the Credit Agreement identified in item 5 below, receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit and guarantees included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and other rights of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”).  Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

 

 

 

 

 

2.

 

Assignee:

 

 

 

 

 

 

[and is an Affiliate/Approved Fund of [identify Lender](1)]

 

 

 

 

 

3.

 

Borrower:

 

Virtusa Corporation

 

 

 

 

 

4.

 

Administrative Agent:

 

JPMorgan Chase Bank, N.A., as the administrative agent under the Credit
Agreement

 

 

 

 

 

5.

 

Credit Agreement:

 

The Credit Agreement dated as of February 25, 2016 (as amended, restated,
amended and restated, supplemented or otherwise modified from time to time)
among the Borrower, the guarantors party thereto, the lenders parties thereto,
and

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

 

 

 

 

the Administrative Agent

 

 

 

 

 

6.

 

Assigned Interest:

 

 

 

Facility Assigned(2)

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned

 

Percentage Assigned
of
Commitment/Loans(3)

 

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

 

$

 

$

 

 

%

 

Effective Date:                    20    [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(2)  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment,” “Term Loans”)

(3)  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

 

Exhibit A-2

--------------------------------------------------------------------------------


 

[Consented to and](4) Accepted:

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[Consented to:](5)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------

(4)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

(5)  To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit A-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, other than statements made
by it herein, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.         Assignee.  The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption, to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) it is not an Ineligible Institution or Excluded Person,
(iv) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (v) it has received
a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof (or, prior to
the first such delivery, the financial statements referred to in Section 3.04
thereof), and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vi) attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee;
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest,

 

Exhibit A-4

--------------------------------------------------------------------------------


 

fees and other amounts) to the Assignor for amounts which have accrued to but
excluding the Effective Date and to the Assignee for amounts which have accrued
from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in counterparts (and by different parties hereto on separate
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Assignment and Assumption by facsimile,
emailed pdf, or any other electronic means that reproduces an image of the
actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Assignment and Assumption. This Assignment and
Assumption shall be governed by, and construed in accordance with, the law of
the State of New York.

 

Exhibit A-5

--------------------------------------------------------------------------------


 

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

To:                             The Lenders parties to the

Credit Agreement Described Below

 

This Compliance Certificate is furnished pursuant to that certain Credit
Agreement dated as of February 25, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Agreement”)
among Virtusa Corporation (the “Borrower”), the guarantors party thereto, the
lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent. 
Unless otherwise defined herein, capitalized terms used in this Compliance
Certificate have the meanings ascribed thereto in the Agreement.

 

THE UNDERSIGNED HEREBY CERTIFIES THAT:

 

1.             I am the duly elected                                   of the
Borrower;

 

2.             I have reviewed the terms of the Agreement and I have made, or
have caused to be made under my supervision, a detailed review of the
transactions and conditions of the Borrower and its Subsidiaries during the
accounting period covered by the attached financial statements [for quarterly
financial statements add: “and such financial statements present fairly in all
material respects the financial condition and results of operations of the
Borrower and its consolidated Subsidiaries on a consolidated basis as of the
date thereof in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of footnotes”];

 

3.             The examinations described in paragraph 2 did not disclose,
except as set forth below, and I have no knowledge of (i) the existence of any
condition or event which constitutes a Default during or at the end of the
accounting period covered by the attached financial statements or as of the date
of this Certificate or (ii) any change in GAAP or in the application thereof
which effects the attached financial statements or the provisions of the Credit
Agreement that has occurred since the date of the audited financial statements
referred to in Section 3.04 of the Agreement or subsequently delivered as
required in the Agreement;

 

4.             I hereby certify that no Loan Party has changed (i) its name as
it appears in official filings in the jurisdiction of its incorporation or other
organization, (ii) its chief executive office, principal place of business,
mailing address, corporate offices or warehouses or locations at which
Collateral is held or stored, or the location of its records concerning the
Collateral, (iii) the type of entity that it is, (iv) its organization
identification number, if any, issued by its jurisdiction of incorporation or
other organization, or (v) its jurisdiction of incorporation or other
organization, in each case, without having given the Administrative Agent the
notice required by Section 4.15 the Security Agreement or as otherwise set forth
on Schedule III attached hereto;

 

5.             Schedule I attached hereto sets forth financial data and
computations evidencing the Borrower’s compliance with Section 6.10 of the
Agreement;

 

Exhibit B-1

--------------------------------------------------------------------------------


 

6.             Schedule II sets forth any Patent, Trademark or Copyright (as
such terms are defined in the Security Agreement) registrations of any Loan
Party made within the last quarter with the United States Patent and Trademark
Office, the United States Copyright Office or any similar U.S. office or agency;
and

 

7.             Described below are the exceptions, if any, to paragraph 3 by
listing, in detail, the (i) nature of the condition or event, the period during
which it has existed and the action which the Borrower has taken, is taking, or
proposes to take with respect to each such condition or event or (ii) change in
GAAP or the application thereof which effects the attached financial statements
or the provisions of the Credit Agreement and the effect of such change on the
attached financial statements or provisions of the Credit Agreement:

 

 

 

 

The foregoing certifications, together with the computations set forth in
Schedule I attached hereto and the financial statements delivered with this
Certificate in support hereof, and the certifications on Schedule II, are made
and delivered this      day of                ,     .

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit B-2

--------------------------------------------------------------------------------


 

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

Compliance as of           ,       (the “Statement Date”)
with Section 6.10 of the Agreement

 

1. Section 6.10(a) — Minimum Cash and Unrestricted Long-Term Securities
Investments(6)

 

 

 

 

A.

Consolidated Total Leverage Ratio:
(Line 2.C):

          to 1.00

 

 

 

 

 

B.

Unrestricted cash, cash equivalents and Permitted Investments (in clauses
(b) through (f) of the definition of Permitted Investment), in the aggregate,
held in bank deposit accounts in the United States

$

 

 

 

 

 

C.

Unrestricted cash, Permitted Investments (in clauses (b) through (f) of the
definition of Permitted Investment) and long-term securities investments, in the
aggregate, held in accordance with the Investment Policy (as in effect on the
Effective Date)

$

 

 

 

 

2. Section 6.10(b) — Consolidated Total Leverage Ratio

 

 

 

 

 

 

A.

Consolidated Funded Debt: (7)

$

 

 

 

 

 

B.

Consolidated EBITDA:

 

 

 

(from Line 3.A.(iv) below)

$

 

 

 

 

 

C.

Consolidated Total Leverage Ratio:

 

 

 

(Line 2.A. ÷ Line 2.B.):

          to 1.00

 

 

 

 

 

 

Maximum Permitted: [3.25 to 1.00][3.00 to 1.00][2.75 to 1.00]

 

 

 

 

 

 

 

Compliance:

[YES][NO]

 

 

 

3. Section 6.10(c) —Fixed Charge Coverage Ratio:

 

 

 

 

 

 

A.

Consolidated EBITDA:

 

 

 

 

 

 

 

(i)  Consolidated Net Income:

$

 

 

 

 

 

 

(ii)  without duplication, to the extent deducted (and not added back) in
determining such Consolidated Net Income:

 

 

--------------------------------------------------------------------------------

(6)  The Borrower will not permit, prior to the delisting of the Target, at any
time when the Consolidated Total Leverage Ratio exceeds 1.50 to 1.00 as of the
last day of such quarter, the Borrower and its Guarantors to have less than
(i) $30,000,000 in unrestricted cash, cash equivalents and Permitted Investments
(in clauses (b) through (f) of the definition of Permitted Investment), in the
aggregate, held in bank deposit accounts in the United States and
(ii) $20,000,000 in unrestricted cash, Permitted Investments (in clauses
(b) through (f) of the definition of Permitted Investment) and long-term
securities investments, in the aggregate, held in accordance with the Investment
Policy (as in effect on the Effective Date).

(7)  All obligations in respect of the deferred purchase price of property or
services and obligations under any earn-out shall, in each case, be included
only if and to the extent such obligations remain unpaid following the due date
thereof.

 

Exhibit B-3

--------------------------------------------------------------------------------


 

 

 

(a) Consolidated Interest Expense (including net losses (or gains) on Swap
Obligations or other derivative instruments entered into for the purpose of
hedging interest rate risk, unused line fees, letter of credit fees, facing fees
and bank guaranty fees), net of interest income:

$

 

 

 

 

 

 

(b) the provision for taxes based on income, profits or capital, including
federal, foreign, state, local, franchise, excise, value added and similar taxes
paid or accrued during such period (including in respect of repatriated funds
and any future taxes or other levies which replace or are intended to be in lieu
of such taxes and any penalties and interest related to such taxes or arising
from tax examinations) net of any tax credits:

$

 

 

 

 

 

 

(c) depreciation expense:

$

 

 

 

 

 

 

(d) amortization expense:

$

 

 

 

 

 

 

(e) fees and expenses incurred during such period in connection with any
Permitted Acquisitions, sale of assets outside the ordinary course of business,
and Investments permitted under Section 6.04 of the Agreement (a) consummated
during such period and (b) to the extent not consummated, in an aggregate amount
for all such transactions in this clause (b) of Line 3.A.(ii)(e), together with
those set forth in Line 3.A.(ii)(f), not to exceed $5,000,000 during any twelve
(12) month period:

$

 

 

 

 

 

 

(f) any non-cash loss from any sale of assets outside the ordinary course of
business; provided that aggregate amount of all add-backs in this Line
3.A.(ii)(f), together with those set forth in clause (b) of Line 3.A.(ii)(e),
shall not exceed $5,000,000 during any twelve (12) month period:

$

 

 

 

 

 

 

(g) non-cash equity-based compensation expenses

$

 

 

 

 

 

 

(h) fees and expenses incurred in connection with the Loan Documents and the
Transactions

$

 

 

 

 

 

 

(i) extraordinary and non-recurring losses or expenses

$

 

 

 

 

 

 

(j) the amount of, any non-controlling or minority interest expense consisting
of Subsidiary income attributable to minority Equity Interests of third parties
in any non-wholly owned Subsidiary

$

 

Exhibit B-4

--------------------------------------------------------------------------------


 

 

 

(k) the amount of unamortized fees, costs, prepayment premiums and expenses
previously paid in cash and capitalized and subsequently expensed in connection
with the repayment of Indebtedness and any required prepayment premiums in
connection therewith

$

 

 

 

 

 

 

(l) any expenses and payments covered by third party indemnification, insurance,
reimbursement, guaranty, purchase price adjustment or similar arrangement, or
otherwise reimbursed or reimbursable by a third party, to the extent that such
expenses and payments have been paid or reimbursed in cash

$

 

 

 

 

 

 

(m) the amount of any cash restructuring and similar charges, severance costs,
lease termination costs, retention, recruiting and relocation costs, integration
and other business optimization expenses, signing costs, retention or completion
bonuses, stock-option or equity-based compensation expenses, transition costs,
costs related to the closure or consolidation of facilities and curtailments or
modifications to pension and post-retirement employee benefit plans (including
any settlement of pension liabilities), including, without limitation, any
one-time expense relating to enhanced accounting function or other transaction
costs, and other one-time expenses not otherwise added back to Consolidated
EBITDA; provided that aggregate amount of all add-backs in this Line
3.A.(ii)(m) shall not exceed $5,000,000 during any twelve (12) month period

$

 

 

 

 

 

 

(n) the amount of Cost Savings realized or projected by the Borrower in good
faith and certified by an officer of the Borrower in writing to result from
actions taken or with respect to which substantial steps have been taken prior
to the last day of such measurement period (or reasonably anticipated to be
taken or initiated within eighteen (18) months after the date of the relevant
event or transaction) with respect to integrating, consolidating or
discontinuing operations, headcount reductions or closure of facilities, or
otherwise, in each case resulting from the Transactions, other acquisitions
(whether before or after the Effective Date), dispositions outside the ordinary
course of business permitted hereunder, restructurings or cost savings
initiatives, which cost savings, synergies and operating expense reductions
shall be calculated on a Pro Forma Basis as though they had been realized on the
first day of such period, net of the amount of actual benefits realized during

$

 

Exhibit B-5

--------------------------------------------------------------------------------


 

 

 

such period from such actions that are otherwise included in the calculation of
Consolidated EBITDA(8)

 

 

 

 

 

 

(o) to the extent not already covered in Lines 3.A.(ii)(a) through (n) above,
all other non-cash charges, expenses and losses

$

 

 

 

 

 

 

(p) Sum of Lines 3.A.(ii)(a) through (o):

$

 

 

 

 

 

 

(iii) without duplication and to the extent included in Consolidated Net Income:

 

 

 

 

 

 

 

(a) any cash payments made during such Reference Period in respect of non-cash
expenses or losses described in Lines 3.A.(ii)(f), (g), (i) and (o) above taken
in a prior period:

$

 

 

 

 

 

 

(b) extraordinary or non-recurring income or gains:

$

 

 

 

 

 

 

(c) Sum of Lines 3.A.(iii)(a) and (b):

$

 

 

 

 

 

 

(iv)  Consolidated EBITDA:
(Line 3.A.(i) plus Line 3.A.(ii)(p) minus Line 3.A.(iii)(c)):

$

 

 

 

 

 

B.

Unfinanced Capital Expenditures. The aggregate amount of Capital Expenditures
made during such Reference Period (to the extent not financed with Indebtedness
(other than Revolving Loans), an issuance of Equity Interests or capital
contributions, or proceeds of asset sales, or the proceeds of casualty insurance
used to replace or restore assets):

$

 

 

 

 

 

C.

Fixed Charges:

 

 

 

 

 

 

 

(i)  the sum of the following amounts (without duplication):

 

 

 

 

 

 

 

(a) regularly scheduled Consolidated Interest Expense paid in cash:

$

 

 

 

 

 

 

(b) regularly scheduled amortization payments on Indebtedness in cash (regularly
scheduled amortization payments shall be determined without giving effect to any
reduction of such scheduled payments resulting from the application of any
voluntary or mandatory prepayments made during the applicable period):

$

 

 

 

 

 

 

(c) expense for income taxes paid in cash:

$

 

 

 

 

 

 

(d) interest component of Capital Lease Obligation payments paid in cash:

$

 

--------------------------------------------------------------------------------

(8)  (i) An officer of the Borrower shall have provided a reasonably detailed
statement or schedule of such Cost Savings and shall have certified to
Administrative Agent that such cost savings, synergies, operating improvements
and operating expense reductions, as the case may be, are directly attributable
to the applicable transaction or initiative, reasonably identifiable, factually
supportable and projected by the Borrower in good faith to result from actions
that have been taken or are expected to be taken (in the good faith
determination of the Borrower), within eighteen (18) months after the relevant
transaction or initiative, and (ii) the aggregate amount of all add-backs
pursuant to this Line 3.A.(ii)(n) shall not exceed 10% of Consolidated EBITDA
(calculated without giving effect to this Line 3.A.(ii)(n)) for such twelve (12)
month period

 

Exhibit B-6

--------------------------------------------------------------------------------


 

 

 

(ii)  Fixed Charges:
(Sum of Lines 3.C.(i)(a) through (d)):

$

 

 

 

 

 

D.

Fixed Charge Coverage Ratio
((Line 3.A.(iv) — Line 3.B) ÷ Line 3.C(ii)):

          to 1.00

 

 

 

 

 

 

Minimum Required:  1.25 to 1.00

 

 

 

 

 

 

 

Compliance:

[YES][NO]

 

Exhibit B-7

--------------------------------------------------------------------------------


 

SCHEDULE II TO COMPLIANCE CERTIFICATE

 

INTELLECTUAL PROPERTY RIGHTS

 

PATENTS

 

Grantor

 

Patent Description

 

Patent Number

 

Issue Date

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PATENT APPLICATIONS

 

Grantor

 

Patent Application

 

Application Filing Date

 

Application Serial
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARKS

 

Grantor

 

Trademark

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRADEMARK APPLICATIONS

 

Grantor

 

Trademark Application

 

Application Filing Date

 

Application Serial
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHTS

 

Grantor

 

Copyright

 

Registration Date

 

Registration Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COPYRIGHT APPLICATIONS

 

Grantor

 

Copyright Description

 

Application Filing
Date

 

Application Serial
Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

INTELLECTUAL PROPERTY LICENSES

 

Name of Agreement

 

Date of Agreement

 

Parties to Agreement

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit B-8

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of February 25, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Virtusa Corporation, a Delaware
corporation (the “Borrower”), the guarantors party thereto, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of
the Borrower, and (iv) it is not a “controlled foreign corporation” (as
described in Section 881(c)(3)(C) of the Code) related to the Borrower.

 

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable.  By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

Exhibit C-1 - 1

--------------------------------------------------------------------------------


 

EXHIBIT C-2

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Lenders That Are Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of February 25, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Virtusa Corporation, a Delaware
corporation (the “Borrower”), the guarantors party thereto, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in respect
of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
promissory note(s) evidencing such Loan(s)), (iii) with respect to the extension
of credit pursuant to this Credit Agreement or any other Loan Document, neither
the undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” (within the meaning of Section 881(c)(3)(B) of the Code) of the
Borrower, and (v) none of its direct or indirect partners/members is a
“controlled foreign corporation” (as described in Section 881(c)(3)(C) of the
Code) related to the Borrower.

 

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

Exhibit C-2 - 1

--------------------------------------------------------------------------------


 

EXHIBIT C-3

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of February 25, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Virtusa Corporation, a Delaware
corporation (the “Borrower”), the guarantors party thereto, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a “10 percent shareholder” (within the meaning of
Section 881(c)(3)(B) of the Code) of the Borrower, and (iv) it is not a
“controlled foreign corporation” (as described in Section 881(c)(3)(C) of the
Code) related to the Borrower.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable. 
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

Exhibit C-3 - 1

--------------------------------------------------------------------------------


 

EXHIBIT C-4

 

U.S. TAX CERTIFICATE

 

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is made to the Credit Agreement, dated as of February 25, 2016 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Virtusa Corporation, a Delaware
corporation (the “Borrower”), the guarantors party thereto, the lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

 

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” (within
the meaning of Section 881(c)(3)(B) of the Code) of the Borrower, and (v) none
of its direct or indirect partners/members is a “controlled foreign corporation”
(as described in Section 881(c)(3)(C) of the Code) related to the Borrower.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of (i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as
applicable, from each of its partners/members claiming the portfolio interest
exemption or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, from each of such partner’s/member’s beneficial
owners that is claiming the portfolio interest exemption.  By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

 

 

By:

 

 

Name:

 

 

Title:

 

 

Date:

 

 

 

Exhibit C-4 - 1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of              20 , is
entered into between                             , a                       (the
“New Subsidiary”) and JPMORGAN CHASE BANK, N.A., in its capacity as
administrative agent (the “Administrative Agent”) under that certain Credit
Agreement, dated as of February 25, 2016 (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VIRTUSA CORPORATION, a Delaware corporation (the “Borrower”),
the guarantors party thereto, the lenders party thereto, and the Administrative
Agent.  All capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Credit Agreement.

 

The New Subsidiary and the Administrative Agent, for the benefit of the Secured
Parties, hereby agree as follows:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
by its execution of this Agreement, the New Subsidiary will be deemed to be a
Loan Party under the Credit Agreement and a “Loan Guarantor” for all purposes of
the Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement.  The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, (b) all of
the covenants set forth in Articles V and VI of the Credit Agreement, and
(c) all of the guaranty obligations set forth in Article X of the Credit
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Section 10.10 of the Credit Agreement, hereby absolutely, unconditionally and
irrevocably guarantees, jointly and severally with the other Loan Guarantors, to
the Secured Parties, as provided in Article X of the Credit Agreement, the
prompt payment of the Guaranteed Obligations in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise) strictly in
accordance with the terms thereof and agrees that if any of the Guaranteed
Obligations are not paid or performed in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration or otherwise), the New
Subsidiary will, jointly and severally together with the other Loan Guarantors,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration or otherwise) in
accordance with the terms of such extension or renewal.

 

2.             Simultaneously with the execution of this Agreement, the New
Subsidiary is executing and delivering to the Administrative Agent such
documents, agreements and instruments (including, but not limited to, Collateral
Documents) as required by and in accordance with Section 5.11 of the Credit
Agreement.

 

Exhibit D-1

--------------------------------------------------------------------------------


 

3.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the other Secured Parties of the guaranty by the New Subsidiary upon
the execution of this Agreement by the New Subsidiary.

 

4.             This Agreement may be executed in counterparts (and by different
parties hereto on separate counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile, emailed pdf, or any other electronic means that
reproduces an image of the actual executed signature page shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

5.             THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

Acknowledged and accepted:

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as
Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

INCREASING LENDER SUPPLEMENT — EXISTING LENDER

 

INCREASING LENDER SUPPLEMENT, dated           , 20   (this “Supplement”), by and
among each of the signatories hereto, to the Credit Agreement, dated as of
February 25, 2016 (as amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among VIRTUSA
CORPORATION, a Delaware corporation (the “Borrower”), the guarantors party
thereto, the lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (the “Administrative Agent”).  Capitalized terms used
herein and not defined herein shall have the meanings defined in the Credit
Agreement.

 

W I T N E S S E T H

 

WHEREAS, pursuant to Section 2.21 of the Credit Agreement, the Borrower has the
right, subject to the terms and conditions thereof, to effectuate from time to
time an increase in the Revolving Commitments and/or  enter into one or more
additional tranches of Incremental Term Loans under the Credit Agreement by
requesting one or more Lenders to increase the amount of its Revolving
Commitment and/or to participate in such a tranche;

 

WHEREAS, the Borrower has given notice to the Administrative Agent of its
intention to [increase the Revolving Commitments] [and] [enter into a tranche of
Incremental Term Loans] pursuant to such Section 2.21; and

 

WHEREAS, pursuant to such Section 2.21, the undersigned Increasing Lender now
desires to [increase the amount of its Revolving Commitment] [and] [participate
in a tranche of Incremental Term Loans] under the Credit Agreement by executing
and delivering to the Borrower and the Administrative Agent this Supplement;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.                                      The undersigned Increasing Lender
agrees, subject to the terms and conditions of the Credit Agreement, that on the
date of this Supplement it shall [have its Revolving Commitment increased by
$          , thereby making the aggregate amount of its Revolving Commitment
equal to $          ] [and] [participate in an Incremental Term Loan with a
commitment amount equal to $           with respect thereto].

 

2.                                      The Borrower hereby represents and
warrants that on the proposed date of the effectiveness of the increase in the
Revolving Commitments and/or tranche of Incremental Term Loans contemplated
hereby, (A) the conditions set forth in Sections 2.21 and 4.02 of the Credit
Agreement (subject to the exceptions applicable to Incremental Term Loans set
forth therein) are satisfied and (B) the Borrower is in compliance on a Pro
Forma Basis with the financial covenant set forth in Section 6.10(b), recomputed
as set forth in Section 2.21(b) of the Credit Agreement.

 

3.                                      This Supplement shall be governed by,
and construed in accordance with, the laws of the State of New York.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

4.                                      This Supplement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same document.

 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF INCREASING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

Accepted and agreed to as of the date first written above:

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Exhibit E-2

--------------------------------------------------------------------------------


 

EXHIBIT F

 

AUGMENTING LENDER SUPPLEMENT — NEW LENDER

 

AUGMENTING LENDER SUPPLEMENT, dated           , 20   (this “Supplement”), to the
Credit Agreement, dated as of February 25, 2016 (as amended, restated, amended
and restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among VIRTUSA CORPORATION, a Delaware corporation (the “Borrower”),
the guarantors party thereto, the lenders party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”).  Capitalized
terms used herein and not defined herein shall have the meanings defined in the
Credit Agreement.

 

W I T N E S S E T H

 

WHEREAS, the Credit Agreement provides in Section 2.21 thereof that any bank,
financial institution or other entity may [extend Revolving Commitments] [and]
[participate in tranches of Incremental Term Loans] under the Credit Agreement
subject to the approval of the Borrower and the Administrative Agent [and the
Issuing Bank], by executing and delivering to the Borrower and the
Administrative Agent a supplement to the Credit Agreement in substantially the
form of this Supplement; and

 

WHEREAS, the undersigned Augmenting Lender was not an original party to the
Credit Agreement but now desires to become a party thereto;

 

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

 

1.              The undersigned Augmenting Lender agrees to be bound by the
provisions of the Credit Agreement and agrees that it shall, on the date of this
Supplement, become a Lender for all purposes of the Credit Agreement to the same
extent as if originally a party thereto, with a [Revolving Commitment of
$          ] [and] [a commitment with respect to Incremental Term Loans of
$          ].

 

2.              The undersigned Augmenting Lender (a) represents and warrants
that it is legally authorized to enter into this Supplement, (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01(a) and
5.01(b) thereof, as applicable, and has reviewed such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Supplement, (c) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement or any other instrument or document furnished pursuant
hereto or thereto, (d) appoints and authorizes the Administrative Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under the Credit Agreement or any other instrument or document furnished
pursuant hereto or thereto as are delegated to the Administrative Agent by the
terms thereof, together with such powers as are incidental thereto, and
(e) agrees that it will be bound by the provisions

 

Exhibit F-1

--------------------------------------------------------------------------------


 

of the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender.

 

3.              The undersigned’s address for notices for the purposes of the
Credit Agreement is as follows:

 

         .

 

4.              The Borrower hereby represents and warrants that on the proposed
date of the effectiveness of the increase in the Revolving Commitments and/or
tranche of Incremental Term Loans contemplated hereby, (A) the conditions set
forth in Sections 2.21 and 4.02 of the Credit Agreement (subject to the
exceptions applicable to Incremental Term Loans set forth therein) are satisfied
and (B) the Borrower is in compliance on a Pro Forma Basis with the financial
covenant set forth in Section 6.10(b), recomputed as set forth in
Section 2.21(b) of the Credit Agreement.

 

5.              This Supplement shall be governed by, and construed in
accordance with, the laws of the State of New York.

 

6.              This Supplement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same document.

 

[remainder of this page intentionally left blank]

 

Exhibit F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Supplement to be
executed and delivered by a duly authorized officer on the date first above
written.

 

 

[INSERT NAME OF AUGMENTING LENDER]

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

Accepted and agreed to as of the date first written above:

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[JPMORGAN CHASE BANK, N.A.,

 

as Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

BANK OF AMERICA, N.A.,

 

as Issuing Bank

 

 

 

 

 

By:

 

 

Name:

 

Title:](9)

 

 

--------------------------------------------------------------------------------

(9)  Insert additional signature blocks for any other Issuing Banks.

 

Exhibit F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

BORROWING REQUEST

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone: 312-732-2593

Fax: 888-303-9732

 

      , 20   

 

Ladies and Gentlemen:

 

Reference is made to the Credit Agreement, dated as of February 25, 2016 (as
amended, restated, amended and restated,  supplemented or otherwise modified
from time to time, the “Credit Agreement”), among VIRTUSA CORPORATION, a
Delaware corporation (the “Borrower”), the guarantors party thereto, the lenders
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).  Capitalized terms used herein and not defined herein
shall have the meanings defined in the Credit Agreement.

 

This notice constitutes a Borrowing Request, and the Borrower hereby gives you
notice, pursuant to Section 2.03 of the Credit Agreement, that it requests a
Borrowing under the Credit Agreement, and in connection therewith specifies the
following information with respect to such Borrowing:

 

(i)                                     The Loans comprising such Borrowing are
[ABR Revolving Loans][Eurodollar Revolving Loans][ABR Term Loans][Eurodollar
Term Loans].(10)

 

(ii)                                  The aggregate amount of such Borrowing is
          .(11)

 

(iii)                               The date of such Borrowing (which is a
Business Day) is           .

 

(iv)                              [The initial Interest Period applicable to
such Borrowing is            months.](12)

 

(v)                                 The location and number of the Borrower’s
account to which funds are to be disbursed:(13)

 

--------------------------------------------------------------------------------

(10)   If no Type of Borrowing is specified, then, in the case of a Borrowing
denominated in U.S. Dollars, the requested Borrowing shall be an ABR Borrowing.

(11)   For Revolving Borrowings, please refer to required minimum/multiple
borrowing amounts set forth in Section 2.02(c) of the Credit Agreement.

(12)   Applicable to Eurodollar Borrowings only.  Subject to the definition of
“Interest Period” and can be a period of one, two, three or six months.  If no
Interest Period is specified, then the Borrower shall be deemed to have selected
an Interest Period of one month’s duration.

(13)   Account must comply with requirements of Section 2.07(a) of the Credit
Agreement.

 

Exhibit G-1

--------------------------------------------------------------------------------


 

Bank Name:.

Bank Address:

ABA number:

Account number:

Account Name:

SWIFT CODE:   (if needed)

 

[The Borrower hereby certifies (i) that the conditions specified in Sections
4.02(a), 4.02(c), 4.02(d), 4.02(f), 4.02(g) and 4.02(h) of the Credit Agreement
have been satisfied, (ii) the representations and warranties of the Borrower set
forth in the Credit Agreement are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representation or warranty to the extent that it is already qualified or
modified by materiality in the text thereof) on and as of the date hereof
(except to the extent any such representation or warranty expressly relates to
an earlier date, in which case, such representation or warranty is true and
correct in all material respects as of such earlier date) and (iii) at the time
of and immediately after giving effect to the Borrowing on the date hereof, no
Default has occurred and is continuing.](14)

 

[The Borrower hereby certifies that the conditions specified in Sections
4.02(a) and 4.02(h) and clause (i)(A) of Section 2.21(b) of the Credit Agreement
have been satisfied.](15)

 

[The Borrower hereby certifies that the conditions specified in Sections
4.02(a), 4.02(b), 4.02(e) and 4.02(h) of the Credit Agreement, and in the case
of a Revolving Loan made to finance the Polaris Tender Offer ,
Section 4.02(f) of the Credit Agreement has been satisfied.](16)

 

 

 

Very truly yours,

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

(14)  Include this sentence in the case of any Borrowing of Term Loans after the
Effective Date used to finance the Polaris Tender Offer.

(15)  Include this sentence in the case of any Borrowing after the Effective
Date of Incremental Term Loans.

(16)  Include this sentence in the case of any Borrowing after the Effective
Date other than (i) a Borrowing of Term Loans used to finance the Polaris Tender
Offer or (ii) a Borrowing of Incremental Term Loans.

 

Exhibit G-2

--------------------------------------------------------------------------------


 

EXHIBIT H

 

SOLVENCY CERTIFICATE

 

Pursuant to the Credit Agreement, the undersigned hereby certifies, solely in
such undersigned’s capacity as [chief financial officer] [chief accounting
officer] [specify other officer with equivalent duties] of the Borrower, and not
individually, as follows:

 

I am generally familiar with the businesses and assets of the Borrower and its
Subsidiaries, taken as a whole, and am duly authorized to execute this Solvency
Certificate on behalf of the Borrower pursuant to the Credit Agreement.

 

As of the date hereof, after giving effect to the consummation of the
Acquisition, including the making of the Loans under the Credit Agreement on the
date hereof and after giving effect to the application of the proceeds of such
indebtedness:

 

a.              The fair value of the assets of the Borrower and its
subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their
debts and liabilities, subordinated, contingent or otherwise;

 

b.              The present fair saleable value of the property of the Borrower
and its subsidiaries, on a consolidated basis, is greater than the amount that
will be required to pay the probable liability, on a consolidated basis, of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured;

 

c.               The Borrower and its subsidiaries, on a consolidated basis, are
able to pay their debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured; and

 

d.              The Borrower and its subsidiaries, on a consolidated basis, are
not engaged in, and are not about to engage in, business for which they have
unreasonably small capital.

 

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability.  Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

[Signature Page Follows]

 

Exhibit H-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as [chief financial officer] [chief accounting officer]
[specify other officer with equivalent duties] of the Borrower, on behalf of the
Borrower, and not individually, as of the date first stated above.

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

REVOLVING CREDIT NOTE

 

$

February 25, 2016

 

FOR VALUE RECEIVED, VIRTUSA CORPORATION, a Delaware corporation with a business
address of 2000 West Park Drive, Westborough, Massachusetts 01581 (the
“Borrower”) promises to pay to                     (the “Lender”) on the
Maturity Date, as defined in the Credit Agreement (as hereinafter defined), the
principal sum of                      Dollars ($           ), or the aggregate
unpaid principal amount of all Revolving Loans, as defined in the Credit
Agreement, whichever is less, in lawful money of the United States of America.

 

As used herein (this “Note”), the “Credit Agreement” means the Credit Agreement
of even date herewith, among the Borrower, certain affiliates of the Borrower,
as guarantors, the lenders party thereto (including the Lender), and JPMorgan
Chase Bank, N.A., as administrative agent for such lenders, as the same may from
time to time be amended, restated, amended and restated, supplemented or
otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Revolving Loan from time to time outstanding, from the date of such Revolving
Loan until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of the Credit Agreement. Such
interest shall be payable on each Interest Payment Date; provided that interest
on any principal portion of each Revolving Loan that is not paid when due shall
be payable on demand as set forth in the Credit Agreement.

 

If this Note shall not be paid on or before the Maturity Date, whether such
maturity occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the default rate set forth in the Credit Agreement.  All payments
of principal of and interest on this Note shall be made in immediately available
funds as set forth in the Credit Agreement.

 

This Note is one of the promissory notes issued pursuant to the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.  This Note is guaranteed as
provided in the Credit Agreement and secured as provided in the Credit Agreement
and the Collateral Documents.  Reference is made to the Credit Agreement for a
description of the nature and extent of such guaranties, and to the Credit
Agreement and the Collateral Documents for a description of the nature and
extent of such security, the terms and conditions upon which such guaranties and
security were granted and the rights of the holder of this Note in respect
thereof.

 

Exhibit I-1

--------------------------------------------------------------------------------


 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

 

[Signature Page Follows]

 

Exhibit I-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit I-3

--------------------------------------------------------------------------------


 

EXHIBIT J

 

TERM NOTE

 

$

February 25, 2016

 

FOR VALUE RECEIVED, VIRTUSA CORPORATION, a Delaware corporation with a business
address of 2000 West Park Drive, Westborough, Massachusetts 01581 (the
“Borrower”) promises to pay to                     (the “Lender”) on the
Maturity Date, as defined in the Credit Agreement (as hereinafter defined), the
principal sum of                      Dollars ($           ), or the aggregate
unpaid principal amount of all Term Loans, as defined in the Credit Agreement,
whichever is less, in lawful money of the United States of America.

 

As used herein (this “Note”), the “Credit Agreement” means the Credit Agreement
of even date herewith, among the Borrower, certain affiliates of the Borrower,
as guarantors, the lenders party thereto (including the Lender), and JPMorgan
Chase Bank, N.A., as administrative agent for such lenders, as the same may from
time to time be amended, restated, amended and restated, supplemented or
otherwise modified. Each capitalized term used herein that is defined in the
Credit Agreement and not otherwise defined herein shall have the meaning
ascribed to it in the Credit Agreement.

 

Borrower also promises to pay interest on the unpaid principal amount of each
Term Loan from time to time outstanding, from the date of such Term Loan until
the payment in full thereof, at the rates per annum that shall be determined in
accordance with the provisions of the Credit Agreement. Such interest shall be
payable on each Interest Payment Date; provided that interest on any principal
portion of each Term Loan that is not paid when due shall be payable on demand
as set forth in the Credit Agreement.

 

If this Note shall not be paid on or before the Maturity Date, whether such
maturity occurs by reason of lapse of time or by operation of any provision for
acceleration of maturity contained in the Credit Agreement, the principal hereof
and the unpaid interest thereon shall bear interest, until paid, at a rate per
annum equal to the default rate set forth in the Credit Agreement.  All payments
of principal of and interest on this Note shall be made in immediately available
funds as set forth in the Credit Agreement.

 

This Note is one of the promissory notes issued pursuant to the Credit
Agreement. Reference is made to the Credit Agreement for a description of the
right of the undersigned to anticipate payments hereof, the right of the holder
hereof to declare this Note due prior to its stated maturity, and other terms
and conditions upon which this Note is issued.  This Note is guaranteed as
provided in the Credit Agreement and secured as provided in the Credit Agreement
and the Collateral Documents.  Reference is made to the Credit Agreement for a
description of the nature and extent of such guaranties, and to the Credit
Agreement and the Collateral Documents for a description of the nature and
extent of such security, the terms and conditions upon which such guaranties and
security were granted and the rights of the holder of this Note in respect
thereof.

 

Exhibit J-1

--------------------------------------------------------------------------------


 

Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind.  This Note shall be
governed by and construed in accordance with the laws of the State of New York,
but giving effect to federal laws applicable to national banks.

 

[Signature Page Follows]

 

Exhibit J-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
authorized officer as of the day and year first above written.

 

 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 Title:

 

Exhibit J-3

--------------------------------------------------------------------------------


 

EXHIBIT K

 

INTEREST ELECTION REQUEST NOTICE

 

VIRTUSA CORPORATION

 

Date:                          , 20[  ]

 

JPMorgan Chase Bank, N.A.

10 South Dearborn, Floor L2

Chicago, IL 60603-2003

Attention: Cheryl Lyons

Telephone: 312-732-2593

Fax: 888-303-9732

 

Ladies and Gentlemen:

 

This Interest Election Request Notice is furnished pursuant to
Section 2.08(c) of that certain Credit Agreement dated as of February 25, 2016
(as amended, restated, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”) among VIRTUSA CORPORATION, a Delaware
corporation (the “Borrower”), the guarantors party thereto, the lenders party
thereto, and JPMorgan Chase Bank, N.A., in its capacity as administrative agent
(the “Administrative Agent”).  Unless otherwise defined herein, capitalized
terms used in this Borrowing Request have the meanings ascribed thereto in the
Credit Agreement.

 

The Borrower is hereby requesting to convert or continue certain Borrowings of
[Revolving Loans][Term Loans] as follows:

 

1.              Date of conversion/continuation (must be a Business Day):
                  , 20

 

2.              Amount of Borrowings being converted/continued:    $

 

3.              Nature of conversion/continuation:

o             a. Conversion of [ABR] Borrowings to Eurodollar Borrowings

o             b. Conversion of Eurodollar Borrowings to [ABR] Borrowings

o             c. Continuation of Eurodollar Borrowings as such

 

4.              If Borrowings are being continued as or converted to Eurodollar
Borrowings, the duration of the new Interest Period that commences on the
conversion/continuation date:

 

One Month

Two Months

 

 

Three Months

Six Months

 

 

 

5.              The undersigned officer of Borrower certifies that, both before
and after giving effect to the request above, no Event of Default has occurred
and is continuing under the Agreement.

 

Exhibit K-1

--------------------------------------------------------------------------------


 

 

VIRTUSA CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Exhibit K-2

--------------------------------------------------------------------------------